Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 1 of 170
                                                                                  1


     1                     UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
     2                               (MIAMI)
                           CASE NO. 1:17-CR-20701-MGC-5
     3

     4     UNITED STATES OF AMERICA              Miami, Florida

     5                                           December 3, 2018
                     vs.                         Monday
     6

     7    LEONARDO MIGUEL GARCIA MORALES
                                             Scheduled for 9:00 a.m.
     8                                       Held 9:18 a.m. - 1:48 p.m.
          _____________________________________________________________
     9

    10                                 JURY TRIAL
                                          DAY 1
    11                                PAGES 1 - 170

    12                   BEFORE THE HONORABLE DONALD L. GRAHAM
                             UNITED STATES DISTRICT JUDGE
    13

    14    APPEARANCES:

    15    FOR THE GOVERNMENT:         IGNACIO JESUS VAZQUEZ, JR., AUSA
                                      J. MACKENZIE DUANE, AUSA
    16                                United States Attorney's Office
                                      Miami Special Prosecutions Section
    17                                99 Northeast 4th Street
                                      Room 806
    18                                Miami, Florida 33132

    19    FOR THE DEFENDANT:          DERIC ZACCA, ESQ.
                                      Deric Zacca, P.A.
    20                                110 Southeast 6th Street
                                      110 Tower - Suite 1700
    21                                Fort Lauderdale, Florida      33301

    22
          STENOGRAPHICALLY
    23    REPORTED BY:                GLENDA M. POWERS, FPR, CRR, FPR
                                      Official Federal Court Reporter
    24                                United States District Court
                                      400 North Miami Avenue
    25                                Miami, Florida 33128
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 2 of 170
                                                                                  2


     1                               I N D E X

     2
                                                                        PAGE
     3

     4    PROSPECTIVE JURORS SWORN                                        19

     5
          OPENING INSTRUCTIONS AND
     6    VOIR DIRE EXAMINATION
          BY THE COURT                                                    19
     7

     8    VOIR DIRE EXAMINATION
          BY THE GOVERNMENT                                             103
     9

    10    VOIR DIRE EXAMINATION
          BY THE DEFENDANT                                              117
    11

    12    PICKING OF THE JURY AT SIDEBAR                            78, 130

    13
          JURY PANEL SEATED                                             143
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 3 of 170
                                                                                  3


     1              (Call to the order of the Court:)

     2              (Defendant Leonardo Garcia Morales aided by

     3    Court-Certified Spanish Interpreters.)

     4              COURTROOM DEPUTY:    United States District Court,

     5    Southern District of Florida; the Honorable Donald L. Graham

     6    presiding.

     7              THE COURT:   Be seated, please.

     8              COURTROOM DEPUTY:    United States versus Leonardo Garcia

     9    Morales, Case Number 17-20701-Cooke/Graham.

    10              Appearances, please.

    11              MR. VAZQUEZ:   Good morning, Your Honor.      Ignacio

    12    Vazquez on behalf of the United States.        I'm joined by

    13    Ms. Mackenzie Duane, Assistant United States Attorney, and

    14    Aaron Spielvogel, Case Agent with the FBI.

    15              THE COURT:   Good morning.

    16              MS. DUANE:   Good morning.

    17              MR. ZACCA:   Good morning, Judge.     Deric Zacca, on

    18    behalf of Leonardo Garcia Morales, and to my left -- or seated

    19    to my left -- is Mr. Garcia Morales.

    20              Good morning, as well.

    21              THE COURT:   Good morning, Mr. Garcia Morales.

    22              THE DEFENDANT:    Good morning.

    23              THE COURT:   This case will be beginning soon.

    24              The jurors are being prepared downstairs and will be

    25    with us momentarily.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 4 of 170
                                                                                  4


     1              And I want to go over a few things this morning.

     2              Based upon the information that I have been provided,

     3    we should be in session no more than four hours per day.          This

     4    is for the comfort and benefit of Mr. Garcia Morales.          So we

     5    are going to honor that request.

     6              Mr. Garcia Morales, the Court did receive some

     7    information from some of the long-term facilities.         I would

     8    like for you to know that it's my job to ensure that you

     9    receive a fair and impartial trial, as well as the Government

    10    receiving the same.

    11              And we expect your conduct to be professional and one

    12    that will cause the jurors to not have any disfavorable

    13    opinions about any extracurricular activities.

    14              By that, I mean, behaving in a professional manner.

    15              If you need to bring something to our attention, you

    16    let your attorney, Mr. Zacca, know, who has represented you

    17    well in this case, and we will respond to any requests that you

    18    might make.    Do you understand, sir?

    19              THE DEFENDANT:    Yes, perfectly well.

    20              THE COURT:   This morning, Mr. Garcia Morales, and

    21    counsel, as you are all aware, we will be selecting a jury in

    22    this case.    Hopefully, we can finish jury selection no later

    23    than 1:00 p.m. and honor our commitment to be in session no

    24    longer than four hours per day.

    25              We will then resume each morning at 9:00 a.m. and break
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 5 of 170
                                                                                  5


     1    at or about 1:00 p.m.

     2              It's my understanding that the federal courts and all

     3    federal buildings will be closed on Wednesday, in honor of

     4    George Bush, our past president, who has passed, and we've all

     5    been saddened by his death.      He lived 94 years, which is

     6    admirable, and had a distinguished career.

     7              Has the Government heard anything about the courts or

     8    Government offices being closed on Wednesday?

     9              MR. VAZQUEZ:   Your Honor, I have not received an

    10    official notification yet.

    11              THE COURT:   That's sort of where we were, we were

    12    advised we would have an official notice.        As soon as we get

    13    that information, we'll get that to our potential jurors.

    14              We will not be in session on Sundays, as counsel and I

    15    discussed before.

    16              We will not be in session on December 12th, 13th, and

    17    14th, so get all of your Christmas shopping done on those days,

    18    and then we will stop the trial at the end of the day on

    19    December 21st.

    20              And we will resume the day after New Year's, January

    21    2nd, to continue the trial.

    22              I'm not sure exactly how long it will take us to try

    23    the case; given the number of witnesses, this may go into

    24    January, but we will have to play that by ear and see precisely

    25    what happens.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 6 of 170
                                                                                  6


     1              With regard to the trial itself, I would like for

     2    counsel, upon hearing an objection from the opposing side, to

     3    stand and announce in a loud voice the word "objection," and

     4    then give me a short, succinct basis for your objection.

     5              The opposing side will not make any comment unless I

     6    invite you to do so, and that would normally occur sidebar,

     7    because I don't like to have lengthy exchanges in the presence

     8    of jurors about legal matters.

     9              So, please, keep that in mind.

    10              With regard to exhibits, I do not know if you have

    11    stipulated to the introduction of any exhibits.         If you have,

    12    then you may refer to the exhibit by its designation,

    13    "Government's Exhibit 2, Defense Exhibit A."

    14              If an item has not been mutually agreed upon, then you

    15    will refer to it as "Government's A" or "1 marked for

    16    identification."

    17              So until an exhibit is actually in evidence, it should

    18    be referenced as "marked for identification."

    19              That will be the signal, if you read the transcript

    20    later, and you see a reference to "mark for identification,"

    21    you know it's not in evidence.

    22              If it's referred to as "Government's 3," you know it is

    23    in evidence; so follow that procedure so that we can keep our

    24    record clear.

    25              If you would like to stray away from the podium and the
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 7 of 170
                                                                                  7


     1    microphone there, that's fine, make sure you use one of our

     2    lavaliere microphones so we can hear.       It's a problem if you

     3    move away from the podium and you do not have a lavaliere

     4    microphone.    It is not -- I repeat -- not necessary to request

     5    permission to approach a witness or to show a witness an

     6    exhibit, et cetera.

     7              If you have document one for identification and you

     8    need to show the witness, just go to the witness area, show the

     9    witness the exhibit, and then retrieve it, and you can go back

    10    to the podium and continue with your questions.

    11              Sometimes maybe you have a few questions at the witness

    12    box, because you want to point something out to the witness,

    13    that's fine.    Some judges require you to ask for permission to

    14    approach the witness, and that's fine.

    15              But in this division, you don't have to do that, just

    16    try your case so we can move along, get the case tried as

    17    expeditiously as possible.

    18              Are you aware of the jury selection process that we

    19    utilize in this division?

    20              MR. VAZQUEZ:   Your Honor, I've not have a case before

    21    you, if you will be able to tell us.

    22              THE COURT:   Is that a no?

    23              MR. VAZQUEZ:   No.

    24              THE COURT:   Would you like for me to explain this?

    25              MR. VAZQUEZ:   Yes, Your Honor.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 8 of 170
                                                                                  8


     1              THE COURT:   Let's be clear and specific.      You will

     2    receive a list of all the jurors, and they will be seated in

     3    the same position as your chart.

     4              In other words, to my far left in the front row, there

     5    will be Juror Number 1; going over to the right, Juror

     6    Number 7; and then back to the top row, Number 8, and so on and

     7    so forth, up into the spectator area, always from left to

     8    right.

     9              So the numbers are in sequence from low to high, from

    10    left to right, the positions they are seated, and of course, as

    11    I stated, the chart will have each individuals' name on it.

    12              I will ask the general questions -- a copy of which you

    13    had received -- and other preliminary matters of all of the

    14    jurors, collectively.

    15              When it is time for each juror to give us the

    16    background information, they will use the form, and we will go

    17    from left to right, with each juror giving us the information.

    18              Occasionally, for whatever reason, we will decide that

    19    a particular juror should not serve.       So we'll usually do that

    20    sidebar at the conclusion of the Court's questioning.

    21              During that questioning, you may learn that some

    22    people, for whatever reason, cannot serve, so just put a little

    23    "x" there.    I will entertain those challenges for cause sidebar

    24    before you begin your questioning.

    25              Those that we agree should be excused, it will not be
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 9 of 170
                                                                                  9


     1    necessary for you to ask them individual questions.         You don't

     2    have to waste your time on them because they will have already

     3    been excused.    They will not know that, but they have been

     4    excused, so we will be skipping over certain persons, perhaps,

     5    when we have the jurors stand and give us their background

     6    information.

     7              Once all of the jurors have completed providing us with

     8    questions asked by the Court, and once we finish sidebar, going

     9    through the challenges for cause, each attorney will have an

    10    opportunity to ask questions.

    11              You will recall, there is some areas that you shouldn't

    12    explore, we will go over those.       We will have, each, about 20

    13    to 25 minutes to ask any questions that you might have.          Try

    14    not to be repetitive of the questions I ask and try not to be

    15    too specific about the facts.

    16              What we're trying to determine is the jurors' fitness

    17    with service, not how they're going to vote.        So keep that in

    18    mind, and keep your questions general.

    19              Once you complete your questions, I will give you each

    20    about five or six minutes to confer with your co-counsel, to

    21    confer with your client; and after that five-minute session,

    22    I'll have you come sidebar.

    23              You should have already determined who you want to

    24    excuse for cause, who you want to excuse otherwise.

    25              So then I will entertain, initially, all challenges for
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 10 of 170
                                                                                  10


      1   cause.    Once we finish causal challenges, then preemptory

      2   challenges.

      3             The Government will go first, you will get the first

      4   two rows on the chart.      If you exercise all your preemptory

      5   challenges up to your maximum of 10 -- six?

      6             Six and 10; correct?

      7             MR. ZACCA:    Six.

      8             (Pointing), I get 10.

      9             THE COURT:    Correct.

     10             Once you exercise challenge to the first two rows, then

     11   Mr. Zacca will the the at first two rows and exercise his

     12   preemptory challenges.

     13             Once we leave each side -- there is no backstriking, so

     14   the jurors that remain in the first two rows will be permanent

     15   jurors.

     16             Then we get to the second two rows, and Mr. Zacca goes

     17   first, and the Government goes second, and vice versa, until we

     18   complete all the jurors.

     19             The first 12 that are selected will be our permanent

     20   jurors, and then we're going to select, probably, four extras,

     21   in the event that we have some problem during the trial.

     22             So we'll have probably a total of 16, so think about

     23   it, maybe we'll select 17.       We can decide those later.

     24   Those -- they will be the alternate jurors.

     25             Once we get to 12, we will look to see where we are;
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 11 of 170
                                                                                  11


      1   and then I will determine, based on the number of people left,

      2   the number of challenges you will have for alternates.

      3             I usually give each side one, depending on the number

      4   left, maybe two challenges, so the first four or five that

      5   remain, those will be the four or five alternate jurors.

      6             Any questions about the process?

      7             MR. ZACCA:    I just -- two comments, or I call them

      8   questions, Judge, and one comment.

      9             The question is:     Listening to your instructions, I

     10   assume there are no backstrikes, based on the way you laid out

     11   the instructions; correct?

     12             THE COURT:    Correct.

     13             MR. ZACCA:    Secondly, Judge, I wanted to advise the

     14   Court, I asked --

     15             THE COURT:    Speak louder.

     16             Do you have the lavaliere on as well?

     17             MR. ZACCA:    No, I would like one.

     18             THE COURT:    Sometimes we get feedback there, that's

     19   obviously not the case now.

     20             MR. ZACCA:    Secondly, Judge, I've asked an attorney

     21   friend of mine -- Roger Cabrera, he's on the panel -- to come

     22   and help me with the voir dire today, while I'm asking

     23   questions, to take notes at counsel's table.

     24             He's at mag court at 10, but he will be coming here

     25   shortly after taking care of the arraignment.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 12 of 170
                                                                                  12


      1              I just want to make the Court aware of it, and he will

      2   be helping me today.

      3              THE COURT:   So when you have introductions, you can

      4   introduce yourself, as well as Mr. Garcia Morales, and advise

      5   the jurors you will have someone assisting you for the day, or

      6   whatever period he's coming in, and his name is X, and when he

      7   arrives you can simply let the jurors know, this is Mr. X, he

      8   will be assisting.

      9              MR. ZACCA:   Very well, Judge.     Thank you.

     10              THE COURT:   Government, any questions, preliminary

     11   matters?

     12              MS. DUANE:   No, Your Honor, thank you.

     13              THE COURT:   Is there anything else we should entertain

     14   at this time?

     15              Anything that Mr. Garcia Morales would like to ask?

     16              Can you confer with your client and see if there's

     17   anything he wants to have you ask.

     18              (Brief pause in the proceedings.)

     19              MR. ZACCA:   If I could just borrow the translator.

     20              THE COURT:   While they are conferring, there's five

     21   counts applicable to Mr. Garcia Morales; is that correct?

     22              MR. VAZQUEZ:   Yes, Your Honor.

     23              THE COURT:   That will be Count 1, 2, 3, 4, and 7.

     24              MR. VAZQUEZ:   Yes, Your Honor.

     25              THE COURT:   There is one issue I would like to address
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 13 of 170
                                                                                  13


      1   with regard to Count 4 and the way it is presented, and I know

      2   that you sought guidance, and the Government sought the

      3   instructions, but it seems to me that the crime is use or carry

      4   a firearm in furtherance of a crime of violence, and there are

      5   a couple of ways you can commit the crime.           You can do it by

      6   brandishing, you can do it by discharging.

      7             So is the theory, in this case, only brandishing?

      8             MR. VAZQUEZ:    No, Your Honor.     I --

      9             THE COURT:    So why is it captioned "brandishing"?

     10             MR. VAZQUEZ:    I identified that there's a specific

     11   instruction for "brandishing," to define what "brandishing" is,

     12   in the Eleventh Circuit.

     13             THE COURT:    That doesn't make sense to me.       You're

     14   telling the jury the crime is brandishing.           That's not

     15   necessarily correct; is it?

     16             MR. VAZQUEZ:    Brandishing is the -- would be the

     17   ultimate Apprendi finding.       They don't need to find

     18   brandishing.    That's actually a drop-down question on the

     19   verdict form.

     20             THE COURT:    Use and carry is a crime.       Now, there's a

     21   couple of ways you can do that, you can brandish, you can

     22   discharge, so they make a finding, did he use or carry, and if

     23   so, how did he do it, brandish or otherwise?

     24             MR. VAZQUEZ:    As I understand it, you can use or carry,

     25   and then, in addition to that, did you brandish.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 14 of 170
                                                                                  14


      1             THE COURT:    Yes, right.

      2             MR. VAZQUEZ:    Which is an enhanced sentencing

      3   consideration.

      4             THE COURT:    Correct.    So what is your theory, both

      5   or --

      6             MR. VAZQUEZ:    Both.    We charged it in the alternative,

      7   as to use, carry, or possess in the indictment, and we've

      8   listed brandishing as an enhanced penalty.

      9             THE COURT:    So that -- that sounds a little confusing

     10   to a jury in captioning the count "brandishing," that's what I

     11   got a little confused about.

     12             It's use, carry, or possess is a crime.

     13             MR. VAZQUEZ:    Yes.

     14             THE COURT:    And that could be proved by actual

     15   possession, or other types of possession, or aiding and

     16   abetting, there's lots of theories.

     17             So, I will try to make that clear, because the count

     18   itself was unclear, if I was just a lay person reading it, I

     19   would think the count is brandishing a firearm, that's what

     20   they're supposed to find, that's not quite accurate.

     21             Now, what about the forfeiture aspects of the case?

     22   There's a forfeiture count.        Is that something that the defense

     23   is going to require, or is that something the Government is

     24   going to seek?

     25             MR. VAZQUEZ:    There's cellular phone, a firearm,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 15 of 170
                                                                                  15


      1   property.    There's not money assets that we're seeking to

      2   forfeit.

      3              THE COURT:   So why are we going to have a forfeiture

      4   trial, why don't you just do that administratively?          Why would

      5   we have to spend a couple of days on a firearm and --

      6              MR. VAZQUEZ:   Your Honor, may I speak with the defense,

      7   see if there's any desire for Mr. Morales to have a firearm if

      8   he's convicted.

      9              THE COURT:   That's a point, first, did the firearm

     10   belong to him such that he would maintain possession of it

     11   after the trial?

     12              COURTROOM DEPUTY:    Judge, when you're ready, the jury

     13   is here.

     14              THE COURT:   If the defendant is acquitted of all

     15   charges, then he would be entitled to the firearm, but he would

     16   probably pursue it administratively, in any event, so I don't

     17   want us to waste any time on this issue, if it's a nonpractical

     18   issue, but you all can discuss and let me know.

     19              Alright, the jurors are going to come in.       We will have

     20   them come in and seated.       Once we are seated, I will return and

     21   begin the jury process.

     22              MR. ZACCA:   Judge, before you bring the jury in, you

     23   asked if he had any questions.       He didn't have any questions,

     24   per se, about the jury selection process.         He had a concern

     25   that he wanted me to voice to the Court.         I already told him
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 16 of 170
                                                                                  16


      1   what I anticipated you to say, but I'll present it.

      2              Number one, he asked me whether he would be residing at

      3   Larkin Hospital throughout the duration of the case.          I told

      4   him, "yes," based on Your Honor's ruling.

      5              THE COURT:   Is Larkin the facility where he was taken

      6   to by the Marshals?

      7              MR. ZACCA:   Yes, sir.

      8              THE COURT:   So that would be a yes, Larkin will be the

      9   facility.    The Marshals are in charge of that issue, however, I

     10   suppose they could decide if there's some other location, but

     11   for the time being, it's Larkin; and if the Marshals change

     12   that, they will let Mr. Garcia Morales know.

     13              MR. ZACCA:   Secondly, Judge, he asked me to ask you, I

     14   guess, while he's at Larkin -- and perhaps it's some sort of

     15   protocol -- his left arm is handcuffed to the bed, and he has

     16   no muscle -- it's atrophied, it's atrophied, it's all bone, and

     17   the metal of the handcuff is affecting his arm; and considering

     18   his medical state, he's wondering why he needs to be handcuffed

     19   while at Larkin Hospital, because of the pain and discomfort it

     20   causes him.

     21              THE COURT:   That is a matter that's within the convents

     22   of the United States Marshals.       They are responsible for

     23   custody.    The Court has no authority in that regard, by

     24   statute, actually.

     25              So if you have any concerns, that should be presented
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 17 of 170
                                                                                  17


      1   to the Marshals, Mr. Garcia Morales, and any medical

      2   professionals.

      3             So I will leave that matter up to them.

      4             MR. ZACCA:    Okay.   Very well.

      5             MR. VAZQUEZ:    Your Honor, I'm sorry, there's a note

      6   that I just wanted to raise to the Court.         There was -- I was

      7   told by the Marshals that Mr. Morales is under some sort of

      8   mild sedative.     I raised that to Mr. Zacca, he said he had no

      9   concerns about that.

     10             I don't know if the Court has any interest in

     11   colloquing him, if there's any -- if he feels any inability to

     12   participate today, just to make sure that everything is ready

     13   to go.

     14             THE COURT:    Alright.   I'm not exactly sure what it

     15   is -- is there some inquiry you want to make?

     16             MR. VAZQUEZ:    I would just like confirmation that he is

     17   not experiencing any reason why he cannot participate in the

     18   trial today.    I was told by a Marshal that he's under a mild

     19   sedative.    I didn't want to not advance that to the Court, with

     20   knowing that.

     21             THE COURT:    Any issues in that regard, Mr. Zacca?

     22             MR. ZACCA:    Judge, I've been communicating with him

     23   throughout this morning, I have no issues with it.          He has not

     24   expressed any concern to me, nor has -- and I've been very

     25   observant of his answers to my questions and our discussions --
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 18 of 170
                                                                                  18


      1   and he's coherent and ready to go, as far as I understand.

      2              THE COURT:   Mr. Garcia Morales, is there anything that

      3   is preventing you from understanding what your counsel is

      4   saying this morning, or my communications with you and the

      5   lawyers?

      6              THE DEFENDANT:   Your Excellency, I am completely

      7   competent.

      8              THE COURT:   Alright.   If at any time, Mr. Garcia

      9   Morales, if you become uncomfortable, or you think that there's

     10   something that you need to bring to my attention, in that

     11   regard, you let Mr. Zacca know, he will bring it to my

     12   attention immediately.

     13              Is that understood?

     14              THE DEFENDANT:   Yes.   Thank you very much.

     15              THE COURT:   And from time to time during the trial, I

     16   may inquire as to how you're doing, and that everything is

     17   fine; very well.

     18              MR. ZACCA:   Yes, Judge.

     19              THE DEFENDANT:   Yes.

     20              THE COURT:   Thank you.    We are in recess now, as

     21   Ms. Foster brings our jurors into the courtroom.

     22              COURT SECURITY OFFICER:     All rise.

     23              (Recess taken from 9:44 a.m. to 9:53 a.m.)

     24              (Prospective jurors entered courtroom at 9:53 a.m.)

     25              COURTROOM DEPUTY:    All rise.    Court is back in session.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 19 of 170
                                                                                  19


      1             THE COURT:    Ladies and gentlemen, please raise your

      2   right hands, so that you may be sworn.

      3             COURTROOM DEPUTY:     Do you solemnly swear or affirm that

      4   you will truthfully answer all the questions related to your

      5   qualifications as a potential juror in this case now called for

      6   trial, so help you God?

      7             PROSPECTIVE JURORS (collectively):       I do.

      8             OPENING INSTRUCTIONS AND VOIR DIRE EXAMINATION

      9                               BY THE COURT

     10             THE COURT:    Be seated.

     11             Good morning, ladies and gentlemen.

     12             My name is Donald Graham.      I will be the United States

     13   District Judge presiding over this case.

     14             This case is captioned as the United States of America

     15   versus Leonardo Miguel Garcia Morales.

     16             The parties will be introduced to you momentarily.

     17             I would like for you to know at this time, this is a

     18   criminal trial, and you, if selected as a juror, would have to

     19   ensure that the Government proves its case beyond a reasonable

     20   doubt.    That is the burden of proof in a criminal case.         We

     21   will discuss this term in more detail a little later.

     22             We are about to begin the process known as "voir dire."

     23   This is a process, whereby, the parties to the litigation, the

     24   Government and the defense, select individuals who can be fair

     25   and impartial.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 20 of 170
                                                                                  20


      1             The term "voir dire" means "to speak the truth," and

      2   that is precisely what we'd like for you to do this morning, as

      3   we select persons who can be fair and impartial in this case.

      4             Let me give you a little information about the trial

      5   itself.    This is the holiday season, and we're certainly not

      6   going to interfere with holiday activities.         It is expected

      7   that this case will take about 20 or more days.

      8             Now, we will be in session each day from 9:00 a.m. to

      9   1:00 p.m., and then you will have the remainder of the day to

     10   go to work, to do your shopping, or do whatever you typically

     11   do.

     12             We're doing this for a couple of reasons, one for your

     13   convenience, because it is the holiday season, but more

     14   importantly, because you will find during the trial that

     15   Mr. Garcia Morales has certain disabilities.

     16             See, he's in a wheelchair, and he is a quadriplegic,

     17   with limited use of one arm.       And so, the medical authorities

     18   have requested that our session only consume four hours each

     19   day.

     20             So we will have the session beginning at 9:00 a.m., as

     21   I stated.    We'll finish not later than 1:00, and then you can

     22   have lunch and carry on with your normal daily activities.

     23             Now, we will not be in session December 12th, 13th, and

     24   14th, and then the week before Christmas we will be out of

     25   session, resuming on January 2nd, so we will not be interfering
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 21 of 170
                                                                                  21


      1   with your holiday season.

      2             Some of you like to cook, all the gift-gathering, and

      3   all the things you do during the season, so keep that in mind,

      4   as we make the selections, and we will give you information on

      5   a regular basis about our schedule.

      6             We are hopeful that there won't be any medical issues

      7   which would necessitate taking a day off, et cetera, but we

      8   will just have to see how that develops.

      9             Now, just this morning, we have been unofficially

     10   advised that the federal courts, and all federal buildings,

     11   will be closed on Wednesday in honor of President H.W. Bush,

     12   who, as you likely know, passed last week.         We haven't received

     13   the official word, but when we do, we will provide that

     14   information, letting you know if we will or will not be in

     15   session on this Wednesday.

     16             So those are the preliminary matters.        Keep those

     17   matters in mind as we go through the process of selecting you

     18   as a juror and actually starting the trial.

     19             I am now going to give you some general information

     20   about the allegations in the indictment, so you will know, in a

     21   general way, what the charges are.

     22             Count 1 alleges -- and there are five counts in the

     23   indictment.    There are five individual charges, for which you

     24   make a determination of innocence or guilt.

     25             Count 1 alleges that from on or about September 30th of
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 22 of 170
                                                                                  22


      1   2012, through on or about June 4th of 2014, in Miami-Dade and

      2   Broward Counties, in the Southern District of Florida, that the

      3   defendant, Leonardo Miguel Garcia Morales, and other

      4   individuals, entered into a conspiracy, which is an agreement,

      5   as you will find out as we explain the law to you.

      6             And the Government charges that this conspiracy, or

      7   this agreement between Mr. Garcia and others, was to obstruct,

      8   delay, and affect commerce in the movement of articles and

      9   commodities in commerce.

     10             In other words, items traveling between one state and

     11   another, by means of robbery.       So the Government is alleging

     12   that the defendant was involved in robbery of items that move

     13   and are affected commerce.

     14             And they specifically allege that the defendants did

     15   plan to take United States currency, and other property, from

     16   persons engaged in interstate -- between states -- and all

     17   foreign commerce -- between countries.

     18             So that would be Count 1 of the indictment.

     19             They also allege that persons employed by businesses

     20   and companies operating in interstate commerce and foreign

     21   commerce, and persons engaged in the illegal interstate and

     22   foreign commerce, mainly, narcotics trafficking, against the

     23   will of those persons by means of actual and threatened force,

     24   violence, and fear, and injury.

     25             So that sounds a little confusing, but just in summary,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 23 of 170
                                                                                  23


      1   the Government is stating that there was an agreement amongst

      2   individuals, who were involved in narcotics trafficking, to

      3   commit acts against other persons by threat, violence, and

      4   fear, which is robbery as well.

      5             So that's the general nature of Count 1 in the

      6   indictment.

      7             Count 2 alleges another conspiracy, a conspiracy to

      8   possess with intent to distribute a controlled substance.           And

      9   they specifically allege that from on or about September 30th

     10   of 2012, through on or about June 4th of 2013, in Miami-Dade

     11   and Broward counties, here in the Southern District of Florida,

     12   that the defendant and other persons knowingly and willfully

     13   conspired to possess with intent to distribute a controlled

     14   substance.

     15             The Government alleges that the controlled substance

     16   was a mixture and substance containing cocaine.          They further

     17   allege that the cocaine involved 500 grams or more of cocaine,

     18   and they further allege that some of the substance was

     19   marijuana.

     20             So this is a conspiracy to possess with intent to

     21   distribute a specified quantity of cocaine and marijuana.

     22             Count 3 is what is referred to as -- under the law --

     23   as an attempted "Hobbs Act Robbery," or attempted robbery, and

     24   they allege, specifically, on September 30th, 2012, in Broward

     25   County, in the Southern District of Florida, that the
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 24 of 170
                                                                                  24


      1   defendants did knowingly and unlawfully attempt to obstruct,

      2   delay, and affect commerce in movement of articles in commerce

      3   by means of robbery;

      4             That is, to take currency and other property from

      5   persons, and the presence of persons engaged in interstate and

      6   foreign commerce, namely, narcotics trafficking, against the

      7   will of certain persons, by means of actual and threatened

      8   force, violence, and fear of injury to those persons.

      9             So it's an attempted robbery of individuals who are

     10   engaged in commerce and narcotics trafficking -- sort of a

     11   robbery against persons so involved.

     12             So that's the general nature of Count 3.

     13             Count 4 alleges that on or about September 30th of

     14   2012, in Broward County, in the Southern District of Florida,

     15   that the defendant knowingly used and carried a firearm during,

     16   and in relation to, a crime of violence, and did knowingly

     17   possess a firearm in furtherance of a crime of violence.

     18             So those are the allegations in Count 4.

     19             And the Government further alleges that the firearm

     20   that was used, carried, or possessed, was also brandished.

     21             And I will define the term for "brandish" later during

     22   the proceedings.

     23             And the last count that you will be determining

     24   innocence or guilt about is attempted possession of a

     25   controlled substance with the intent to distribute it.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 25 of 170
                                                                                  25


      1             "Possession with intent to distribute" simply means to

      2   possess something with the intent to give some or all of it to

      3   another person.

      4             The Government alleges that the possession of the

      5   controlled substance with intent to distribute, occurred on or

      6   about August 28th of 2013, in Miami-Dade County, in the

      7   Southern District of Florida.       And they allege that the

      8   quantity of the controlled substance was 500 grams of cocaine.

      9             So those are the five separate allegations that you

     10   will be concerned about.

     11             When the attorneys present their opening statements you

     12   will hear more facts and substance about the particulars of

     13   what they are actually charging and what they intend to prove;

     14   and the defense, of course, will have a different position, I

     15   assume, from the facts presented by the Government.

     16             And the defense will have an opportunity to present an

     17   opening statement as well, if they elect to do so.

     18             Now, at this time, I'm going to ask the parties to

     19   introduce themselves to you.

     20             First, we will have introductions from the Assistant

     21   U.S. Attorney, who will introduce himself, those working with

     22   him, and perhaps the case agent.

     23             I will ask the Assistant U.S. Attorney to list the

     24   witnesses that may be called in this case and/or their

     25   employers or governmental affiliation.        It doesn't mean that
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 26 of 170
                                                                                  26


      1   all of the witnesses that he names or lists will be called, but

      2   potentially, they may be called, so we want you to know now;

      3   because a little later I will ask you if you know any of these

      4   persons or have a close working relationship with any of the

      5   agencies who employ some of the witnesses.

      6              Government?

      7              MR. VAZQUEZ:   Good morning, ladies and gentlemen.

      8              My name is Ignacio Vazquez, I'm the Assistant United

      9   States Attorney, and I'm trying this case with Ms. Mackenzie

     10   Duane, who is an Assistant United States Attorney, and our case

     11   agent, Aaron Spielvogel, with the FBI, sitting at counsel table

     12   with us.

     13              Ladies and gentlemen, the witnesses that the Government

     14   may call in this case include, but are limited to:

     15              Aaron Spielvogel, from the Federal Bureau of

     16   Investigation; Freddy Batista, from the Federal Bureau of

     17   Investigation, FBI; Scott Eicher, from the FBI; Nicole Inhat,

     18   from the Broward Sheriff's Office; Jennifer Rodriguez, from the

     19   Broward Sheriff's Office; Lori Henry, from the Broward

     20   Sheriff's Office; Alan Greenspan, from the Broward Sheriff's

     21   Office; Jorge Bello, from the Broward Sheriff's Office;

     22              Hector Bertrand, from the Miramar Police Department;

     23   Steve Toyota, from the Miramar Police Department; Matias

     24   Wilson, from the Miramar Police Department; Michael Aranda,

     25   from the Miramar Police Department; Stacey Hadley, from the
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 27 of 170
                                                                                  27


      1   Miramar Police Department; Melanie Peluso, from the Miramar

      2   Police Department; Jonathan Zeller, from the Miramar Police

      3   Department;

      4             Jim McKee, from the Coral Gables Police Department;

      5   Ashley Clay, from the Miami-Dade Police Department, formerly

      6   with the Miramar Police Department; Karen Fleisher, formerly

      7   with the Miami-Dade Police Department; Dany Herrera, from the

      8   Miami-Dade Corrections and Rehabilitation Department; Jorge

      9   Nunez, with the North Miami Beach Police Department; Guy

     10   Vargas, with a business known as "Quari Wasi," Inc.; Dr. Frank

     11   Wise, Dr. Deborah Mash, Dr. Gary Schwartz, Dr. Chauniqua

     12   Kiffin.

     13             The case may also include witnesses, civilian

     14   witnesses:    Julio Micheli, Magalis Micheli, Elizabeth Micheli,

     15   Darin Simion, Celia Paula Gonzalez, Lier Prieto, Elizabeth

     16   Rondon, Livan Ochill, Alfredo Kindelan, Humberto Valdez,

     17   Osvaldo Magdalena.

     18             Your Honor, those are our anticipated witnesses.

     19             THE COURT:    Ladies and gentlemen, are any of you

     20   familiar with the Assistant U.S. Attorneys or the case agent

     21   who was introduced?

     22             If so, would you raise your right hand.

     23             There were several agencies referenced, many law

     24   enforcement agencies.

     25             Do any of you have a close working relationship with
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 28 of 170
                                                                                  28


      1   the Broward Sheriff's Office, the Miramar Police Department,

      2   the Coral Gables Police Department, and the Miami-Dade Police

      3   Department?

      4             I will take these a few of a time.

      5             Anyone have a close relationship working with any four

      6   of those agencies?

      7             If so, raise your right hand.

      8             Alright.     One hand.   Your name, please.

      9             PROSPECTIVE JUROR:       My name is Lorraine Lezama.

     10             THE COURT:    What police department?

     11             PROSPECTIVE JUROR:       My nephew is in the Miami police.

     12             THE COURT:    Do you have any working relationship, other

     13   than the familial relationship?

     14             PROSPECTIVE JUROR:       No.

     15             THE COURT:    Does anything about the fact that you have

     16   a relative that works for one of those agencies that would

     17   cause you not to be a fair and impartial juror in this case?

     18             PROSPECTIVE JUROR:       No, because I haven't seen him for

     19   awhile.    I just know that he's a police officer in Miami.

     20             THE COURT:    Thank you.       I'm going to go on with some of

     21   the other -- did I see another hand?

     22             PROSPECTIVE JUROR:       Hi.    My name is Andres "S".   I'm a

     23   physical therapist in Miami-Dade County.          I have worked with

     24   workers' compensation, and I do treat Miami-Dade police

     25   officers, City of Miami police officers frequently -- not
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 29 of 170
                                                                                  29


      1   frequent, but on an occasional basis.

      2             THE COURT:    Anything about your employment and

      3   treatment of officers that would affect your ability to be a

      4   fair and impartial juror?

      5             PROSPECTIVE JUROR:     I don't know.    I mean, I build

      6   relationships with them, and I honor what they do, so it would

      7   be kind of difficult to --

      8             THE COURT:    Well, so officers are going to come in and

      9   testify, obviously, from the Government's assertion, and in

     10   this country we don't believe witnesses because of their

     11   position.

     12             So, for example, we don't believe a witness because

     13   they are a doctor, or a lawyer, or a police officer, or an

     14   accountant, or anyone else.

     15             We look at all of the evidence, we listen to all of the

     16   witnesses, and then we decide whether we believe one witness or

     17   another, or a portion of one witness' testimony, or not.

     18             So those are the instructions that you will be given

     19   with regard to witnesses.

     20             Now, understanding what the law is and what the

     21   requirements are, do you think that you could be fair to the

     22   Government and the defense in evaluating testimony?

     23             PROSPECTIVE JUROR:     Yes, sir.

     24             THE COURT:    Alright.   Do you have any question about

     25   that whatsoever?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 30 of 170
                                                                                  30


      1             PROSPECTIVE JUROR:     No.

      2             THE COURT:    Thank you, sir.

      3             We have one additional hand, to my far left.

      4             PROSPECTIVE JUROR:     My name is Ubaldo Perez.

      5   My son-in-law is a lieutenant in the Miami-Dade -- in

      6   Miami Lakes Police Department -- and while I have a very close

      7   relationship with him and sometimes --

      8             THE COURT:    Miami Lakes?

      9             PROSPECTIVE JUROR:     It's Miami-Dade County.

     10   Miami-Dade County, specifically, Miami Lakes.

     11             THE COURT:    Alright.   Any reason why -- you have a

     12   relative who works for Miami-Dade -- that would cause you to

     13   not be able to be fair to one side or the other in this case?

     14             PROSPECTIVE JUROR:     Well, sometimes, conversation -- we

     15   have a very close relationship, almost daily visits, and I am

     16   not very sure if it could be influenced me, his opinions, or

     17   so.

     18             THE COURT:    I didn't hear this person referenced as a

     19   witness in this case, so whether he knows anything about this

     20   case, we don't know, but jurors are also instructed to have no

     21   discussions with anyone about the facts in this case, so you

     22   would not be allowed to discuss this case with your relative.

     23               So having said that, do you think you could listen to

     24   the evidence in this case and make a decision based on what is

     25   presented in this case and not with regard to anyone else's
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 31 of 170
                                                                                  31


      1   opinion, et cetera.

      2              Do you think you can follow that instruction?

      3              PROSPECTIVE JUROR:    Yes.

      4              THE COURT:   Do you think you can follow that

      5   instruction and be fair to the Government and the defense?

      6              PROSPECTIVE JUROR:    Yes.

      7              THE COURT:   Alright.   Thank you very much, sir.

      8              PROSPECTIVE JUROR:    You're welcome.

      9              THE COURT:   There were some other agencies referenced,

     10   Miami-Dade Corrections, the North Miami Police Department.

     11   There were some doctors mentioned, and let me get the names

     12   correct, counsel.

     13              That was Dr. Wise, Dr. Schwartz, and Dr. -- was it

     14   Kiffian?

     15              MR. VAZQUEZ:   Kiffin, Your Honor.

     16              THE COURT:   Spell that for me, please.

     17              MR. VAZQUEZ:   K-I-F-F-I-N.

     18              THE COURT:   Alright.   Dr. Kiffin.

     19              And there was a business that you referenced.        Could

     20   you repeat the action again?

     21              MR. VAZQUEZ:   Yes, Your Honor, this is Quari Wasi,

     22   Q-U-A-R-I, Wasi, W-A-S-I, Incorporated.

     23              THE COURT:   W-A-S-I?   Alright.

     24              MR. VAZQUEZ:   Yes.

     25              THE COURT:   So again, ladies and gentlemen:
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 32 of 170
                                                                                  32


      1             Miami-Dade Corrections; North Miami Police Department;

      2   the business Quari Wasi; Doctors White, Schwartz, and Kiffin.

      3             Are any of you familiar with any of those agencies, or

      4   business, or named persons?

      5             I see one hand.     Can you give us your name, please.

      6             PROSPECTIVE JUROR:     My name is David Tucker.      I believe

      7   that the United States may have mentioned that they are also,

      8   potentially, calling Dr. Deborah Nash.

      9             THE COURT:    Government?

     10             MR. VAZQUEZ:    Yes, Your Honor, we did say Dr. Deborah

     11   Nash.

     12             THE COURT:    N-A-S-H?

     13             MR. VAZQUEZ:    Yes, Your Honor.

     14             THE COURT:    Yes, sir, Mr. Tucker.

     15             PROSPECTIVE JUROR:     I am familiar with Dr. Nash.      I

     16   have worked with her numerous times over the past 10, 15 years,

     17   both professionally and once personally, for a family member.

     18             THE COURT:    With Dr. Nash being a witness in this case,

     19   do you think that could create a problem with you in being fair

     20   and impartial to both sides in this cause?

     21             PROSPECTIVE JUROR:     No, Your Honor.

     22             THE COURT:    Do you think you could listen to Dr. Nash's

     23   testimony and make an evaluation based on what she states,

     24   without regard with you having worked with her before over the

     25   years?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 33 of 170
                                                                                  33


      1             PROSPECTIVE JUROR:     Yes, Your Honor.

      2             THE COURT:    Any question about that?

      3             PROSPECTIVE JUROR:     No, Your Honor.

      4             THE COURT:    Alright.    Mr. Tucker knows well the rules,

      5   because he's a lawyer here who's been in and out of this Court

      6   a lot of times.

      7             Thank you, Mr. Tucker.

      8             Alright.     Anyone else with a working relationship or

      9   familiarity with law enforcement agencies, the persons or

     10   business name?

     11             If so, would you raise your right hand at this time.

     12             Seeing no hands.

     13             I want to review, once again, the dates, because I

     14   don't know if I confused you or not.        I may have said week of

     15   Christmas -- or before Christmas, but it's the week of

     16   Christmas.

     17             So, just to review:      The dates we will not be in

     18   session will be December 12th, 13th, and 14th; the week of

     19   December 24th, which is the Monday, so we will actually end the

     20   trial the Friday before, but we will not be in session the 24th

     21   through January 1st.      We will resume on January 2nd, if need

     22   be.

     23             Any other announcements about dates, et cetera, we will

     24   let you know; and then, also, hopefully, in an hour or so, we

     25   will know if we are in session this Wednesday or not.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 34 of 170
                                                                                  34


      1             Any questions about those dates that I have mentioned?

      2   Now, I guess I should ask what kind of question, because we're

      3   going to get to some more questions later.

      4             Is there any question about understanding the dates

      5   that we are going to be out?       I guess that's the better

      6   question, because later on, I will let you tell me some more

      7   about those dates.

      8             How many persons have served as a juror on a prior

      9   occasion?    If so, would you raise your right hand.        Those who

     10   have, who actually served as a juror, raise your right hand.

     11             I see quite a few hands.

     12             How many of you served as a juror in a criminal case

     13   where the State or the Government had to prove the case beyond

     14   a reasonable doubt, would you raise your right hand?

     15             Alright.

     16             How many of you have served on a civil case, where the

     17   plaintiff had to prove his case, a car accident, et cetera,

     18   would you raise your right hand?       Alright.

     19             And how many of you have served as a Grand Juror?

     20   Anyone as a Grand Juror, would you raise your right hand.

     21             Seeing no hands there.

     22             And those of you who served on any format of a jury,

     23   how many of you served as a foreperson of the jury?

     24             If so, would you raise your right hand.

     25             I see one hand there.      Very well.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 35 of 170
                                                                                  35


      1             The reason I asked these questions, ladies and

      2   gentlemen, is to discuss with you the different burdens of

      3   proof we have in our judicial system.

      4             Sometimes the judicial system can be a little

      5   confusing.    We have civil cases and criminal cases, and then

      6   you have state courts and federal courts, you have

      7   administrative agencies who have cases on Social Security,

      8   et cetera.

      9             So we want to be clear, and we want you to understand

     10   the different types of burdens of proof that exist in a case so

     11   you don't become confused with matters relating to this case.

     12             If you served as a juror on a criminal case, you will

     13   recall that the state, federal government, or agency, had to

     14   prove its case "beyond a reasonable doubt."         That is the

     15   highest burden we have in our judicial system.

     16             As I stated a moment ago, I will give you more details

     17   about the definition of that term, and that will be the burden

     18   of proof in this case, because it is a criminal case.

     19             If you served as a juror in a civil case, then you will

     20   recall that the plaintiff -- or the person bringing the

     21   lawsuit -- had to prove its case by a "preponderance of the

     22   evidence."

     23             The term "preponderance" means more likely than not.

     24   To quantify that term, it would be greater than 50 percent.

     25             So if a plaintiff could prove that they were actually,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 36 of 170
                                                                                  36


      1   for example, injured in the defendant's vehicle, then the

      2   plaintiff would have to prove his case by 50.01 percent.

      3             If you wanted to use a mathematical scale, that would

      4   be enough for the plaintiff to prevail; that is, to win.

      5   50.01, 51, 55, 60, 70, that would be enough, because that would

      6   be by the preponderance of the evidence.         The plaintiff has to

      7   tip the scale just slightly, or more.

      8             That is the burden of proof in civil cases; and that

      9   will not assist you in this case because this is a criminal

     10   case, and you won't have to be concerned about the

     11   preponderance of the evidence.

     12             Individuals who serve as Grand Jurors use the least

     13   onerous standard of proof, or "burden of proof."          A Grand Jury

     14   merely determines if there is probable cause to believe

     15   something probably happened.       That "burden of proof" will not

     16   assist you in this case because this is not a Grand Jury.

     17             So please keep in mind the various burdens of proof.

     18   The experience that you received in a prior case, if it wasn't

     19   a criminal case, it will not help you in this case.

     20             In fact, the definitions of what "proof beyond a

     21   reasonable doubt" means are a little different in state and

     22   federal courts, so you will have to listen to the instruction

     23   in this case to understand what "proof beyond a reasonable

     24   doubt" means.

     25             So, please, keep this in mind.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 37 of 170
                                                                                  37


      1             Now, those individuals who have experience as a juror,

      2   we're going to give the microphone to you.         We're going to pass

      3   the microphone from left to right in each row, left to right in

      4   the spectator area -- my left to right -- because the lawyers

      5   have a chart and they can follow along and see who you are as

      6   you respond.

      7             And they want you to tell us about your prior jury

      8   service, if you actually served as a juror.         Some of you were

      9   called in for service, but you may not have been selected to

     10   actually serve as a juror, you will not have to respond.

     11             Only if you served as a juror should you respond.

     12             So, as we pass the microphone from left to right -- my

     13   left to right -- in each row, if you have no actual service as

     14   a juror, simply pass the microphone to the next person, it will

     15   not be necessary for you to speak.

     16             But if you have prior service, we want the following

     17   information:

     18             Give us your name; tell us if you served on a criminal

     19   case or a civil case; tell us if the case was in state court or

     20   federal court.     If it was a state criminal case, it was likely

     21   over on 12th Avenue, in the hospital district.         If it was a

     22   state civil case, it could have been downtown Miami on Flagler

     23   Street, or any of the county courts that we have, North Miami,

     24   Coral Gables, et cetera.

     25             If the jury reached a verdict, simply tell us the jury
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 38 of 170
                                                                                  38


      1   reached a verdict or did not reach a verdict.         We don't want to

      2   know what the verdict was; if you found the defendant guilty or

      3   not guilty, that's fine, we don't want to know that answer.

      4             We simply want to know if the jury reached a verdict.

      5   Sometimes the jurors do not get to the deliberative stage of

      6   the process, in that event, the jury did not reach a verdict,

      7   that's all we want to know.

      8             And if you served as a foreperson -- one person held

      9   their hand up for that -- yes, I served as a foreperson in a

     10   criminal case, for example, or civil case.

     11             Alright.     Is that clear?

     12             So we want your name; we want to know if you served as

     13   a juror in criminal or civil case; if it was state or

     14   federal court; if the jury reached a verdict, yes or no would

     15   be the response.     Very well.

     16             Let's pass the microphone around, give the microphone

     17   to Ms. Ripoll, and you can pass it down.

     18             If you have no service, just simply pass the microphone

     19   to the next person.

     20             PROSPECTIVE JUROR:      My name is Lorraine Lezama.     I did

     21   serve as a juror, it was a civil and state, and we did not

     22   reach a verdict.

     23             THE COURT:    Perfect response.     That's what we need.

     24             PROSPECTIVE JUROR:      Evelyn Hands, and I served in a

     25   civil case, and we did reach a verdict.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 39 of 170
                                                                                  39


      1             THE COURT:    State court or federal?

      2             PROSPECTIVE JUROR:     I'm sorry, I don't remember.

      3             THE COURT:    Do you recall where it was?

      4             PROSPECTIVE JUROR:     Don't remember.

      5             THE COURT:    Too many years ago.

      6             Well, glad to have you back.

      7             PROSPECTIVE JUROR:     I'm so sorry, I don't remember, I

      8   served so many times.

      9             THE COURT:    That's quite alright, thank you very much.

     10             Let's go out to the spectator area, far left.

     11             PROSPECTIVE JUROR:     Good morning.    My name is

     12   Dr. Walter Gerard Busse, and I served in a federal criminal

     13   case that did reach a verdict, as well as a civil -- I believe

     14   it was a state or county case, that did not.

     15             THE COURT:    Thank you very much.     Pass it all the way

     16   down the same row.     Maybe we don't have anyone else, but we're

     17   gonna try to go from my left -- which would be your right -- in

     18   each row.

     19             PROSPECTIVE JUROR:     My name is William Salazar, I

     20   served twice, I believe they were both criminal --

     21             THE COURT:    We lost the volume.

     22             PROSPECTIVE JUROR:     William Salazar.     I served twice, I

     23   think they were both criminal, I think one was state, I think

     24   we did reach verdicts.      I can't remember any details, it's been

     25   a very long time.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 40 of 170
                                                                                  40


      1              THE COURT:   Alright.   Thank you very much.

      2              PROSPECTIVE JUROR:    My name is Jose Perez.      I served a

      3   few years ago, it was 12th Avenue, and we did reach a verdict.

      4              THE COURT:   Do you recall if it was criminal or not?

      5              PROSPECTIVE JUROR:    I can't remember.

      6              THE COURT:   Alright.   Thank you.

      7              PROSPECTIVE JUROR:    Good morning, Your Honor.

      8              THE COURT:   Good morning.

      9              PROSPECTIVE JUROR:    I served twice.     One was a federal,

     10   criminal, which I was not a foreperson, but we came to a

     11   verdict; and then I was the foreperson on, I believe, a state

     12   trial, and that was civil, I believe.

     13              THE COURT:   Did the jury reach a verdict in the civil

     14   case?

     15              PROSPECTIVE JUROR:    I don't believe so.

     16              PROSPECTIVE JUROR:    Good morning.    My name is Sharon

     17   Nelson.    I served on two federal cases, both were criminal, and

     18   we came to a verdict on one, and not on the other.

     19              THE COURT:   Thank you, Ms. Nelson.

     20              PROSPECTIVE JUROR:    Good morning.    My name is Juan

     21   Aparicio.    I served in a federal criminal court, and we came to

     22   a verdict.

     23              THE COURT:   Thank you.

     24              Ladies and gentlemen, has everyone told us about the

     25   service.     Does anyone remember you had service and haven't had
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 41 of 170
                                                                                  41


      1   the opportunity to tell us about that?

      2             If so, would you raise your hand at this time.

      3             At this time, ladies and gentlemen, I'm going to have

      4   the defense counsel introduce himself, his team, and the

      5   defendant to you.

      6             MR. ZACCA:    Thank you, Judge.

      7             Good morning, everybody.       My name is Deric Zacca, and I

      8   have the privilege of representing Leonardo Garcia Morales.

      9             Also sitting at counsel table, he's going to be helping

     10   me today, and perhaps later on in the trial so you will see him

     11   coming in and out, that's Mr. Roger Cabrera.

     12             MR. CABRERA:    Good morning.

     13             MR. ZACCA:    He will be helping me today and other

     14   moments, perhaps, in this case.       Thank you.

     15             Also, I want to read out some names that may be called

     16   in this case:     Officer Shimpeno, of the Miramar Police

     17   Department; Raonel Valhuerdis; Jean Marrero Lara; Dr. Mark

     18   Mills.    Thank you.

     19             THE COURT:    Thank you, counsel.

     20             Ladies and gentlemen, are any of you familiar with

     21   Mr. Zacca or the defendant in this case, Mr. Garcia Morales, or

     22   counsel assisting Mr. Zacca?

     23             If so, would you raise your right hand.

     24             Alright.     I see one hand.

     25             Mr. Tucker.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 42 of 170
                                                                                  42


      1             PROSPECTIVE JUROR:     My name is David Tucker; and yes, I

      2   am familiar with defense counsel.

      3             THE COURT:    Have you worked with Mr. Zacca or his

      4   co-counsel in a criminal case?

      5             PROSPECTIVE JUROR:     I cannot remember, Your Honor,

      6   but I -- you know, I've been here so long, it's quite possible.

      7   I certainly know Mr. Cabrera, and I certainly have worked with

      8   him in the past.

      9             THE COURT:    Anything about having worked with these two

     10   individuals that would have an impact on your ability to be

     11   fair to both sides?

     12             PROSPECTIVE JUROR:     No, Your Honor.

     13             THE COURT:    Thank you.

     14             Also referenced was Officer Shimpeno.

     15             MR. ZACCA:    I'll spell it out for the Court.       It's

     16   Officer Shimpeno, S-H-I-M-P-E-N-O.        Officer Shimpeno.

     17             THE COURT:    And he is with the Miramar Police

     18   Department?

     19             MR. ZACCA:    Correct, yes.

     20             THE COURT:    As well as -- are the others officers --

     21   Valhuerdis and Lara?

     22             MR. ZACCA:    No, Judge, those are civilians.

     23             THE COURT:    Alright.

     24             And Dr. Mills.    Is anyone familiar with the civilian

     25   witnesses, Valhuerdis, Lara, or Dr. Mark Mills?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 43 of 170
                                                                                  43


      1             If so, would you raise your hand.

      2             Alright.    Seeing no hands, we will now move forward.

      3             There are some legal principles that are very, very

      4   important in this criminal case, ladies and gentlemen.            Many of

      5   you have studied civics or, perhaps, a Government course,

      6   perhaps a history course, and you may be somewhat familiar with

      7   these principles of law.

      8             It's now important that we review them so that you will

      9   understand the process and some of the law that you must follow

     10   and apply in deciding this case.

     11             First of all, the "defendant."        There's nothing

     12   sinister about being a defendant, or named a defendant, that's

     13   just a term that's used to make reference to an individual who

     14   was charged in a criminal case.

     15             A "defendant," or any individual accused of crime, is

     16   presumed to be innocent, and that presumption of innocence

     17   remains in effect throughout the trial, every day of the trial,

     18   until you begin deliberations.       Alright.

     19             So, as Mr. Garcia Morales is seated here this morning,

     20   you must presume he is innocent and every day of the trial you

     21   must presume his innocence.       You may differ in your opinions

     22   when you start the deliberations at the end of the case, after

     23   you've heard all the evidence, listened to all the arguments,

     24   and heard your instructions on the law.

     25             This presumption of innocence is a very, very important
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 44 of 170
                                                                                  44


      1   concept.    Is there anyone who disagrees, or finds fault with

      2   the presumption of innocence concept, such that you cannot be

      3   fair to defense or the Government in this case?

      4              If you think you cannot follow that concept, would you

      5   raise your right hand, please.

      6              Seeing no hands.

      7              The next principle is one that we have discussed in

      8   part.   You know that a defendant cannot be found guilty unless

      9   that guilt is proved beyond a reasonable doubt.

     10              Is there anyone present who cannot fully accept this

     11   principle of law?     That is, guilt cannot be determined unless

     12   it's proved beyond a reasonable doubt.

     13              If so, would you raise your right hand.

     14              Seeing no hands.

     15              Principle three:    A defendant need not testify on his

     16   or her own behalf; and if a defendant elects not to testify,

     17   you can't draw any inference of guilt from that fact.

     18              Individuals elect not to testify for many, many

     19   different reasons, and that's a constitutional right.          So if a

     20   defendant elects not to testify, you can't visualize, Gee, I

     21   really wanted to hear the witness testify; and so, since he

     22   didn't testify, he must be guilty.        No.

     23              You have to evaluate the evidence based on that which

     24   is presented to you throughout the trial, and nothing else.

     25   It has nothing to do with whether the defendant elected to
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 45 of 170
                                                                                  45


      1   testify.

      2              Is there anyone who would require the defendant to

      3   testify, for example, before you could find that person not

      4   guilty?    Is there anyone who feels that way, would you raise

      5   your right hand?     Alright.

      6              I see one hand in the rear.     Would you pass the

      7   microphone over and give us your name, please.

      8              PROSPECTIVE JUROR:    James Kilkelly.

      9              THE COURT:   Alright, sir.    Now, you have heard me

     10   explain the law in this cause, that is, you can't make any

     11   inferences as to whether a person testifies or not.          That's the

     12   Constitution of the United States.

     13              Are you responding that you don't think you can follow

     14   the Constitution in this cause, by not considering whether a

     15   person testifies or not?

     16              PROSPECTIVE JUROR:    I believe that if a defendant is

     17   innocent, actually --

     18              THE COURT:   I'm not asking you what you believe.

     19              What you believe is not the law, and we have an

     20   obligation to follow the law if you're going to serve as a

     21   juror.

     22              So the question is, you don't think you can follow the

     23   law in this regard and give both sides a fair and impartial

     24   trial?

     25              PROSPECTIVE JUROR:    I can follow the law, yes.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 46 of 170
                                                                                  46


      1             THE COURT:    If you follow the law, then you know that

      2   you can't consider the fact that your preference would be that

      3   someone testify, because that's not the law.

      4             And as I stated a moment ago, there's many, many

      5   reasons why people don't testify.        It has nothing to do with

      6   innocence or guilt.      There are technical issues, there are

      7   factual issues, many, many reasons, you can't speculate about

      8   those.

      9             So, in summary, the question is, could you follow the

     10   law and not consider whether a defendant testifies or not?

     11             PROSPECTIVE JUROR:     Yes.

     12             THE COURT:    Would you follow that law?

     13             PROSPECTIVE JUROR:     Yes.

     14             THE COURT:    Do you have any questions or hesitation

     15   about that?

     16             PROSPECTIVE JUROR:     No.

     17             THE COURT:    Alright, thank you very much, sir.

     18             Anyone else with a response to that question before we

     19   move to the next point?      Alright.

     20             The next point is rather obvious.       A defendant can be

     21   found guilty based upon evidence presented here in open court.

     22   All of the tools and all of the evidence you need, and all of

     23   the definitions of terms, will be presented to you here in open

     24   court, and you must make your decision based upon that

     25   presented here in open court.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 47 of 170
                                                                                  47


      1              Many of us like to go to the theater.       We like to read

      2   books, we like to talk about different factual scenarios.           The

      3   facts presented in this case might be something similar to

      4   something you are familiar with, you may have read a book or a

      5   news account.

      6              You can't consider what happened in any of these other

      7   situations that may have been similar.        You can only listen to

      8   and consider that which is presented here in open court, and

      9   nothing else.

     10              Is there anyone who believes that they could not follow

     11   this instruction, that is, considering matters outside of what

     12   is presented to you?      If you feel that way, have strong

     13   feelings about that, will you raise your right hand.

     14              I see no hands.

     15              Now we're going to talk about the law.       There are two

     16   judges in a criminal case, a judge of the facts and a judge of

     17   the law.    If you are selected as a juror in this case, you will

     18   serve as a judge of the facts, you will determine what the

     19   facts are in this case.

     20              I will serve as the judge of the law, and I will tell

     21   you what the law is, and you must follow that law whether you

     22   agree with it or not.

     23              Now, all of us have our opinions, our personal

     24   opinions, about what the law ought to be, and that's perfectly

     25   fine in a democratic society, we have a right to agree with the
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 48 of 170
                                                                                  48


      1   law or disagree with the law.       I disagree with some laws, but

      2   I'm bound to follow the law, and you are as well.

      3             As you heard us discuss with Mr. Kilkelly, we have to

      4   follow the law whether you agree with it or not, because your

      5   personal opinions don't count.

      6             Is there anyone who has such strong feelings about what

      7   you think the law ought to be that you might be inclined to

      8   follow your notions of the law, rather than what I explain to

      9   you the law actually is?      If anyone has such strong opinions,

     10   raise your right hand, please.

     11             I tell all jurors, if you disagree with the law, you

     12   have to contact your senators or your congressmen, because they

     13   make the law, and we're all bound to follow it in the Court of

     14   Law.   So, keep in mind, it is very important to strictly follow

     15   the Court's instructions on the law.

     16             As you know, we have a jury system in this country.

     17   In most countries, there's no such thing as a jury system.

     18   Decisions are made by judges or laypersons who are professional

     19   jurors, so to speak, they don't have a constitutional system of

     20   the right to demand a jury trial, to have citizens decide what

     21   the facts are.

     22             Some persons disagree with the jury system in a way

     23   that they can't be fair to the parties involved, both the

     24   defense and the Government.

     25             Is there anyone who has such strong feelings against
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 49 of 170
                                                                                  49


      1   the jury system that you cannot be fair to Mr. Garcia Morales

      2   or the United States Government in this case?

      3             If so, would you raise your right hand.

      4             Seeing no hands, we'll go to the next principle.

      5             We have discussed, in a very limited fashion, an

      6   obligation to select jurors who can be fair and impartial to

      7   both sides.    This is very important.      We are looking for

      8   referees.

      9             Some of you likely watched either the Heat game last

     10   night, or the Dolphin game last night, or some of you listen to

     11   sports or participate in sports, et cetera, and referees have

     12   to make calls.

     13             But, you know, when the referee made a call against the

     14   Dolphins yesterday, a lot of "boos" in the stadium, because we

     15   are partisans, some of us.       We want the Dolphins to win, we

     16   don't care what the referee saw, we don't like the call,

     17   because it had an impact on the result that we are seeking.

     18   That's being partial, that's perfectly fine at a football game,

     19   a basketball game, et cetera.

     20             But as we select jurors, we are selecting, in a sense,

     21   referees who can be fair and impartial, who don't feel that one

     22   side or the other should win.       They listen to the evidence,

     23   they listen to the Court's instructions on the law, and then

     24   they make a fair, balanced, and impartial decision about the

     25   facts presented.     That's what we're looking for.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 50 of 170
                                                                                  50


      1             Sometimes individuals have issues with the Government,

      2   for example.    Maybe you had a Social Security case, and there

      3   was unfavorable ruling in that case, or some people don't like

      4   to pay income taxes, so they hold the prosecutors responsible

      5   for that, and they don't want to hear anything they have to say

      6   because they don't want to pay taxes.        Believe it or not, that

      7   actually happens.

      8             So is there any reason why any of you feel that you

      9   cannot be fair and impartial to the Government, to the

     10   Government attorneys, in the presentation of their evidence in

     11   this case?    Is there anyone who has an issue with the

     12   Government such that you couldn't be fair, would you raise your

     13   right hand at this time.

     14             Seeing no hands.

     15             Equally important is the right of Mr. Garcia Morales to

     16   have fair and impartial jurors.       Some people think that just

     17   because you are a defendant, or just because you've been

     18   charged with a crime, you're guilty, we don't need to hear

     19   anything else.     So if you feel that way, that means you cannot

     20   be fair to Mr. Zacca and Mr. Garcia Morales.

     21             Alright, we have a lot of trials in this district, in

     22   fact, more than most of the country, so maybe this case would

     23   not be a good one for you to serve on if you can't be fair and

     24   impartial.

     25             Is there anyone who believes that they cannot be fair
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 51 of 170
                                                                                  51


      1   and impartial to the defense, that is Mr. Garcia Morales, in

      2   this case.    If so, would you raise your right hand at this

      3   time.   Any reason you can't be fair or impartial?

      4              Now, many of us have our own opinions about social

      5   issues, or crime, or et cetera.       Some of you may be on the

      6   neighborhood crime watch or various organizations, et cetera.

      7   And that's perfectly fine.

      8              In this case, however, there is only one rule, to

      9   listen to the evidence and decide the facts in this case.           So

     10   your personal opinions about social issues, such as any type of

     11   crime or, you know, whether you're in favor of marijuana or not

     12   in favor of marijuana, or anything else, for that matter,

     13   that's perfectly okay.

     14              But in this case, for example, if you are instructed

     15   that it's against the law to be involved in marijuana, then you

     16   have to follow that law, regardless of what you personally

     17   believe.     And if you feel strong enough about what you believe,

     18   call up your two senators or your congressperson, let them know

     19   how you feel.

     20              In this case, we need you to be able to follow the law,

     21   without regard to your personal beliefs or otherwise.

     22              Is there anyone that believes they cannot follow this

     23   type of instruction, if so, please let us know at this time.

     24              Seeing no hands.

     25              Now, ladies and gentlemen, occasionally, we have
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 52 of 170
                                                                                  52


      1   persons with unique or special disabilities that might make it

      2   difficult or impossible for you to serve as a juror.

      3              Now, keep in mind, your first obligation as a citizen

      4   of the United States of America is to serve as a juror when you

      5   are called.

      6              We have certain obligations as citizens in this

      7   country.     We're not going to make the demands that sometimes

      8   our country makes.     Some of you have likely served in the armed

      9   forces, you were required to be there.

     10              There used to be a draft, and so when you got that

     11   draft notice, and it said "report on December 2nd," you had to

     12   report on December 2nd.      You couldn't say, Oh, well, I have

     13   something else to do that day, because your first obligation is

     14   to honor what was required by your country.

     15              And so the same with jury service, it's equally

     16   important.    It's a condition of citizenship.       However, if you

     17   have a unique or special circumstance that may make it

     18   difficult for you to serve, as I have explained the case and

     19   schedule, then we, of course, will entertain that issue,

     20   keeping in mind your primary responsibility is to be here in

     21   court.

     22              So having said that, let me see by show of hands who

     23   has a unique or special circumstance which would make it

     24   difficult or impossible for you to serve as a juror in this

     25   case.    If so, raise your right hand.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 53 of 170
                                                                                  53


      1             Start in the box, is there anyone?

      2             Alright.     We have one hand in the box, we're going to

      3   start here.    We'll ask you, first, to give us your name, and

      4   then tell us your unique or special circumstance.

      5             PROSPECTIVE JUROR:     Hello.   My name is Andres "S".      I'm

      6   a physical therapist.      I work in the workers' compensation

      7   field, so, in a nutshell, if somebody slips and falls, that is

      8   a -- or has an injury at work -- we are committed to do local,

      9   Government, and state agencies -- if I'm not there, they don't

     10   get treatment, so, that's basically it, I'm a physical

     11   therapist and patients --

     12             THE COURT:    Who do you work for?

     13             PROSPECTIVE JUROR:     I work for Physician's Health

     14   Center.

     15             THE COURT:    Physician's Health Center?

     16             PROSPECTIVE JUROR:     Physician's Health Center.      We work

     17   only with workers' compensation patients.

     18             THE COURT:    Are you individually employed?

     19             PROSPECTIVE JUROR:     Correct, yes.    I work for a

     20   company --

     21             THE COURT:    And so you --

     22             PROSPECTIVE JUROR:     -- in my office, I work in the

     23   Florida City office, I'm the only physical therapist there, so

     24   if I'm not there, they have to find -- cancel patients and find

     25   coverage.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 54 of 170
                                                                                  54


      1             THE COURT:    Alright.   What happens when you take

      2   vacation?    I assume you take vacation, occasionally?

      3             PROSPECTIVE JUROR:     Right.     When I take vacation, they

      4   find another therapist from a different location, and they make

      5   arrangements and more of a condensed schedule.

      6             THE COURT:    Alright.   Sound likes a perfect solution in

      7   this case; right?      So if you have jury service, then they will

      8   have to get someone from a different location, or if you were

      9   sick, et cetera, they would get someone from a different

     10   location?

     11             PROSPECTIVE JUROR:     Right, yeah.

     12             THE COURT:    Anything else you would like to say in that

     13   regard?

     14             PROSPECTIVE JUROR:     No.   Well, you did mention -- like

     15   I said before, I mentioned I treat Miami-Dade and the

     16   City of Miami police, and I also treat corrections officers as

     17   well.

     18             THE COURT:    Anything about treating correctional

     19   officers that would make you --

     20             PROSPECTIVE JUROR:     No, sir.    No, sir.

     21             THE COURT:    Thank you very much.

     22             Anyone else with a special -- alright, we have another

     23   hand in the box.      We will be out in the spectator area in just

     24   a moment.

     25             Yes, sir?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 55 of 170
                                                                                  55


      1             PROSPECTIVE JUROR:     My name is Ubaldo Perez.      I have

      2   some difficulties hearing; and fortunately, I can hear you

      3   because you speak very slow and it's loud enough, but I'm

      4   concerned that in some cases I will not have enough slow

      5   talking to hear perfectly.

      6             THE COURT:    Well, I have the same problem sometimes.

      7   We have a cure for you.      We have infrared sound systems, which

      8   we can give you, and you can use that device, and we'll provide

      9   one to you, and make sure that you can hear everything that is

     10   being said.    Do you go to the theater or plays at all?

     11             PROSPECTIVE JUROR:     Usually, not very frequently.

     12             THE COURT:    They have those sound systems you can get

     13   there, too, that's the point.       So we'll make sure that that

     14   issue is taken -- and if, for some reason, you have the

     15   infrared system and there's something you don't hear, just

     16   raise your hand immediately, let us know so we can have it

     17   repeated.

     18             PROSPECTIVE JUROR:     Thank you.

     19             THE COURT:    Thank you very much, sir.

     20             Anyone else in the box before we go to -- I see one

     21   hand to the left.

     22             PROSPECTIVE JUROR:     Good morning.    My name is Ana Ruiz,

     23   and I am a kindergarten teacher, and I think that 20 days as a

     24   substitute is going to be too many days for them.

     25             THE COURT:    Where do you teach?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 56 of 170
                                                                                  56


      1              PROSPECTIVE JUROR:     A regular classroom in

      2   kindergarten.

      3              THE COURT:    What school?

      4              PROSPECTIVE JUROR:     James H. Bright Elementary, in

      5   Hialeah.

      6              THE COURT:    Thank you very much, we will take that into

      7   consideration.

      8              PROSPECTIVE JUROR:     Thank you.

      9              THE COURT:    Anyone else in the box here?      Anyone else

     10   with a special and unique issue?          Now's the time to let us

     11   know, ladies and gentlemen, so if there is something, bring it

     12   to our attention now, because once we select the jury, I have

     13   no more authority to make any decisions about selection.

     14              Alright.     We have one hand, please, and then those.

     15              PROSPECTIVE JUROR:     My name is Javier Mendoza.     I just

     16   have a question.      How accurate is it that we're going to finish

     17   at 1:00 p.m. everyday?

     18              THE COURT:    Pretty darn accurate.

     19              PROSPECTIVE JUROR:     Okay.

     20              THE COURT:    A couple of different reasons.      Number one,

     21   that, as I have advised with regard to Mr. Garcia Morales, we

     22   have to end at 1:00 for health reasons, and it's lunchtime,

     23   too, so --

     24              PROSPECTIVE JUROR:     Okay, perfect.

     25              THE COURT:    I won't expect to ever go beyond 1:00 p.m.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 57 of 170
                                                                                  57


      1   Now, let's assume there's a witness that we can finish and the

      2   person won't have to come back, and we can do it in about five

      3   minutes, I might ask you to stay until 1:05, I may ask you to

      4   do that.

      5              PROSPECTIVE JUROR:    Okay I have a class at 3:00 p.m.

      6   That shouldn't be a problem.       Thank you.

      7              THE COURT:   Anyone else in the box?      If not, let's go

      8   out to the spectator area.

      9              Dr. Busse?

     10              PROSPECTIVE JUROR:    Good morning.    My name is Walter

     11   Gerard Busse.     Let me preface by saying I completely respect

     12   the process, I'm happy to serve my civic duty, however, the

     13   specific dates of this particular trial present a problem that

     14   I'm not sure how to get around.

     15              I'm a director of music at a small private academy, all

     16   Catholic girls school.      This Friday, from December 7th to the

     17   10th, I'm chaperoning students on a New York trip.          Tickets

     18   have already been purchased, this has been a long time coming,

     19   I don't know -- I'm the only adult chaperone with these

     20   particular students going to New York.

     21              All of the expenses have been paid.

     22              The following week, on the 21st, December 21st, I'm

     23   actually driving the school van for a bunch of students to

     24   perform at Epcot Center in Disney World.

     25              If I'm not the one driving, we have to cancel that.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 58 of 170
                                                                                  58


      1             The other thing, I know it seems like it's a small

      2   thing, but tomorrow, all the junior high and high school

      3   students are coming together for their Christmas program for

      4   the adults, for all the parents coming in.

      5             I'm the only one that plays the piano and can direct

      6   this program, so if I'm selected here, that entire school

      7   program has to be canceled.

      8             Like I said, I'm happy to serve, but I just request --

      9   respectfully request, either a deferral or a dismissal.           I was

     10   available all last week.      I was on call last week.      I called

     11   every day and was not chosen, and found out over the weekend I

     12   had to be here this morning, so I just now --

     13             THE COURT:    Thank you, sir.

     14             Anyone else?    Let's do it by row.

     15             Anyone else in the first row?

     16             PROSPECTIVE JUROR:     My name is Gianella Asalde.      It's

     17   not an issue, it's only a request.

     18             I can read, write, and listen in English.        The only

     19   request, sometimes when they speak so fast -- not you, sir --

     20   but the staff here, I couldn't understand when they speak so

     21   fast, only speak slowly.      Thank you.

     22             THE COURT:    Have you understood everything that I have

     23   said this morning?

     24             PROSPECTIVE JUROR:     Yes.

     25             THE COURT:    Alright.   So you should be fine, but if
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 59 of 170
                                                                                  59


      1   there comes a scenario -- if you're selected -- something you

      2   miss, raise your hand immediately.

      3              PROSPECTIVE JUROR:    I don't know if I -- I didn't know

      4   that I can interrupt.

      5              THE COURT:   Yes, you can.    You have our permission.

      6              PROSPECTIVE JUROR:    Okay.   Thank you.

      7              THE COURT:   Alright.   Thank you.

      8              PROSPECTIVE JUROR:    My name is Jeff Raymond.      I'm also

      9   a public school teacher, and I would be able to make

     10   arrangements to be here for those days, but it would be a

     11   burden on my students for me to be out that long.

     12              THE COURT:   Where do you teach?

     13              PROSPECTIVE JUROR:    I teach at MAST Academy for Dade

     14   Public Schools.

     15              THE COURT:   What subjects do you teach?

     16              PROSPECTIVE JUROR:    AP Government and AP European

     17   History.    So these students are taking a test at the end of the

     18   year, and if they get behind, it will affect their ability to

     19   pass that test.

     20              THE COURT:   You teach AP Government?

     21              PROSPECTIVE JUROR:    Yes, AP Government, sir --

     22              THE COURT:   Bring the kids down here.

     23              PROSPECTIVE JUROR:    I know that.    I talk about the

     24   virtues of civic service, but I am worried about that, them

     25   getting behind.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 60 of 170
                                                                                  60


      1              THE COURT:   Thank you, sir.

      2              Anyone else?   Yes, sir.

      3              PROSPECTIVE JUROR:    Good morning, Your Honor.      My name

      4   is Kenneth Guyton.      I understand my obligation and how to

      5   serve, but I have a wedding to go to, scheduled for a flight to

      6   the Bahamas on Thursday.      I would be absent Thursday and

      7   Friday.    The expenses were already paid and scheduled awhile

      8   ago.

      9              THE COURT:   Thank you, sir.    Let's go to the next row.

     10              PROSPECTIVE JUROR:    Good morning, Your Honor.      My name

     11   is Cristina Ruiz-Perez.      I have the conflicts with the dates,

     12   as well.    I will be traveling out of the country on December

     13   26th, and I will not be returning until January 8th.          All

     14   expenses have been paid as well, and it's been scheduled, it's

     15   a family vacation.

     16              THE COURT:   And where are you going?

     17              PROSPECTIVE JUROR:    I'm going to Europe.

     18              THE COURT:   Will you take us with you?

     19              PROSPECTIVE JUROR:    I wish I could.

     20              THE COURT:   Thank you very much, Ms. Ruiz.

     21              PROSPECTIVE JUROR:    Hi, I'm Kristin Zambo, and I also

     22   have an obligation to fly out, actually, tomorrow, and until

     23   Friday, so I have a couple days that I would need to push back

     24   maybe.

     25              THE COURT:   And where are you traveling to?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 61 of 170
                                                                                  61


      1             PROSPECTIVE JUROR:     I'm flying to Dallas for work.

      2             THE COURT:    This is an employment matter?

      3             PROSPECTIVE JUROR:     Yes.

      4             THE COURT:    Is it a conference or --

      5             PROSPECTIVE JUROR:     It's a conference and we have a

      6   contract due.     I'm in aviation.

      7             THE COURT:    Are there other people in your office who

      8   participate?

      9             PROSPECTIVE JUROR:     I'm the only one that does sales

     10   and marketing.     I could serve after.

     11             THE COURT:    Alright.   Thank you very much.

     12             PROSPECTIVE JUROR:     Thank you.

     13             THE COURT:    Good morning, Your Honor.      My name is

     14   Yordano Nicle, I'm a student at the University of FIU, Florida

     15   International University.

     16             This week, for me, is finals week.       I have three finals

     17   this week, including one today in the afternoon, as well as

     18   next week, I have a final and reports due.

     19             THE COURT:    You promise us A's in these courses?

     20   Because I'm going to consider that.

     21             PROSPECTIVE JUROR:     I'll try my best.

     22             THE COURT:    Alright.   Thank you very much, sir.

     23             Go to the next row.

     24             PROSPECTIVE JUROR:     Good afternoon, Your Honor.        My

     25   name is Meaghan Senzig, and I'm also a student at FIU, so I
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 62 of 170
                                                                                  62


      1   have finals this week.      But I have concerns about the dates.

      2   If we're not done by January 5th, my brother is getting married

      3   and I'm a bridesmaid, so going up to the date, we have a lot of

      4   dress fittings and rehearsals and things to do.

      5             THE COURT:    All after 1:00 p.m.; correct?

      6             PROSPECTIVE JUROR:     I'm unsure, actually, because the

      7   bride is a school teacher as well, but I don't know.

      8             THE COURT:    Thank you very much.

      9             PROSPECTIVE JUROR:     Good morning.    My name is Sylvia

     10   Rios.   I have an appointment with my doctor in endocrinology.

     11   I'm his patient until 20 years, so tomorrow is very important

     12   for me because I lost 10 pounds in the last month, and they

     13   have to change the medication, and they have to find out what

     14   was the reason.     And I'm going to be out of town starting

     15   December 12th until December 18th.

     16             THE COURT:    And what time is your appointment with the

     17   physician?

     18             PROSPECTIVE JUROR:     It's going to be 3:00, 3:00 p.m.

     19   It's going to be in Kendall.

     20             THE COURT:    So we will be out by 1:00 p.m. each day.

     21   So keep that in mind.

     22             PROSPECTIVE JUROR:     And I'm going to be out of town

     23   starting December 12 until December 18th.

     24             THE COURT:    Is this a business trip or a family trip?

     25             PROSPECTIVE JUROR:     Honeymoon.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 63 of 170
                                                                                  63


      1              THE COURT:    I'm sorry?

      2              PROSPECTIVE JUROR:    Honeymoon.

      3              THE COURT:    Oh, boy, I don't want to get in trouble.

      4   Alright.    Thank you.

      5              PROSPECTIVE JUROR:    Good morning, Your Honor.      My name

      6   is Lisa Ghawi.     How likely is it this will go all the way to 20

      7   days?

      8              THE COURT:    That's very difficult, ma'am, cause we're

      9   giving our best guesstimate, and that's about as good as we can

     10   do.   So what are your issues?

     11              PROSPECTIVE JUROR:    Well, with my boss, there's only my

     12   boss and I in the office, and she leaves every year from

     13   Christmas to after New Year's, I don't have the dates at this

     14   time.

     15              THE COURT:    I just lost your volume.

     16              PROSPECTIVE JUROR:    I don't have the dates at this

     17   time.   I can find out, probably, at lunch break, when she is

     18   set to leave and return.

     19              Other than that, I mean, I have no issues.

     20              THE COURT:    Just based on your recollection, is she

     21   usually back by the start of the new year?         That would be --

     22              PROSPECTIVE JUROR:    I know she's staying away -- I know

     23   she's away until the 1st, I don't know until I talk to her if

     24   she's back by the 2nd, and I don't know if she'll take off on

     25   the 24th, which is the day before Christmas.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 64 of 170
                                                                                  64


      1              Typically, she leaves earlier, so I just won't know.

      2              At lunchtime, I can call her and try to find out.

      3              THE COURT:   What kind of business are you involved in,

      4   again?

      5              PROSPECTIVE JUROR:    We're the management office at the

      6   Grand Bay in Coconut Grove.

      7              THE COURT:   So our last day of trial will be the 21st.

      8              PROSPECTIVE JUROR:    Oh, we'll be done?

      9              THE COURT:   No.   The last day before we break will be

     10   the 21st, and then we will resume on the 2nd, so we will have

     11   you call and let us know what you determine.

     12              PROSPECTIVE JUROR:    Perfect.    Thank you.

     13              THE COURT:   Thank you.

     14              PROSPECTIVE JUROR:    Hello.     My name is Angel Suarez.

     15   So, on the 5th this week, we have -- I have arranged a mass for

     16   my father, who passed away recently.         It's in a large

     17   congregation, it's happening at 10:00 a.m., and I don't really

     18   want to miss that.

     19              THE COURT:   Wednesday, the 5th?

     20              PROSPECTIVE JUROR:    Yes.   And also, I have a business

     21   trip for an interview planned for later that same week, on the

     22   7th.     We have already paid for it, and there's no other person

     23   to fill that particular interview role, so that's my

     24   circumstance.

     25              THE COURT:   You're being interviewed, or you're
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 65 of 170
                                                                                  65


      1   interviewing someone?

      2             PROSPECTIVE JUROR:     No.   We're being interviewed for a

      3   new project.    It's an interview for a new project that we're

      4   doing in this case.

      5             THE COURT:    And you're the only one who handles that?

      6             PROSPECTIVE JUROR:     No, it's a team.     But for my

      7   particular position for that interview, someone needs to be

      8   there, in my position.

      9             THE COURT:    On what date, the 7th?

     10             PROSPECTIVE JUROR:     The 7th, that's right.

     11             THE COURT:    Is that here in town?

     12             PROSPECTIVE JUROR:     No, it's in Pensacola.

     13             THE COURT:    So you would be unavailable on the 7th?

     14             PROSPECTIVE JUROR:     On the 7th.

     15             THE COURT:    Alright, thank you, sir.

     16             PROSPECTIVE JUROR:     Good morning, Your Honor.      My name

     17   is Jorge Padilla.      I'm also an FIU student on finals week,

     18   tomorrow I have my last exam.       I will be available after

     19   tomorrow, but tomorrow is the only conflict I have.

     20             THE COURT:    What time is your exam?

     21             PROSPECTIVE JUROR:     12:00 to 2:00 p.m.

     22             THE COURT:    I assume you're studying for that exam.

     23             PROSPECTIVE JUROR:     On the train over here, and on the

     24   train on the way back.

     25             THE COURT:    Alright.   Thank you, Mr. Padilla.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 66 of 170
                                                                                  66


      1              PROSPECTIVE JUROR:    Good morning.    My name is Nichole

      2   Sando.    I just want it to be known that I am a witness in a

      3   domestic violence case, so that way it's known, and I do have a

      4   leisure trip.

      5              THE COURT:   Do you have a date that you're expected to

      6   testify?

      7              PROSPECTIVE JUROR:    Not until February of next year.

      8              THE COURT:   February?    I don't think you will have a

      9   problem.

     10              PROSPECTIVE JUROR:    Not at all.    I do have leisure trip

     11   December 24th until January 4th, so if I am selected, I will

     12   have to see if it can be rearranged.

     13              THE COURT:   Is this a vacation or --

     14              PROSPECTIVE JUROR:    It's a leisure trip, yes.

     15              THE COURT:   If you had to change your dates, what would

     16   be involved?

     17              The reason I say that is, because with flight

     18   arrangements, we can usually take care of that by sending a

     19   letter to the airlines.

     20              So other than that, what was your issue this week?

     21              PROSPECTIVE JUROR:    None at all.

     22              THE COURT:   Alright.    Thank you very much.

     23              PROSPECTIVE JUROR:    Good afternoon, Your Honor.      My

     24   name is Cleven Wilcox.

     25              THE COURT:   Yes, sir.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 67 of 170
                                                                                  67


      1              PROSPECTIVE JUROR:    Next week, on December 13th, I have

      2   a doctor's appointment, but I'm not sure of the time right now;

      3   and on the following day, which is the 14th, I have a court

      4   date at 9:00 a.m.

      5              THE COURT:   Alright.   So I think you are fine, because

      6   we will not be in session those two days.

      7              PROSPECTIVE JUROR:    Okay.

      8              THE COURT:   Alright, very good.

      9              Yes?

     10              PROSPECTIVE JUROR:    Good morning.    I am a third grade

     11   teacher.

     12              THE COURT:   Your name first.

     13              PROSPECTIVE JUROR:    Kristina Lodenquai.     I'm a third

     14   grade teacher at a Title I school down in Leisure City, so the

     15   20 days would be a little inappropriate on my students.           Third

     16   grade is the first year that they take the FSA.

     17              THE COURT:   It's been a long time since I've been in

     18   school.    When they have substitute teachers, what happens

     19   there?

     20              PROSPECTIVE JUROR:    We don't really have subs, it's

     21   like one person in the office that covers, or they rearrange

     22   the students.

     23              THE COURT:   And are the students being prepared for the

     24   exam in the other classes?

     25              PROSPECTIVE JUROR:    Yes.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 68 of 170
                                                                                  68


      1             THE COURT:    So even if you were here, they would still

      2   get their background for the upcoming test; is that correct?

      3             PROSPECTIVE JUROR:     Hopefully, yes.     I also have a

      4   surgery scheduled for December 19th at 8:00 a.m.

      5             THE COURT:    December 19th.

      6             Alright, thank you very much.

      7             PROSPECTIVE JUROR:     Thank you.

      8             THE COURT:    Anyone else?

      9             PROSPECTIVE JUROR:     Good morning, Your Honor.

     10             THE COURT:    Good morning.

     11             PROSPECTIVE JUROR:     My name is Gina Maisonet, I'm also

     12   a school teacher, I teach middle and high.         I teach

     13   certification and exam courses, so I'm the only certified

     14   teacher in my school that teaches PLTW Introduction to

     15   Engineering and Design.

     16             For that course, specifically, I teach Autodesk

     17   Inventor, and my kids will be taking a test on, in February, so

     18   20 days would be very hard on my students.

     19             I also teach all of the Adobe software, and I am the

     20   only teacher who teaches that as well, so 20 days will be

     21   really rough.

     22             THE COURT:    Where is your school located at?

     23             PROSPECTIVE JUROR:     It's on 8th Street, it's Pinecrest

     24   Glades Academy.

     25             THE COURT:    How far is this?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 69 of 170
                                                                                  69


      1              PROSPECTIVE JUROR:    It's on 8th and 152nd, that's in

      2   Kendall.

      3              THE COURT:   Thank you very much.

      4              PROSPECTIVE JUROR:    Good morning, Your Honor.      My name

      5   is James Kilkelly, and the duration of the 20 days would be

      6   difficult for me.

      7              I'm actually a business owner, and we have been working

      8   on two large national accounts for the better part of a year

      9   that we're in the process of implementing, so end of year,

     10   first part of January are difficult times.

     11              And I also echo the sentiments of the good doctor here,

     12   I was available all week last week and all week this week, so

     13   it would be challenging for me.

     14              THE COURT:   Is this an independently owned business?

     15              PROSPECTIVE JUROR:    It's an S corporation, so I have a

     16   partner, I'm 50 percent owner, but yes, sir, I'm an

     17   entrepreneur.

     18              THE COURT:   Thank you, sir.

     19              PROSPECTIVE JUROR:    My name is Mariella Ferreccio.       I

     20   have a problem with the dates.       I was here last week and I

     21   wasn't called the entire week, I called everyday.

     22              THE COURT:   I was in trial last week, and everybody is

     23   saying -- I'm being facetious.       Okay.

     24              PROSPECTIVE JUROR:    I was trying to tell you, just last

     25   Friday I confirmed my trip after Christmas, because I thought I
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 70 of 170
                                                                                  70


      1   was going to be only last week and this week, so I'm going to

      2   be out from the 26th to the 16th of January.

      3              THE COURT:    26th through the --

      4              PROSPECTIVE JUROR:    16th of January.

      5              THE COURT:    The 16th?

      6              PROSPECTIVE JUROR:    Yes.

      7              THE COURT:    Is this a vacation or --

      8              PROSPECTIVE JUROR:    Vacation.     We're going to Europe,

      9   honeymoon vacation.

     10              THE COURT:    Just to make sure I heard you correctly,

     11   that's 1-6, 16th; is that correct?

     12              PROSPECTIVE JUROR:    January 16th, I'm coming back.

     13              And next week, you said December 12th, there's no

     14   session; right, because -- it's okay, because I have my son's

     15   graduation is on December 12th.         But it's okay, because I think

     16   it's after 1:00, it's at 3:00.

     17              THE COURT:    We won't be in session that day.

     18              Alright.     Thank you very much.

     19              I think I see one more hand.

     20              PROSPECTIVE JUROR:    Yes, my name is Jose Prendes, I

     21   help in my wife's business, I do the IT, especially in the

     22   morning.    Even when I go on vacation, I always have to take my

     23   phone and computer to help with the business.         There is nobody

     24   else to take care of the business in the morning, because my

     25   wife is not an IT person.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 71 of 170
                                                                                  71


      1             So I may be coming here physically, but mentally, I'm

      2   not -- my mind will be occupied thinking about other things.

      3             THE COURT:    So when you say "IT," excuse me --

      4             PROSPECTIVE JUROR:     Information technology.

      5             THE COURT:    I understand that.     But usually when

      6   there's a problem, that's when the IT people step in; is that

      7   what you're referring to?

      8             PROSPECTIVE JUROR:     Well, there's new projects coming

      9   in that I have to help in setting it up.

     10             THE COURT:    And you know that we end at 1:00 p.m., and

     11   so --

     12             PROSPECTIVE JUROR:     The problem may come at any time,

     13   after 9:00 a.m., most business open, so after that time I could

     14   be wanted by then.

     15             THE COURT:    Where is the business located?

     16             PROSPECTIVE JUROR:     In Miami.

     17             THE COURT:    Where in Miami?

     18             PROSPECTIVE JUROR:     Oh, where?

     19             THE COURT:    Where in Miami?

     20             PROSPECTIVE JUROR:     In Kendall.    It's a small

     21   corporation that we run it from home.

     22             THE COURT:    What kind of business is it?

     23             PROSPECTIVE JUROR:     ISO medical business.     We serve

     24   medical laboratories.

     25             THE COURT:    In what way?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 72 of 170
                                                                                  72


      1             PROSPECTIVE JUROR:     The software that runs on the

      2   computers for the medical labs.

      3             THE COURT:    And your name again, please?

      4             PROSPECTIVE JUROR:     Jose Prendes.

      5             THE COURT:    Alright.    Thank you very much, sir.

      6             PROSPECTIVE JUROR:     You're welcome.

      7             PROSPECTIVE JUROR:     Good morning, Your Honor.

      8             THE COURT:    Just one moment.

      9             (Brief pause in the proceedings.)

     10             THE COURT:    Yes, sir.

     11             PROSPECTIVE JUROR:     Good morning, Your Honor, my

     12   apologies speaking out of order, but as I was listening, I was

     13   sort of rethinking how inhibiting this could be, I'm a private

     14   tutor, I teach --

     15             THE COURT:    Can I have your name, please?

     16             PROSPECTIVE JUROR:     Yes, sir.    George Palmer.

     17             THE COURT:    Yes, sir, Mr. Palmer.

     18             PROSPECTIVE JUROR:     I'm a private tutor for the SAT,

     19   the SSAT, and basically any other tests that are coming up.

     20   This is our prime season.      We have a test every month, and

     21   while I am one of two people who are, you know, in my business,

     22   it's kind of imperative that we have as many sessions as

     23   possible, and especially when school is out.         I have sessions

     24   from 9:00 a.m. to 8:00 p.m. in the evening, so, you know, this

     25   finishing at 1:00 p.m. is fine, but it will cut out a
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 73 of 170
                                                                                  73


      1   significant portion of the day where I can make money, so --

      2             THE COURT:    Is this a private business?

      3             PROSPECTIVE JUROR:     It is, yes.

      4             THE COURT:    Is that what you do full-time?

      5             PROSPECTIVE JUROR:     Primarily.    I do substitute teach

      6   on occasion, but this is my main business, yes.

      7             THE COURT:    How have your results been?

      8             PROSPECTIVE JUROR:     Pretty decent, it depends on the

      9   parents and the student.

     10             THE COURT:    How about my grandson?

     11             Alright.     Thank you very much, Mr. Palmer.

     12             PROSPECTIVE JUROR:     Thank you, Your Honor.

     13             THE COURT:    Alright.   Any other comments?

     14             PROSPECTIVE JUROR:     Mona Preston, Your Honor.      I just

     15   wanted to let you know a couple of things going on, that I

     16   could work around, but it's a major inconvenience for me.

     17             Number one, I'm diabetic, Type II, and my sugar levels

     18   have not been under control that well.         I have an appointment

     19   on Thursday morning to see my doctor for that, and --

     20             And --

     21             THE COURT:    What time is the appointment?

     22             PROSPECTIVE JUROR:     8:30.

     23             THE COURT:    And where is the appointment?

     24             PROSPECTIVE JUROR:     Out on Coral Way, out around 72nd

     25   street.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 74 of 170
                                                                                  74


      1             THE COURT:    Alright.

      2             PROSPECTIVE JUROR:     And I know last week, when I was in

      3   voir dire, if I said that properly --

      4             THE COURT:    Yes.

      5             PROSPECTIVE JUROR:     -- we did not get lunch until 1:30,

      6   and because I have to leave and take care of family

      7   responsibilities by seven to get here at eight, I had an issue

      8   with my sugar, and it's starting again, I'm starting to get

      9   dizzy, whatever.     But it just keeps me from being able to focus

     10   and it's just an inconvenience.

     11             The second thing is --

     12             THE COURT:    Just let me address that one.      And so, I

     13   know you -- I'm not sure what the schedule was last year, but

     14   given the schedule that we have now, 9:00 until 1:00, would

     15   that create a problem?

     16             And let me also add, after about an-hour-and-a-half or

     17   two, we take a 15- to 20-minute break, so if you have to have a

     18   snack or something, you could do it at that time.

     19             PROSPECTIVE JUROR:     I could.

     20             THE COURT:    Given that information, what do you think?

     21             PROSPECTIVE JUROR:     Given that, it's fine.      Today, I

     22   haven't had that, but yes -- and I didn't have it last week,

     23   but given that, I would be fine.       And if -- it's just one of

     24   those things I just have to deal with, and I apologize, I had

     25   to bring it up.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 75 of 170
                                                                                  75


      1              THE COURT:   That's fine, no apologies needed, ma'am.

      2   I appreciate the information.

      3              You were about to tell me about something else?

      4              PROSPECTIVE JUROR:    My work schedule.     I'm a massage

      5   therapist.    I work on commission-only with the Biltmore Hotel.

      6   They have been under renovations, they reopened the spa.           Our

      7   busy season is December.      They understand that I have to come

      8   here, the only issue is I lose a lot of money by serving 20

      9   days.   And I am the morning shift.

     10              The dates of Thursday and Friday, before Christmas, I

     11   am scheduled to work nine hours both days, as well as the

     12   weekend; so from that Thursday, the 20th, through, actually,

     13   December 30th, I'm scheduled to work, and if I'm not on the

     14   books, I'm on call, and I have to be there within an hour or

     15   two.

     16              I mean, they would understand, they'd work around it,

     17   it's just the one time of the year -- besides spa month in July

     18   and August -- that I can make decent money there.

     19              There's a bunch of little things, and it's just they

     20   all add up, I have work-arounds, but they're a lot.

     21              THE COURT:   Thank you, Ms. Preston.

     22              PROSPECTIVE JUROR:    The third thing, I have a class

     23   tonight.     I've been up all night, that's why I don't feel good,

     24   trying to study for it.      I have tests and I have finals next

     25   week.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 76 of 170
                                                                                  76


      1             And the fourth thing -- I apologize, there's so many

      2   little things.     I am due to be out of town the 31st through the

      3   3rd.   I will be back on the 4th, it was pre-scheduled, prepaid

      4   for, it's a drivable trip to Orlando because I do need a

      5   vacation after all that work straight.

      6             THE COURT:    Thank you.

      7             PROSPECTIVE JUROR:     Thank you for your consideration,

      8   Your Honor.

      9             PROSPECTIVE JUROR:     Hello.   My name is Eduardo

     10   Cadelago.    I read English, I understand English, but I don't

     11   understand all the English, alright.        And I have a problem with

     12   tomorrow, I have a medical appointment.        I have a surgery in

     13   January for medical problem.

     14             THE COURT:    What are the dates of the surgery?

     15             PROSPECTIVE JUROR:     I'm not sure, it's on the schedule

     16   for January, after 15th.      Maybe, it's not sure.

     17             THE COURT:    What time is your appointment tomorrow?

     18             PROSPECTIVE JUROR:     Tomorrow, at 7:30.     It's for

     19   colonoscopy.    I make the appointment two days ago.

     20             THE COURT:    Where is the appointment?

     21             PROSPECTIVE JUROR:     I'm sorry?

     22             THE COURT:    Where is the appointment?

     23             PROSPECTIVE JUROR:     In Kendall.

     24             THE COURT:    And the appointment is at 7:30?

     25             PROSPECTIVE JUROR:     Yes, that's correct.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 77 of 170
                                                                                  77


      1              THE COURT:    Do you know how long?

      2              PROSPECTIVE JUROR:    The medical say we have unavailable

      3   all day, we can't go to work because I need to sleep for the

      4   exam.

      5              THE COURT:    I'm a little unclear, you are in the

      6   appointment all day and it's part of sleeping?

      7              PROSPECTIVE JUROR:    Yes.   I need anesthesia, I can't --

      8              THE COURT:    Oh, anesthesia?

      9              PROSPECTIVE JUROR:    Yes, correct, and I can't drive for

     10   all day.

     11              THE COURT:    Alright.

     12              Thank you, Mr. Cadelago.     That was Mr. Cadelago.

     13              Anyone else before we have you move forward?

     14              Can I have the attorneys come sidebar?

     15              This might be a good time for a break, while I

     16   entertain some issues, so take a look around, see where you're

     17   seated now.    We have the restrooms that Ms. Foster can show you

     18   out in the lobby.       Use the restrooms, and as soon as you

     19   finish, come back and be seated.        Thank you.

     20              (Prospective jurors exited courtroom at 11:32 a.m.)

     21              May I have the attorneys come sidebar?

     22              (Sidebar discussion held as follows at 11:32 a.m.:)

     23              THE COURT:    Well, we have a lot of issues and we may

     24   not -- we'll see how many folks we can select.         But based on

     25   what I've heard thus far, it seems that we should excuse
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 78 of 170
                                                                                  78


      1   Juror 9, Ms. Ruiz, is a school teacher; Juror 14, Cadelago, he

      2   has a number of issues, including work, et cetera; Mona

      3   Preston, number 15 -- and if you have any objections, announce

      4   them as I speak the names.

      5             Ms. Preston has a number of issues; 17, Dr. Busse is

      6   the school administrator; number 22, Mr. Raymond, who's a

      7   public school teacher.

      8             I'm not clear on Kenneth Guyton, I know that the

      9   wedding is Thursday and Friday, is that of this week?

     10             COURTROOM DEPUTY:      Yes, he's flying to the Bahamas.

     11             THE COURT:    I think we'll ask to excuse Mr. Guyton.

     12             Number 24, Ruiz-Perez, going to be out of the country

     13   the 26th to the 31st [sic].

     14             What are your comments on Mr. Prendes, the software

     15   issue?

     16             MR. VAZQUEZ:    Your Honor, I don't know the depth of how

     17   conflicted he is, but he's representing he's in a small

     18   business that can't function without him.

     19             MR. ZACCA:    He also said his mind would be on the IT

     20   business and not here, focusing on the case.         It's hard when

     21   you're a small business owner.

     22             I think he should be released based on that.

     23             THE COURT:    You agree?

     24             MR. VAZQUEZ:    Yes.

     25             THE COURT:    Alright, Mr. Prendes, number 26.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 79 of 170
                                                                                  79


      1              Number 27, Ms. Sando, who's the marketing director and

      2   has flights scheduled, et cetera, I intend to excuse her.

      3              Number 28, Nicle, who's the FIU student; Mr. Palmer,

      4   who's a private tutor and a private business owner.

      5              MR. VAZQUEZ:   These are your strikes, Your Honor;

      6   correct?

      7              THE COURT:   People I'm excusing for cause.

      8              Ms. Nelson, who had a problem December 5th, which I

      9   think will be resolved, but December 7th poses a problem.           I'm

     10   not sure about Ms. Nelson.       Were there any other issues other

     11   than the 5th and the 7th.

     12              MR. ZACCA:   I don't have any notes to that.

     13              MR. VAZQUEZ:   No, Your Honor.

     14              THE COURT:   We may have to -- I'm not going to excuse

     15   Ms. Nelson at this time.

     16              Let's see -- Angel Suarez.

     17              COURTROOM DEPUTY:    He had his father's memorial on the

     18   5th.

     19              THE COURT:   I'm not hearing you, I'm sorry.

     20              COURTROOM DEPUTY:    He had his father's memorial on the

     21   5th, and he was traveling on the 7th.

     22              THE COURT:   Nelson didn't have a problem.

     23              COURTROOM DEPUTY:    No, it was Suarez.

     24              THE COURT:   Do we have any issues with 31?       Maybe I'm

     25   confusing those two.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 80 of 170
                                                                                  80


      1             MR. ZACCA:    I was understanding that you are talking

      2   about travel.

      3             THE COURT:    I think I confused 38 with 31.

      4             MR. ZACCA:    Okay.

      5             THE COURT:    It was Mr. Suarez who had the December 5th

      6   and December 7th issues?

      7             MR. ZACCA:    That's what I have.

      8             THE COURT:    So, Nelson, I will not excuse.

      9             Meaghan Senzig, I was excusing her; 33 Rios, going to

     10   be out from the 12th through the 18th; Padilla is an FIU

     11   student, I don't know that I can keep him from studying, so I

     12   suggest we excuse Mr. Padilla; number 41, Ms. Lodenquai; number

     13   44, the third grade teacher and with exams and a surgery, so I

     14   think we have to excuse her, number 44; Maisonet, number 45,

     15   the school teacher who's the only Adobe teacher in the school;

     16   Mr. Kilkelly, who has a private business; number 48,

     17   Ms. Ferreccio, what do you have as her issues?

     18             COURTROOM DEPUTY:     12-26 to 1-16 -- the family

     19   vacation -- to January 16th, she's going to Europe.

     20             THE COURT:    What are her dates?     Ms. Ferreccio, it

     21   looks like through the 16th of January, so she's not a good

     22   choice.    We will excuse her, number 48.

     23             So 24 is not a -- on Mr. --

     24             COURTROOM DEPUTY:     Number 42.

     25             THE COURT:    -- Number 42 is going to be out, what,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 81 of 170
                                                                                  81


      1   December 24th, which is not a problem, through the 4th.

      2              MR. ZACCA:   We're talking about 42?

      3              MS. DUANE:   Sando.

      4              THE COURT:   What, I'm sorry if I said something

      5   otherwise.    42, Ms. Sando, I'm inclined to wait and see what

      6   happens.     If I can get 16, and we have to take those couple

      7   days off, it would be worth it not to have to go through the

      8   process again.     So let's put a question mark by Sando, and

      9   we'll see how this develops.

     10              MR. ZACCA:   Judge, just clarification on 38, Mr. Angel

     11   Suarez.    That's the one going on the trip December 5th and

     12   December 7th?

     13              THE COURT:   Well, the 5th is not a problem, that's

     14   Wednesday.

     15              MR. ZACCA:   Father's funeral.

     16              THE COURT:   I think we're going to be okay.

     17              And on the 7th, I think we should wait and see how

     18   we're doing with the selection process, so that's why I'm

     19   putting a question mark there.

     20              We can revisit as we go through the selection process.

     21              Anyone else I should consider?

     22              MR. ZACCA:   The only other question I have is Juror

     23   Number 11, Ubaldo Perez, he indicated that he had difficulty

     24   hearing and Your Honor indicated the system.

     25              THE COURT:   The infrared system.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 82 of 170
                                                                                  82


      1              MR. ZACCA:   That was the only question mark, but if he

      2   can hear, he can hear with that system.

      3              THE COURT:   Anyone else I should entertain?

      4              MR. VAZQUEZ:   I don't have any right now, but we have

      5   an opportunity to do causal requests later?

      6              THE COURT:   Of course, what we're trying to do is

      7   narrow down a number of people that have to give us background

      8   information and that you have to question; these people, we

      9   don't have to have them give us the background, and we don't

     10   have to ask them any questions because they're already excused.

     11              COURTROOM DEPUTY:     Did you mean to do the kindergarten

     12   teacher?    She's number nine, okay.

     13              THE COURT:   I did.

     14              COURTROOM DEPUTY:     I had it, but I didn't do it big

     15   because I wasn't sure.

     16              MR. ZACCA:   Judge, you're not going to go through the

     17   questionnaire?

     18              THE COURT:   We're going to do that, but not for the

     19   people we've excused.      Alright.

     20              MR. ZACCA:   I understand.

     21              (Sidebar concluded, the following held in open court at

     22   11:41 a.m.:)

     23              (Prospective jurors entered courtroom at 11:39 a.m.)

     24              COURT SECURITY OFFICER:      All rise.

     25              THE COURT:   Alright, ladies and gentlemen, we are ready
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 83 of 170
                                                                                  83


      1   to continue with the process.       You were given a sheet of paper

      2   when you came in that has a list of questions.

      3             We want to have you respond to those questions.

      4             Some of you will respond, some of you will not.         You

      5   can anticipate responding, if I do not call the person next to

      6   you, I just skip over you, and we would like for you to give us

      7   the following information:

      8             Your name, your occupation, and please be specific,

      9   tell us precisely what you do.       So, for example, if you work at

     10   Macy's department store and are a store clerk, manager,

     11   et cetera, whatever the case may be, be specific.

     12             Your general area of residence.       We're not interested

     13   in specific street addresses.       It could be Kendall,

     14   North Miami, South Miami, Overtown, North Miami Beach,

     15   et cetera, just a general area of residence.

     16             The length of time you have lived in the South Florida

     17   community, your marital status, your spouse's occupation, if

     18   applicable, and give us the specific occupation, if retired,

     19   tell us what the person did, or you did, prior to retirement.

     20             If you have children, if they are 18 or younger, give

     21   us their ages, if they are an adult, you don't have to give us

     22   their ages, just general what they do, they're in school,

     23   they're in college, the area and specific occupation.

     24             We would like to know what your hobbies are and what

     25   you do in your spare time, whether you have any prior or
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 84 of 170
                                                                                  84


      1   present military service, or if you have family and friends

      2   involved in the criminal justice system.         Some of you tell me

      3   you have relatives in law enforcement, for example.

      4             Item number 11, we would like to know if you've ever

      5   been a witness in a criminal matter, that could have been a

      6   deposition or actual trial testimony; and item 12, we would

      7   like to know if you, family members, or friends have been

      8   involved in the criminal justice system as the defendant.           That

      9   is, someone having been charged; and if so, the answer to that

     10   is yes, then let us know if that case would affect your ability

     11   to be a fair and impartial juror in this case.

     12             So a typical response could be, Yes, I have a brother

     13   who was charged in a criminal case, but I can be fair.           That

     14   would be an abbreviated response or a way to answer that

     15   question.

     16             Many individuals, upon reaching items number 9, 10, 11,

     17   and 12, can answer in abbreviated fashion by saying, As to 9

     18   through 12, the answers are no, or 9 through 12, no.          It is not

     19   necessary to read the question and then respond.          You can just

     20   simply say:

     21             My name is, my occupation is, I've lived in X area,

     22   I've lived there for 25 years, I'm married, my spouse is a

     23   nurse, I like to go to football games and gardening,

     24   et cetera.    You can respond quickly in that fashion.

     25             And as I state, we'll go from left to right in each
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 85 of 170
                                                                                  85


      1   row, and occasionally I may skip over a person, don't feel

      2   disregarded.    There's a method to the madness, so to speak.

      3             So let's start with Juror Number 1, Ms. Ripoll.

      4             PROSPECTIVE JUROR:     My name is Lisset Ripoll.      I'm an

      5   assistant manager at a retail location, and my second job is

      6   independent contractor.      I live in the area of downtown, for

      7   about a year-and-a-half now.

      8             My marital status is domestic partnership, my

      9   girlfriend's occupation is sales.        We have a child of eight

     10   together, and he currently attends school.

     11             My hobbies are music, listening to and making.         No

     12   military service, 9 through 11 is no; and yes, I have been a

     13   defendant and convicted of a crime of violence.

     14             THE COURT:    And your rights have been restored?

     15             PROSPECTIVE JUROR:     Yes.

     16             THE COURT:    Alright.   Thank you.

     17             PROSPECTIVE JUROR:     Good morning.    My name is Kervin

     18   James.    I'm a South Florida associate at the Target in Midtown.

     19   I've lived in Overtown for about 14 years, I'm not married, I

     20   have no children.      Hobbies, I just go out to art events or I do

     21   art myself.    I don't have any military experience; 9 through 11

     22   is no.    I have had a cousin charged, that's been charged in the

     23   criminal system, with robbery and battery, assault.

     24             THE COURT:    Anything about that case that would affect

     25   you in this one?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 86 of 170
                                                                                  86


      1             PROSPECTIVE JUROR:     No, it won't.

      2             THE COURT:    Okay.   Thank you.

      3             PROSPECTIVE JUROR:     My name is Geronimo Bravo.      I work

      4   in the bank, my area is South Miami.         I live inside the

      5   community.    My marriage status is single.

      6             THE COURT:    Hold the microphone a little closer to your

      7   mouth.

      8             PROSPECTIVE JUROR:     My status is single.     I have three

      9   children, my hobbies is watching TV.         Not presently in the

     10   military service.      No, my family never involved in the criminal

     11   justice, I never have been a witness in criminal matter, my

     12   family or friend not involved in the criminal system.

     13             THE COURT:    Thank you.

     14             PROSPECTIVE JUROR:     You're welcome.

     15             PROSPECTIVE JUROR:     My name is Matthew Lynch.       I work

     16   in materials management at University of Miami, I've lived in

     17   Pinecrest for the past 22 years.

     18             I'm single, no children, I enjoy watching sports in my

     19   free time, and the answers to 9 through 12 are no.

     20             THE COURT:    Thank you.

     21             PROSPECTIVE JUROR:     My name is Rossybell Pina, I work

     22   in Aetna, I'm a claims field analyst.         I lived in Dade County

     23   over 15 years.     I'm divorced.     Two kids, my daughter is 19, my

     24   son 15.    I like to go to the beach, run; 9 through 11 is no,

     25   and I don't know if this count, but my ex-husband was in a
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 87 of 170
                                                                                  87


      1   criminal case.     There's -- it's not going to interfere.

      2             THE COURT:    Thank you.

      3             PROSPECTIVE JUROR:     Good afternoon.     My name is

      4   Lorraine Lezama, I'm a licensed practical nurse, I've been in

      5   the occupation for now 32 years, Miami-Dade, divorced, my

      6   ex-husband is a veteran military.         My -- I have three adult

      7   children.    My hobbies are arts and crafts, and I go camping.

      8             I'm dependent of a military personnel, which is a

      9   veteran, and 10 through 12 is no.

     10             THE COURT:    Thank you.

     11             PROSPECTIVE JUROR:     Hello.    My name is Javier Mendoza.

     12   I work in a architectural firm as a designer, I live in Kendall

     13   for around 15 years, I'm not married, no children.          Hobbies, I

     14   like cycling, and 9 through 12 is no.

     15             THE COURT:    Thank you.

     16             PROSPECTIVE JUROR:     Good afternoon.     My name is Gloria

     17   Michelena.    My occupation is receptionist for a management

     18   company at a mall.     I live in Hialeah, I've been living in the

     19   community for 58 years.      I'm married, my spouse has his own

     20   business, steel, miscellaneous.

     21             I have two children, ages 34 and 28, my "34" works with

     22   his dad, my "28" is a law enforcement, he's a federal officer;

     23   my hobbies are crafting; and number 9 is no; and 10 is my son

     24   is a law enforcement.

     25             THE COURT:    And your son works for what agency?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 88 of 170
                                                                                  88


      1              PROSPECTIVE JUROR:    Federal Reserve.

      2              THE COURT:   Federal Reserve Bank?

      3              PROSPECTIVE JUROR:    Yes, sir.

      4              THE COURT:   Thank you.    Let's go to Ms. Rubin.

      5              PROSPECTIVE JUROR:    Hello.   My name is Sheila Rubin,

      6   I'm a recently retired pediatric physical therapist.          I live in

      7   Miami, been here about 30 years.       I'm married, I have two adult

      8   children, one 21, in college, and one 23, who is an engineer.

      9              I like hiking as a hobby; and 9 through 12 are no.

     10              THE COURT:   Thank you.

     11              PROSPECTIVE JUROR:    My name is Ubaldo Perez.      I am

     12   retired.    I used to be a manufacturing engineer at a

     13   pharmaceutical and medical diagnostic companies.

     14              I live in the Northwest Kendall for the last three

     15   years; before, I live out of state.        I am married, my spouse is

     16   also retired, she works also for the pharmaceutical industry.

     17              I have a son of 47, and a daughter of 38.       My hobby is

     18   cooking and also taking care of the grandkids, taking them to

     19   the school, picking up, et cetera.

     20              I used to have a military knowledge in another country,

     21   before coming to the United States.        As I said before, my

     22   son-in-law is a lieutenant at the Miami-Dade law enforcement;

     23   nothing in 11 and 12, no.

     24              THE COURT:   Thank you.

     25              PROSPECTIVE JUROR:    Good morning.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 89 of 170
                                                                                  89


      1             THE COURT:    Good morning.

      2             PROSPECTIVE JUROR:     My name is Luis Saladrigas.      I'm a

      3   crew chief for American Airlines, and also a small business

      4   owner.    I live by the Coconut Grove area.       I've been working

      5   for American Airline for 30 years, the length on the time is 11

      6   years in the community.

      7             I'm married, my wife have a small business, I have one

      8   kid, my hobbies are volleyball and sailing, 9 is no, 10 is no,

      9   11 is no, 12 is a yes, and I got a mixed feeling about the

     10   process system.

     11             THE COURT:    So let's explore that a bit.      So, first of

     12   all, was it you, yourself, or a family member?

     13             PROSPECTIVE JUROR:     I'm sorry?

     14             THE COURT:    You, yourself, or a family member with

     15   respect to item 12?

     16             PROSPECTIVE JUROR:     Yes.   My mother.

     17             THE COURT:    And based on the question, she was a

     18   defendant in a criminal case?

     19             PROSPECTIVE JUROR:     Yes.

     20             THE COURT:    And as a result of that case, is there

     21   anything that would affect your ability to be a fair and

     22   impartial juror in this case, which likely is very different

     23   than the case your mother was involved in?

     24             PROSPECTIVE JUROR:     I don't know, I never been put in

     25   that situation.     It's the first time, so.      I follow the law,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 90 of 170
                                                                                  90


      1   but I got -- as a human being, I got a mixed feeling about

      2   things.

      3             THE COURT:    Did you have a negative experience -- let's

      4   stay as general as we can to begin with -- as a result of that

      5   case?

      6             PROSPECTIVE JUROR:     Yes.

      7             THE COURT:    And was that negative experience with a

      8   person charged, or with the Government who was prosecuting the

      9   case?

     10             PROSPECTIVE JUROR:     I would say the -- both.

     11             THE COURT:    Both, alright.    So how long ago was that

     12   case?

     13             PROSPECTIVE JUROR:     I'm sorry?

     14             THE COURT:    How long ago was the case that you --

     15             PROSPECTIVE JUROR:     Probably, 30 years ago.

     16             THE COURT:    30 years ago.    So do you think you would

     17   hold that against the prosecution in this case, possibly?

     18             PROSPECTIVE JUROR:     Like I said, I would follow the

     19   law.

     20             THE COURT:    Different case, different facts.

     21             PROSPECTIVE JUROR:     I know, I'm trying to separate

     22   feelings about following the law.

     23             THE COURT:    Alright.   Do you think you could do that?

     24             PROSPECTIVE JUROR:     I will try my best.

     25             THE COURT:    Alright.   Thank you very much.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 91 of 170
                                                                                  91


      1              PROSPECTIVE JUROR:    My name is Andres "S".      I'm a

      2   physical therapist.      I've been in physical therapy for 20

      3   years.    I live in Kendall.     I've been living in Kendall since

      4   1983, more or less.      I am married.    My spouse is a nurse.      She

      5   specializes in infectious disease control.         I have two

      6   children, eight and nine years old.        They're both in Christian

      7   schools.

      8              My hobbies are spending time with the kids, and sports,

      9   track, they like to run track.       I have not been in the

     10   military, my uncle is a retired Secret Service agent, 1985, I

     11   believe, during the Reagan era.

     12              I have never been a witness in any criminal matter --

     13              THE COURT:    Excuse me, having a little feedback, maybe

     14   hold the mic a little further back.

     15              PROSPECTIVE JUROR:    Okay.   Is that good?    Okay, super.

     16   And no to number 12.

     17              THE COURT:    Alright.

     18              And while I'm thinking about it, we have been

     19   officially advised that the courts will be closed on Wednesday.

     20   December 5th, we'll be closed, so you will not be coming in, if

     21   selected, on Wednesday.

     22              Yes, sir?

     23              PROSPECTIVE JUROR:    My name is Eduardo Cadelago.        I

     24   work in airlines.       I am the customer account management for 10

     25   years.    I live in Fontainebleau, in Miami, for 10 years, too.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 92 of 170
                                                                                  92


      1   I am married.     My wife, she is office manager in Porcelanosa.

      2   I have three children, five years and 14 and 31, the two first

      3   go to school, and the 31 years, she is a social assistant; and

      4   my hobbies, tennis and mountain bike; 9, 10, 11, and 12 is no.

      5             THE COURT:    Let's go to Ms. Hands.

      6             PROSPECTIVE JUROR:     Good morning.    My name is Evelyn

      7   Hands.    I work in Aventura, at Topiary Village, I'm a resident

      8   and club director.     I been in the -- working there for about

      9   10, 10 years.

     10             I lived in Dade County for about 28 years this time.

     11   I'm married.    My spouse is retired.      He worked for

     12   Hewlett-Packard before.

     13             I have one daughter, she's 23, she's right now doing

     14   her master's in FIU.      My hobbies are crafting and listening to

     15   music and going to concerts.

     16             THE COURT:    Alright.   And remaining items?

     17             PROSPECTIVE JUROR:     And from 9 to 12, no.

     18             THE COURT:    Thank you.

     19             Let's go over to Ms. Asalde.

     20             PROSPECTIVE JUROR:     My name is Gianella Asalde.      I work

     21   as a clinical research coordinator at the Clinical Research.

     22   I work there for three years.        Also, I'm going to start a

     23   second job today, it's going to be a temporary job, it's about

     24   cleaning field.

     25             THE COURT:    I'm sorry, it's about --
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 93 of 170
                                                                                  93


      1             PROSPECTIVE JUROR:     Cleaning.    Cleaning.

      2             THE COURT:    Cleaning.

      3             PROSPECTIVE JUROR:     I have been living in Kendall for

      4   six years.    I am single.    My hobbies, I like to read.        9, no.

      5   No, I don't have any member military service, no.

      6             When you say witness in a criminal matter, do you mean

      7   you witnessed -- you see a crime or you was requested --

      8             THE COURT:    Were you a witness in any way, did you

      9   testify at a trial, or did you give a deposition to the

     10   lawyers --

     11             PROSPECTIVE JUROR:     Okay, no.

     12             THE COURT:    Alright.

     13             PROSPECTIVE JUROR:     And the last one, no.

     14             THE COURT:    Thank you.

     15             Mr. Posner.

     16             PROSPECTIVE JUROR:     My name is William Posner, I'm an

     17   endodontist, been in that job for about 13 years.          I live in

     18   Miami Beach.    I've been there for about 18 years.        I'm

     19   divorced, I have four children, ages 20, 18, 15, and 13.

     20   They're all students.      Hobbies include watching sports and

     21   cooking; 9 through 12, the answer is no.

     22             THE COURT:    Thank you.

     23             Ms. Diez.

     24             PROSPECTIVE JUROR:     My name is Jennifer Diez.       I'm a

     25   private underwriter for a private finance company.          I've been
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 94 of 170
                                                                                  94


      1   there for three years.      I've lived in Kendall for 25 years, I

      2   am not married, I have no children.        And I like cooking and

      3   traveling in my spare time, and from 9 through 12, it's no.

      4             THE COURT:    Thank you.    Mr. Rodriguez.

      5             PROSPECTIVE JUROR:     My name is Alejandro Rodriguez

      6   Vanzetti.    I work at Kobre and Kim, a litigation firm, here,

      7   in downtown.    I'm a senior litigation assistant, similar to the

      8   work of a first year associate at a firm, but without the legal

      9   side of things.

     10             THE COURT:    And what kind of cases do you have?

     11             PROSPECTIVE JUROR:     Criminal and civil, state, federal

     12   all kinds.

     13             THE COURT:    Alright.

     14             PROSPECTIVE JUROR:     Yeah.    I live in Doral, I've been

     15   living there for about 10 years, I'm single, have no children,

     16   hobbies are watching movies, working out, and numbers 9 through

     17   12, no.

     18             THE COURT:    Thank you.

     19             Let's go to Mr. Salazar.       The next row.

     20             PROSPECTIVE JUROR:     William Salazar, I'm a project

     21   manager for Dell Computer, I live in west Dade, I've lived in

     22   Miami for about 51 years, I'm divorced, I've got three kids and

     23   two step kids, four of them are in their 20's, they work in IT,

     24   they go to school, they work in marketing, and education.

     25             I play racquetball, 9 through 12, nothing, no.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 95 of 170
                                                                                  95


      1             THE COURT:    Thank you, let's go to Mr. Tucker.

      2             PROSPECTIVE JUROR:     Good afternoon.     My name is David

      3   Tucker.    I'm a white collar criminal defense lawyer, I've been

      4   doing that for about 35 years, I've lived in Miami-Dade County

      5   for 35 years.

      6             THE COURT:    We just lost the sound, Mr. Tucker.

      7             Is it on?

      8             PROSPECTIVE JUROR:     I'm sorry?

      9             THE COURT:    We lost the sound.     Is it on?

     10             PROSPECTIVE JUROR:     Where did we lose me?

     11             I've been living in Miami-Dade County for about 35

     12   years, I'm presently in Miami Shores, I'm not married, my

     13   hobbies are probably binge-watching Netflix, no military

     14   service, I have through the years had friends in the U.S.

     15   Attorney's Office who are criminal defense lawyers, who are

     16   judges, many, many, many.

     17             My -- number 12, my nephew was a drug addict, and he

     18   had a series of drug-related cases that I helped him with.

     19             THE COURT:    Anything about that case that would affect

     20   you in being fair in this one?

     21             PROSPECTIVE JUROR:     No, Your Honor.

     22             THE COURT:    Thank you.

     23             Ms. Nelson, go to Ms. Nelson.

     24             PROSPECTIVE JUROR:     Good afternoon.     My name is Sharon

     25   Nelson.    I work for the University of Miami as a financial case
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 96 of 170
                                                                                  96


      1   manager in the stem cell transfer department.         I've been a

      2   member Miami-Dade 45 years, my husband worked for Miami-Dade

      3   public school system.

      4             I have three children.      I have a 24-year-old,

      5   21-year-old, and 10-year-old.        My 24-year-old works for

      6   MetLine, my 21-year-old, he's in college, and the 10-year-old

      7   is in school.     My spare-time hobbies are reading and

      8   decorating; 9 through 12 is no.

      9             THE COURT:    Thank you.

     10             Ms. Espinoza.

     11             PROSPECTIVE JUROR:     Hi, I'm Sheila Espinoza.      I'm a

     12   customer service rep for Presitoloca (phonetic), I live in

     13   Hialeah Gardens for 25 years.        I'm single.   No children.

     14             For my spare time, I like to bartend and go running

     15   with my dog; 9 to 11 is no; and 12 is yes, I do have family

     16   that has been a defendant in the --

     17             THE COURT:    Anything about the family members' case

     18   that would affect you in this one?

     19             PROSPECTIVE JUROR:     It's still going on, so I'm kind of

     20   like emotional towards it, so I don't really know.          I'm a

     21   little bit --

     22             THE COURT:    Well, you've heard a little bit about this

     23   case, do you think you could listen to the evidence in this

     24   case and decide the case based upon the evidence presented?

     25             PROSPECTIVE JUROR:     Yeah.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 97 of 170
                                                                                  97


      1             THE COURT:    Alright.   Thank you.

      2             Mr. Martinez?

      3             PROSPECTIVE JUROR:     Yes, good afternoon.     My name is

      4   Raul Martinez, I was working for the Postal Service for 25

      5   years, I live in the area of Kendall.        And I've been in this

      6   community for 38 years.      I am married, and my spouse is

      7   retired, also from the Postal Service.        Two childrens, one 41,

      8   a girl, in California, freelance; and a boy, 38, he has his own

      9   business.    Gardening and watching TV, and 9 to 12, no.

     10             THE COURT:    Thank you.    Ms. Ghawi?

     11             PROSPECTIVE JUROR:     Good afternoon, Lisa Ghawi.      I'm

     12   admin at the Grand Bay Coconut Grove management office, I live

     13   in Palmetto Bay, about 20 years, married, my husband is -- he's

     14   recently retired, but he was a painting contractor, four

     15   children:

     16             33, my son's in logistics; 27, my daughter's a office

     17   manager/H.R. for -- they do Government contracts, security

     18   contracts for, you know, the Government; 25, realtor; and 24,

     19   dental hygienist.      I like to read; no military; no, no, no...

     20             22, just to be fair to the Court, I think I should put

     21   this out there -- but I still feel I could be fair.          About 31

     22   years ago, I was armed robbed, we had a drop store -- dry

     23   cleaning, drop store; and my daughter has passed away as a

     24   result of a drug overdose.

     25             THE COURT:    Thank you.    Let me just follow-up a bit,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 98 of 170
                                                                                  98


      1   Ms. Ghawi.    Do you think that you could be fair and impartial

      2   in deciding the facts in this case, as they relate to

      3   Mr. Garcia Morales?

      4             PROSPECTIVE JUROR:     Yes, I think -- I'd like to think

      5   that I am a fair person.

      6             THE COURT:    Were you able to contact your associate at

      7   the office?

      8             PROSPECTIVE JUROR:     Oh, yes, yes, I did, at the break.

      9   She leaves the 19th -- my boss leaves the 19th, and she's back

     10   January 5th.

     11             THE COURT:    January 5th.    Thank you very much.

     12             PROSPECTIVE JUROR:     Sorry.

     13             THE COURT:    That's quite alright, ma'am.

     14             Mr. Perez.

     15             PROSPECTIVE JUROR:     My name is Danny Perez, I'm a

     16   pharmacy manager, out of a family business.         My general area of

     17   residence is West Miami, I've been living there for 40 years,

     18   I'm married with one four-year-old kid, my spouse is a sales

     19   manager for Hyatt.     My hobbies are I'm a part-time personal

     20   trainer, no military service, and my sister is an agent for

     21   FDLE; and 11 and 12, no.

     22             THE COURT:    Thank you.    Let's go over to Mr. Garaza.

     23             PROSPECTIVE JUROR:     Good afternoon.     My name is Luis

     24   Garaza.    My occupation, I'm a director of a healthcare

     25   organization, I've been living in the Brickell area for the
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 99 of 170
                                                                                  99


      1   last seven years, resident of Miami-Dade since I was born,

      2   so...I am married, my wife is a homemaker.         I have two kids,

      3   one is six, the other one's four.

      4             My hobbies, I like playing basketball and football with

      5   some friends; 9, no; 10, no; 11, no; 12, yes, my brother.           My

      6   brother was convicted of drug trafficking.         He was sentenced to

      7   20 years, and I was there with him while he was -- at his

      8   trial, and those are hard times, so, to be honest with you, I'm

      9   not quite sure I am the right person to -- I probably would not

     10   be -- I don't know what I would be able to do.

     11             I could tell you that I've had some bad experiences.

     12   That trial was a bad experience.       I think, in my opinion, the

     13   system failed for him.      Again, he had it coming to him, so,

     14   really, really mixed emotions on it.

     15             THE COURT:    Alright.   I guess the question really is

     16   whether you think you could be fair to the Government and

     17   Mr. Garcia in this case.      What are your thoughts about that?

     18             PROSPECTIVE JUROR:     You know, I would, I give it my

     19   best shot, but right now, siting right here, I even said it to

     20   the judge last week, just sitting in a court just does not give

     21   me a good feeling at all, so just cause too many memories come

     22   right back.

     23             THE COURT:    Thank you, sir.

     24             PROSPECTIVE JUROR:     You're welcome.

     25             THE COURT:    Mr. Suarez.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 100 of
                                     170                                      100


    1             PROSPECTIVE JUROR:     Thank you, yes, Your Honor.

    2    My name is Angel Suarez.     I'm a design principal at an

    3    architecture firm here in Miami.      I live in the Kendall area, I

    4    was born and raised here, I lived about 10 years off and on in

    5    other parts of the country.      But about the last 12 years, I've

    6    been here.

    7             I'm married.    My spouse is also an architect, I have

    8    two children, daughter that's seven, son that's 12, and they're

    9    in elementary school.     Hobbies is just basically traveling with

   10    my family, reading.     I haven't had any prior military service.

   11    My sister-in-law, for number 10, that was in the corrections --

   12    that was in corrections for awhile, no longer; no for 11; and

   13    number 12, yes, my father has been a defendant.        I think I can

   14    be impartial.

   15             THE COURT:    Thank you.

   16             Mr. Cardenas.

   17             PROSPECTIVE JUROR:     Good afternoon, Your Honor, Victor

   18    Cardenas.    Occupation is public safety officer, I've been there

   19    12 years, Miami-Dade College; not married, no children,

   20    hobbies, sky diving; 9, no; 10, I work in front of law

   21    enforcement office; 11 no; 12 no.

   22             THE COURT:    Thank you.

   23             PROSPECTIVE JUROR:     Nichole Sando, good afternoon, I

   24    work for Barry University.     I am the College of Nursing and

   25    Health Sciences Ambassador and Recruitment Specialist, I have
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 101 of
                                     170                                      101


    1    been in this position for almost a year.

    2             I live in the Miami Gardens area, I've lived there on

    3    and off for about 23 years.      I am single.   I have one child.

    4    He is six.   In my spare time, I enjoy reading, 9 through 11 is

    5    no, and 12 is yes.

    6             THE COURT:    Could you give us a few more details about

    7    12.

    8             PROSPECTIVE JUROR:     12 is in reference to my uncle.

    9             THE COURT:    Anything about your uncle's case that would

   10    cause you not to be fair in this one?

   11             PROSPECTIVE JUROR:     No, sir.

   12             THE COURT:    Mr. Wilcox.

   13             PROSPECTIVE JUROR:     My name is Cleven Wilcox.     I'm a

   14    hospital tech at Mount Sinai for three years.        I live in Miami,

   15    Florida, I was born and raised here, single, have no kids, my

   16    hobbies are watching movies, sports games, attending sports

   17    games, live concerts, 9 is no.       My brother is a correctional

   18    officer for Miami-Dade, and he just transferred to the police

   19    department from Miami-Dade, 11 to 12, no.

   20             THE COURT:    Thank you.

   21             Mr. Aparicio.

   22             PROSPECTIVE JUROR:     My name is Juan Aparicio.     My

   23    occupation is a lab assistant in a small medical facility for

   24    about five or six years.     I live in Kendall.     I've been living

   25    there for about, maybe, 21 years.      I'm single, no children,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 102 of
                                     170                                      102


    1    hobbies are video games, card games.

    2              So 9 through 12, no.

    3              THE COURT:   Thank you.

    4              Ms. Oni-Orisan.

    5              PROSPECTIVE JUROR:    Oni-Orisan.     Good afternoon.   My

    6    name is Arnedra Oni-Orisan.       I am customer service agent for

    7    support for a client services.       I've been living in Miami-Dade

    8    for about 22 years, I'm single, no kids, I like to play

    9    basketball, and travel.     No military service.

   10              I have friends and family that work for police

   11    departments, correctional officers, like the State Attorney's

   12    Office.   11, no, 12, yes, but it won't affect.

   13              THE COURT:   And who was that?    Yourself or a family

   14    member or friend?

   15              PROSPECTIVE JUROR:    Family members.

   16              THE COURT:   Alright.    Thank you.

   17              Ms. Marquez.

   18              PROSPECTIVE JUROR:    Good morning.     My name is Maria

   19    Marquez, and I used to be accounts clerk, but I'm a homemaker.

   20    I have been living in West Kendall for 40 years, I'm married,

   21    and my spouse is a car salesperson.       I have two children, one

   22    is 25, and she's working at a dental office, my other kid is

   23    seven, in second grade, goes to school.

   24              My hobbies are cooking; and 9 through 12, no.

   25              THE COURT:   Thank you.    At this time, ladies and
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 103 of
                                     170                                      103


    1    gentlemen, I will give the attorneys an opportunity to ask

    2    questions.   Let me present this.     So I expect that we will

    3    finish the selection process at about five after 1:00.

    4             So the question is, should we break for lunch now and

    5    return an hour later or should we continue in an attempt to

    6    finish before the break?

    7             (Prospective jurors' collectively responding.)

    8             THE COURT:    Alright.   I got that loud and clear.

    9             Ms. Preston, I --

   10             PROSPECTIVE JUROR:     I had something in my bag, I ate a

   11    little bit on my break.

   12             THE COURT:    If you need to leave before we finish, just

   13    excuse yourself and go to the 7th floor.

   14             PROSPECTIVE JUROR:     Thank you, Your Honor, I appreciate

   15    that.   I should be okay.    I did bring something this time.

   16             THE COURT:    At this point, ladies and gentlemen, the

   17    attorneys may ask questions, listen to them, respond as

   18    directly as you can.

   19             We will hear from the Government representative first,

   20    followed by the defense.

   21                        VOIR DIRE EXAMINATION

   22                           BY THE GOVERNMENT

   23             MR. VAZQUEZ:    Good afternoon, ladies and gentlemen.

   24             Ladies and gentlemen, I have a set amount of time, and

   25    I'm going to try my best to ask you specific questions on a few
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 104 of
                                     170                                      104


    1    points.

    2              Ladies and gentlemen, you heard that this case, it's a

    3    case that involves allegations of robbery and allegations of

    4    drugs.    In the course of this trial, the United States may

    5    present witnesses that are in a position of having pled guilty

    6    and are offering to testify and provide information for your

    7    consideration.

    8              That is a practice that is permissible under the law.

    9              As His Honor instructed you, the number one duty that

   10    you have is the capacity to follow the law.

   11              Is anyone here, knowing that you may have a witness who

   12    is a defendant in a criminal case testifying in front of you,

   13    does anyone not have the ability to follow the law and listen

   14    to what they have to say to determine if they are being

   15    truthful or not, if their testimony is worth anything at all?

   16              Ms. Ripoll -- Juror Number 1, Ms. Ripoll, did I say

   17    that correct?

   18              PROSPECTIVE JUROR:    Yes.

   19              MR. VAZQUEZ:   Ma'am, do you have any concern with that,

   20    your capacity to follow the law and the testimony of a witness

   21    in that position?

   22              PROSPECTIVE JUROR:    No.

   23              THE COURT:   Let me just add, with regard to those types

   24    of witnesses, you are instructed that you must consider their

   25    testimony, but you must also exercise caution and great care
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 105 of
                                     170                                      105


    1    because of their bargain with the Government.        So, I guess, the

    2    question is, could you follow that instruction?

    3             PROSPECTIVE JUROR:     As best as I can.

    4             THE COURT:    Alright.   Do you have any hesitation about

    5    being able to follow that instruction?

    6             PROSPECTIVE JUROR:     No, just my own personal experience

    7    of being in the courthouse, it's still fresh.        Not that I would

    8    have anything against someone for, you know, I guess,

    9    committing -- you know, being a defendant.       No, I wouldn't hold

   10    anything against them for that fact.

   11             THE COURT:    Alright.

   12             MR. VAZQUEZ:    And, in addition to that, you will also

   13    potentially hear that some of these witnesses will be

   14    potentially seeking to receive a reduced sentence.        That would

   15    be something that a Court would determine if that was

   16    appropriate or not, after a Government motion.

   17             Knowing that fact, would you be able to evaluate,

   18    follow all the Court's instructions, as His Honor told you you

   19    would get, and evaluate their testimony, again, Ms. Ripoll?

   20             PROSPECTIVE JUROR:     I'm sorry, can you repeat that?

   21             MR. VAZQUEZ:    You may receive witnesses in this case --

   22             THE COURT:    So I guess, how is it different from the

   23    first question you asked?

   24             MR. VAZQUEZ:    This is an expansion of the issue of

   25    sentence reduction, and how that may affect their ability to
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 106 of
                                     170                                      106


    1    receive the testimony of the witnesses and follow the Court's

    2    instructions.

    3             THE COURT:    Alright.   So, essentially, you'll hear all

    4    of the testimony about a witness, whether that person has a

    5    bargain with the Government for a lesser sentence, to dismiss

    6    charges, et cetera.

    7             You will be instructed that you have to consider that

    8    testimony, but it's up to you to decide how much of a testimony

    9    is -- how much of a witness' testimony to accept or reject; and

   10    witnesses who have bargains with the Government, you're

   11    supposed to exercise caution and great care and use your

   12    judgment in deciding whether you want to rely on their

   13    testimony or not.

   14             Would you follow that kind of an instruction?

   15             PROSPECTIVE JUROR:     Yes.

   16             MR. VAZQUEZ:    Anyone in this first area, in the main

   17    juror box, believe that they cannot follow the law and evaluate

   18    the testimony of the witnesses who are cooperating convicted

   19    defendants, and who may be hoping to receive a sentence

   20    reduction, does anyone feel that way?

   21             Seeing no hands in the first box.

   22             I'm going to turn to the second, the executive suites

   23    of our courtroom, I'm going to ask Juror Number 42, for

   24    example, Ms. Sando.

   25             Ms. Sando, the same line of questions.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 107 of
                                     170                                      107


    1              THE COURT:   Could you speak into the microphone,

    2    please.

    3              MR. VAZQUEZ:   Yes, Your Honor.

    4              THE COURT:   Thank you.

    5              MR. VAZQUEZ:   Do you have any questions about

    6    evaluating the testimony of such witnesses, same question I

    7    asked to Juror Number 1, Ms. Ripoll?

    8              PROSPECTIVE JUROR:    Not at all.

    9              MR. VAZQUEZ:   And over on the entire executive side of

   10    our juror box, does anyone feel that such witnesses cannot

   11    follow the law, you cannot evaluate their testimony; the fact

   12    that they may be asking for or seeking a sentence reduction, is

   13    something that you cannot evaluate their testimony fairly; does

   14    anyone feel that way?

   15              I see a hand raised up.

   16              Sir, if you would be so kind to state your name.

   17              PROSPECTIVE JUROR:    Danny Perez.    On the defendant's

   18    side, so he's getting less time based on his testimony?

   19              MR. VAZQUEZ:   The witness that may come and testify

   20    before you --

   21              THE COURT:   His question is, are you referring to the

   22    defendant or --

   23              PROSPECTIVE JUROR:    No, no, no.    The witness is also a

   24    defendant and --

   25              THE COURT:   In this case?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 108 of
                                     170                                      108


    1               MR. VAZQUEZ:   Yes.

    2               THE COURT:   Alright.   You may respond.

    3               PROSPECTIVE JUROR:    -- and he might get a reduced

    4    sentence, in order to testify about the defendant?

    5               MR. VAZQUEZ:   Yes, you will receive an instruction that

    6    allows you, as a juror, to evaluate them, and His Honor will

    7    give you all the rules of the road about the caution that you

    8    must take to evaluate them.

    9               The question is, do you have the ability to evaluate

   10    their testimony, or you just can't do that, you can't follow

   11    the law?

   12               PROSPECTIVE JUROR:    I have the ability, I just think he

   13    will do whatever it takes to get his time off.

   14               MR. VAZQUEZ:   I appreciate that, thank you very much.

   15               Is that the way you approach this witness from the

   16    moment they stand up and start testifying?

   17               PROSPECTIVE JUROR:    I would have to see the testimony,

   18    see the questions that were asked, and see his answers.

   19               MR. VAZQUEZ:   Would you be able to treat this witness,

   20    under the instructions that His Honor gives you, fairly under

   21    the rules, and not come in with a preconceived notion, like you

   22    said, they're going to say whatever they're going to say?

   23               PROSPECTIVE JUROR:    I will follow the rules.

   24               MR. VAZQUEZ:   Now, I appreciate what Mr. Perez said.

   25    If anyone has feelings like that, this is the time.         Every
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 109 of
                                     170                                      109


    1    case, like His Honor said, is not right for every juror.

    2             Does anyone feel like Mr. Perez, that they would not be

    3    able to -- or that they would have concerns in evaluating a

    4    witness in that position.

    5             THE COURT:    He said he could follow the law, so let's

    6    be clear now.

    7             MR. VAZQUEZ:    And your ability to follow the law?

    8             Seeing no hands.

    9             The next kind of issue that's going to relate is that

   10    you will have -- the defendant is being charged in a case -- in

   11    a conspiracy case, and the witnesses that may testify in front

   12    of you may be testifying regarding their acts in a conspiracy.

   13             The law that His Honor will give you addresses how to

   14    determine a conspiracy.     But in the shorthand version of this

   15    question that I'm going to ask you, the rules of conspiracy

   16    sometimes may be related to what you heard from The Three

   17    Musketeers -- "all for one and one for all."

   18             Sometimes a person may not do every act, and under the

   19    jury instruction that you receive, they may still be held

   20    accountable for that.

   21             Is anyone unable to follow that principle of law, that

   22    if, in the course of the conspiracy, one member of the

   23    conspiracy, one member of the team, will be held responsible

   24    for the other acts of the conspiracy that they were involved

   25    in?   Let me see, Mr. -- one hand.     Excuse me?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 110 of
                                     170                                      110


    1             PROSPECTIVE JUROR:     Can you repeat again?     I didn't

    2    understand.

    3             MR. VAZQUEZ:    Yes, ma'am.

    4             We were addressing the idea of the defendants, and the

    5    defendant witnesses, who may testify in this case, as it

    6    relates to the rules of conspiracy.

    7             There are two conspiracy charges that are in this case.

    8    So one of the laws that you will be presented with is the law

    9    of conspiracy.    I'm going to give you the shorthand version of

   10    that.   His Honor will give you the complete rules of conspiracy

   11    if you're selected for the jury.

   12             But the principle sometimes can be referred to as "all

   13    for one, one for all," sometimes The Three Musketeers'

   14    position.

   15             The point is, sometimes one conspirator will not do an

   16    act that another one does, but because they're all on the same

   17    plan, they will be held responsible.       The law will come to you

   18    with that idea that one person may do something and may be held

   19    accountable for what another person does.

   20             Does anyone reject that, cannot follow that concept,

   21    that idea, they have to physically hold the item, physically be

   22    present in order to be convicted, such as a matter of law, and

   23    you will not be able to follow any law to the contrary that His

   24    Honor gives you?    Does anyone feel that way?

   25             Mr. Bravo?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 111 of
                                     170                                      111


    1             PROSPECTIVE JUROR:      Yes.

    2             MR. VAZQUEZ:    Sir?

    3             PROSPECTIVE JUROR:      I'm thinking I need for stronger

    4    communication in the English.

    5             MR. VAZQUEZ:    Okay.

    6             Thank you, sir.

    7             Now I'm going to segway into this question.

    8             Does anyone else feel that they have that language

    9    issue that you have not brought up yet, that you have not

   10    understood anything that was brought up or said?        Not just

   11    speed, but understanding.

   12             Does anyone else feel they have a similar issue?

   13             Seeing no hands.

   14             I will ask Mr. Lynch, Juror Number 4, the idea that I

   15    just put out in front of you, what is your position on that?

   16             PROSPECTIVE JUROR:      I think I would just follow the

   17    rules, and I'll take what everyone says into account, I don't

   18    have a bias towards anything.

   19             MR. VAZQUEZ:    Okay.   In the first box here, does anyone

   20    feel that they cannot follow the idea of something that's

   21    called "vicarious liability" or --

   22             THE COURT:    Sir, I'm going to have to stop you,

   23    counsel, because this is a little confusing.

   24             When you explain a little of the law and not all of the

   25    law, then I don't want you to become confused.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 112 of
                                     170                                      112


    1             I'm going to tell what you the law of conspiracy is.

    2    It involves a lot more than just being vicariously liable.

    3             So I guess the question is, the instruction that I give

    4    you with regard to how to find a conspiracy, can you follow the

    5    law that the Court presents to you?

    6             That's really the question.

    7             Anyone who believes they can't follow the complete law

    8    as I present it to you, anyone have a problem with that?

    9             Alright.    Let's go to the next area, please, counsel.

   10             MR. VAZQUEZ:    Staying on the subject of witnesses,

   11    whether the witnesses are a cooperating witness, a law

   12    enforcement witness, they're going to go on the stand and

   13    provide you verbal testimony.      It is the statement that you

   14    believe or disbelieve.

   15             There are different kinds of evidence, and the law does

   16    not favor one over the other, it is for you to decide what you

   17    believe or don't believe.

   18             Some people have trouble with -- even verbal testimony

   19    that they believe beyond a reasonable doubt.

   20             Does anyone here believe that even if they believed the

   21    verbal testimony on a given point, beyond a reasonable doubt,

   22    that they would not be able to solely come to a verdict on the

   23    basis of verbal testimony, such as they needed some kind of

   24    forensic fingerprints, DNA, something like that?

   25             Does anyone feel that way?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 113 of
                                     170                                      113


    1              Juror, start off, 16, Ms. Hands?

    2              PROSPECTIVE JUROR:    Can you repeat the question,

    3    please.

    4              MR. VAZQUEZ:   Yes.

    5              In this case, you're going to potentially receive

    6    different kinds of evidence, much of it will come through the

    7    testimony of a witness.     There are other kinds of evidence.

    8              Is there any reason why you would not be able to, on a

    9    particular point, come to a verdict, come to a decision, based

   10    on verbal testimony?

   11              In essence, do you require a specific kind of evidence

   12    in order to come to a decision in the context of a trial?

   13              PROSPECTIVE JUROR:    No.

   14              MR. VAZQUEZ:   Does anyone else in the first row feel

   15    that way?   Okay.

   16              I see one hand raised.

   17              It is, I believe, Mr. Perez.     Juror 11, sir.

   18              PROSPECTIVE JUROR:    Yes.

   19              MR. VAZQUEZ:   And can you tell me what you mean by

   20    that?

   21              PROSPECTIVE JUROR:    Well, I think that sometimes people

   22    can, maybe for some reason, want to favor somebody, and then

   23    it's what they say, despite that it can be just assuming that

   24    they are telling the truth.      Of course, evidence are more

   25    evident, easy to follow.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 114 of
                                     170                                      114


    1               MR. VAZQUEZ:   If you receive the instruction from the

    2    Court, and you receive verbal testimony that you believed

    3    beyond a reasonable doubt, are you saying you would require

    4    something in addition to verbal testimony on a given point, or

    5    can you come to a verdict based on verbal testimony that you

    6    believe?

    7               The idea is you believe it.

    8               PROSPECTIVE JUROR:   Well, actually, if it's only the

    9    verbal testimony, I don't think that I would believe completely

   10    100 percent.    I would have to think about other facts.

   11               MR. VAZQUEZ:   Thank you, sir.

   12               Does anyone else share Mr. Perez's view, in the first

   13    juror box, on verbal testimony?

   14               I see a hand raised, Mr. -- Juror 12.

   15               THE COURT:   Counsel?

   16               MR. VAZQUEZ:   Your Honor?

   17               THE COURT:   I'm not sure I understand the question.

   18    So... evidence will be presented.       It might be verbal, it might

   19    be something else.      It could be a document, it could be lots of

   20    different things.

   21               So the question is, in considering all the evidence --

   22    or lack thereof -- you might determine there's a lack of

   23    evidence -- can you deliberate and reach a fair verdict?

   24               That's really the question.    It's not just one type of

   25    evidence.    You have to consider all of the evidence, and I
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 115 of
                                     170                                      115


    1    suspect there are going to be lots of different kinds of

    2    evidence presented at this trial, other than just testimony.

    3             Would that be correct, Government?

    4             MR. VAZQUEZ:    There are different kinds of evidence for

    5    different points.

    6             THE COURT:    Different kinds of evidence, so you have to

    7    consider all of the evidence.

    8             And the question is, can you consider all of the

    9    evidence in making your determination as to innocence or guilt?

   10             Is there anyone who feels they could not consider all

   11    of the evidence in reaching a verdict?

   12             Alright.     Let's go to the next area, please.

   13             MR. VAZQUEZ:    If I may just finish that point,

   14    Your Honor, Mr. Saldrigas, is there a particular kind of

   15    evidence that you demand that must --

   16             THE COURT:    No, sir, he just said he would consider all

   17    of the evidence.    All of the evidence.     There's not one

   18    particular type of evidence in a case.

   19             MR. VAZQUEZ:    Ladies and gentlemen, you have been

   20    sitting here for sometime, and you have seen that the defendant

   21    is in a wheelchair.     Does anyone feel that they will harbor an

   22    element of sympathy that would prevent them from following the

   23    law and coming to a true verdict in a case or prevent them from

   24    coming to a guilty verdict, if they feel the case is proven

   25    beyond a reasonable doubt?
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 116 of
                                     170                                      116


    1             Start with Juror 19, Mr. Posner.

    2             PROSPECTIVE JUROR:     No.   I will not be affected.

    3             MR. VAZQUEZ:    In the remaining part of the back room of

    4    our jury room -- or of our courtroom -- does anyone feel that

    5    way, that their feelings of sympathy will prevent them from

    6    fairly evaluating this case?

    7             I see no hands.

    8             Going to the main jury box, does anyone feel that the

    9    defendant's condition would prevent them from following the law

   10    and coming to a true verdict with the evidence as it's

   11    presented that way?     Does anyone feel that way?

   12             I see no hands.

   13             Ladies and gentlemen, in this case, you will also have

   14    law enforcement witnesses, people from -- witnesses from

   15    Government agencies, state and local governments.

   16             On the first row here, does anyone have a claim, a

   17    dispute, or any issue with the Government that will prevent

   18    them from listening to Government witnesses, local law

   19    enforcement witnesses, fairly?

   20             Not that you have to believe them, just that you don't

   21    come in with a bias against them, anybody feel this way, first

   22    row.

   23             Seeing no hands.

   24             In the back of the courtroom, does anyone feel that

   25    they have such a bias, now 's the time to say it.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 117 of
                                     170                                      117


    1               Okay.   No hands.

    2               THE COURT:    You have one minute remaining.

    3               MR. VAZQUEZ:    Ladies and gentlemen, you will also,

    4    potentially, hear reference to "Santeria."

    5               Is anyone here a member of the Santeria faith, and

    6    would that cause them -- ability -- or impact their ability to

    7    fairly follow the law in this matter?       In the first box here?

    8               Seeing no hands.

    9               And in the back row, back area, anyone have concerns

   10    with that?

   11               Ladies and gentlemen, thank you so much for your time.

   12    I look forward to working with those of you who are selected to

   13    be our jury.

   14               Thank you, Your Honor.

   15               THE COURT:    Yes, sir.

   16               Mr. Zacca.

   17                       VOIR DIRE EXAMINATION

   18                            BY THE DEFENDANT

   19               MR. ZACCA:    Good afternoon, everybody.

   20               My name, again, is Deric Zacca, and I'm representing

   21    Leonardo Garcia Morales, and also helping me today is Mr. Roger

   22    Cabrera.

   23               And this is the one opportunity I get to hear from you,

   24    because this is a criminal case with some serious charges, and

   25    some people are good for certain types of cases, as opposed to
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 118 of
                                     170                                      118


    1    others.   They bring their life experience into this courtroom

    2    and hear the evidence and supply common sense to make a just

    3    decision, a just verdict.

    4              So the questions I'm about to ask you, I'm looking for

    5    your honest, true beliefs, because this is the one time I have

    6    to find out who you are and what you bring to this -- what life

    7    experience, and thoughts, and personal opinions you bring to

    8    this case in rendering a decision.

    9              And I want to start off with this.

   10              I heard, in the beginning, some comments were, when

   11    Your Honor asked you, "could you follow the law."

   12              And I heard this response, I heard, "yes, I believe so.

   13    I'll try."

   14              Now, for a moment -- think about that answer for a

   15    moment, from my perspective, defending Mr. Garcia Morales.

   16    If for a moment you're in an airplane and you're about to land,

   17    and the pilot says, "good afternoon, ladies and gentlemen, I

   18    think I can land this airplane, I believe I can land this

   19    airplane," I bet that we would feel pretty uncomfortable with

   20    that answer.

   21              So, you can imagine, defending Mr. Garcia Morales, what

   22    I'm thinking, so I want to follow-up on certain areas, based on

   23    that concept.    And one thing that the Judge spoke to you about

   24    is the presumption of innocence, that is the key concept in

   25    this case.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 119 of
                                     170                                      119


    1             Right now, Mr. Garcia Morales is presumed innocent of

    2    all these crimes.     I can sit here for the next 20 days and not

    3    do a thing, I can play with my computer, I can read the

    4    newspaper, and not do a thing.      I assure you, I'm not going to,

    5    but the point is, I don't have to do anything.

    6             It is the Government's burden to prove this case beyond

    7    a reasonable doubt and overcome this presumption of innocence.

    8             Now, let's take this to the real world.

    9             In everyday life, we may be driving by, we see a police

   10    car pull over somebody, and a question we may ask ourselves,

   11    "Oh, I wonder what that person did," especially if their arms

   12    are on the police car, "I wonder what happened there."

   13             Does the fact that we're in a courtroom today, with the

   14    U.S. Attorney's Office, with the Judge, in federal criminal

   15    court, do any one of you honestly have a problem with the

   16    concept of presuming him innocent?

   17             I'm going to start off here.      Does the fact that --

   18    obviously, he's been arrested and accused of a crime, does

   19    anyone here have a problem or a hard true belief that, "gosh,

   20    there got to be something here, I have a hard time presuming

   21    him innocent."

   22             Is that a hand raised or just --

   23             PROSPECTIVE JUROR:     I'm sorry, it's --

   24             MR. ZACCA:    Okay, nobody here?    I'm just checking.

   25             I mean, look, he's been arrested, we're in a courtroom,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 120 of
                                     170                                      120


    1    the U.S. Attorney's Office is here, there's got to be

    2    something; right?

    3             Anybody presuming him -- anyone have a hard time, or

    4    difficulty, presuming him innocent?       Nobody?

    5             Well, I saw a hand, okay.      Thank you.

    6             Can you rise and please state your name?

    7             PROSPECTIVE JUROR:     You're just asking in all honesty,

    8    so, in all honesty, yes, I think that the fact that there's

    9    already stacked evidence makes me to believe that there's

   10    something there, that's the way I feel.

   11             THE COURT:    Stacked evidence, what --

   12             PROSPECTIVE JUROR:     In other words, if there is a

   13    significant amount of evidence, or the fact that he's already

   14    arrested --

   15             THE COURT:    There's no significant evidence at this

   16    point.

   17             PROSPECTIVE JUROR:     I understand that completely.

   18             THE COURT:    And they have to present it, so there's no

   19    stacked evidence, there's no specific evidence, there's no

   20    significant evidence at this time.

   21             Understood?

   22             PROSPECTIVE JUROR:     Understood.

   23             THE COURT:    Alright.

   24             So now, ask your question again.

   25             MR. ZACCA:    Well, Mr. Suarez, I think you're answering
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 121 of
                                     170                                      121


    1    the question, honestly, you have -- your personal belief is you

    2    have trouble with the concept of presuming him innocent.

    3             But I guess the follow-up question is, despite that

    4    personal belief, if I'm reading you correctly, you are able to

    5    follow the law and prove him innocent.

    6             PROSPECTIVE JUROR:     Yes.

    7             MR. ZACCA:    Okay.   I just want your personal opinion, I

    8    want to be clear about that.      Is there anyone else that feels

    9    that way, that shares that sentiment?

   10             Nobody?    Again, over here?

   11             Okay.   I'll move on.

   12             There are two concepts that the judge explained to you

   13    in the beginning.     One is the presumption of innocence, and the

   14    other one is the right to remain silent.       I want to mirror

   15    those comments and talk about it.

   16             As I illustrated before, again, I don't have to do

   17    anything.    I don't have to present a witness, I don't have to

   18    introduce a photograph, I don't have to ask a single question.

   19    I don't have to do anything.      It's their burden to prove this

   20    case beyond a reasonable doubt.

   21             If, in fact, I don't call a witness, I don't introduce

   22    a piece of evidence, will that cause question in your mind as

   23    to, "Hmm, if he's innocent -- if Mr. Garcia Morales is

   24    innocent, he should have a witness, he should have some

   25    evidence."
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 122 of
                                     170                                      122


    1              Does anyone believe that, despite the law that the

    2    Government has the burden of proof, that the defense ought to

    3    do something?    Anybody?   Personal thoughts?

    4              Yes, sir.    Can you raise your -- can you please,

    5    forgive me.

    6              PROSPECTIVE JUROR:    Ubaldo Perez.

    7              MR. ZACCA:   Thank you, sir.    Go ahead.

    8              PROSPECTIVE JUROR:    I think that we have to assume that

    9    the person is innocent, is presumably innocent.

   10              But I think that you should not do nothing, it's hard

   11    to understand.

   12              THE COURT:   Well, and that's true.     And he's the

   13    defense lawyer --

   14              PROSPECTIVE JUROR:    Yeah.   We need, in my point of

   15    view --

   16              THE COURT:   -- he doesn't have to do anything,

   17    Mr. Perez --

   18              PROSPECTIVE JUROR:    My point of view, not only what the

   19    counselors can present, but also what you can prove about his

   20    innocence, it's my view.

   21              THE COURT:   Well, alright.    Let's -- hold on.    The

   22    defense doesn't have to prove anything.       It's the Government's

   23    burden to prove the case beyond a reasonable doubt.

   24              So, I suspect he's going to do more than just sit

   25    there, but he could.     He could just sit there and not do
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 123 of
                                     170                                      123


    1    anything the entire trial, and you would have to evaluate the

    2    evidence presented, not whether he did anything or not.

    3             Is that understood?

    4             PROSPECTIVE JUROR:     Yes, it's understood.

    5             THE COURT:    Could you follow that instruction?

    6             PROSPECTIVE JUROR:     It's understood.

    7             THE COURT:    See, they have the burden.     The defense

    8    doesn't have a burden, which is why you have to presume that

    9    the defendant is innocent until you start your deliberations.

   10             PROSPECTIVE JUROR:     Thank you, Your Honor.

   11             MR. ZACCA:    And, Mr. Perez, thank you for your concern.

   12    Trust me, I will do something.      I will do something.

   13             PROSPECTIVE JUROR:     I hope so.

   14             MR. ZACCA:    I will, and I appreciate your concern.

   15             But I thank you for your answer, I really do.

   16             PROSPECTIVE JUROR:     You're welcome.

   17             MR. ZACCA:    Anybody else?

   18             PROSPECTIVE JUROR:     Here.

   19             MR. ZACCA:    Oh, yes.

   20             PROSPECTIVE JUROR:     So even though the burden is on --

   21             THE COURT:    Your name, please.

   22             PROSPECTIVE JUROR:     Sorry.   William Posner.

   23             Even though the burden is on the Government to prove

   24    guilt, and if they offer evidence in that direction, and you

   25    don't refute that in any way, I would have a problem with that.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 124 of
                                     170                                      124


    1               THE COURT:   But the question is, do you believe it?

    2    See, when the Government presents evidence, do you accept the

    3    evidence, based on all of the testimony of other witnesses, for

    4    example.

    5               PROSPECTIVE JUROR:    So, assuming I believed the

    6    evidence which the Government presented and the defense did not

    7    present evidence to refute it, I would have a problem with

    8    that.

    9               THE COURT:   If you believe that evidence beyond a

   10    reasonable doubt, you could base your verdict on the evidence

   11    presented.

   12               PROSPECTIVE JUROR:    Okay.

   13               THE COURT:   Alright.

   14               PROSPECTIVE JUROR:    Gianella Asalde.   This is my first

   15    time that jury duty, yes, I was -- I have the idea that both

   16    sides has to present witness, evidence, so I can follow the

   17    instructions, but it always was my thought about that.

   18               MR. ZACCA:   Okay.   Thank you.

   19               THE COURT:   So, have we answered your question?

   20    So, you now know that it's not like the two kids you have and

   21    you try to make them tell you the story, so you could figure

   22    out what happened and who to punish?

   23               It's not that way here, it's a little different.

   24               PROSPECTIVE JUROR:    Yes, thank you.

   25               MR. ZACCA:   I'm almost done.     There's three other areas
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 125 of
                                     170                                      125


    1    I'm going to hit on real quickly here, and the burden of proof

    2    spills into the concept of the right to remain silent.

    3               See, anyone who stands accused of a crime in this

    4    country has the right to remain silent and cannot be forced to

    5    testify.    The Government cannot call Mr. Garcia Morales to that

    6    stand and say, "sir, answer my questions," they cannot do that

    7    in this country.    He has a right to remain silent.

    8               And, more important, the Court will instruct you that

    9    if he choses to remain silent, at the end of this case you

   10    cannot hold that against him.      You are to disregard it

   11    completely and focus on the Government's case, and make a

   12    decision as to whether they proved this case beyond a

   13    reasonable doubt.

   14               Now, look, you know, in everyday life, when you try to

   15    decide a dispute, those of us who are parents, you want to hear

   16    both sides, right, you want to hear, okay, what happened, what

   17    happened.    What happened?   What happened?

   18               And then you try to make a decision.     Well, you're not

   19    going to get it here, because if he exercises his right to

   20    remain silent, you're only going to get one side.

   21               Is there anyone here, anyone -- I will start with you

   22    in the first panel -- that has a problem following the law and

   23    has a problem -- excuse me -- not holding it against Garcia

   24    Morales if he chooses not to testify?       Is there anybody here?

   25               Is there anyone that thinks he might be hiding
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 126 of
                                     170                                      126


    1    something if he chooses his right to remain silent?

    2             Anybody?    Okay, let's start over here.

    3             Knowing what the law is, that he has a right to remain

    4    silent and you cannot hold it against him, is there anybody

    5    here that has a problem with that, that has a hard time

    6    following it because of their own personal experience?

    7             They feel like he must testify, otherwise, he must be

    8    hiding something.    Is there anyone here that has a problem

    9    following that law?

   10             Last subject area.     You're going to hear about guns in

   11    this case, you're going to hear about drugs in this case,

   12    you're going to hear about violence in this case.        Make no

   13    mistake, you're going to hear those three things, and I know

   14    some of you have already voiced concerns, based on your own

   15    personal experiences with those three topics, about drugs,

   16    about violence; that based on your own personal experience, you

   17    felt that, "You know what, maybe I'm not the right juror for

   18    this case, I want the Court to know that and I want the lawyers

   19    to know that."

   20             But this is my last chance, after this one, I sit down.

   21             For the sake of ensuring a fair trial, both for the

   22    Government and for Mr. Garcia Morales, is there anything about

   23    those three subjects, violence, guns, and drugs, that makes

   24    you, based on your own life experience, based on your own

   25    personal opinion, makes you feel, "you know what, maybe I'm not
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 127 of
                                     170                                      127


    1    the right juror for this case"?

    2             Anybody here, on the first panel here?

    3             Okay.   Let's take your names, please.

    4             PROSPECTIVE JUROR:     Andres "S".

    5             MR. ZACCA:    Please, what is your thoughts?

    6             PROSPECTIVE JUROR:     I'm a Christian, I'm very against

    7    drugs, and I hold that very passionate to my two kids.

    8             THE COURT:    Alright.    Now, so that's your personal

    9    opinion about that issue?

   10             PROSPECTIVE JUROR:     That's my personal opinion, yes.

   11             THE COURT:    And probably a lot of people agree, but the

   12    question is, independent of your personal opinion, there's some

   13    law involved regarding these issues.

   14             Can you follow the law or will you think, "Well, you

   15    know, I have to think about my kids involved in this, and I

   16    might be more inclined to think about that, than the law that

   17    the judge gives."     What would your position be?

   18             PROSPECTIVE JUROR:     I would follow the law, but in the

   19    back of my mind, I probably would have that in the back of my

   20    mind, my kids.    But I will follow the law and be as fair as

   21    possible, if I was selected.

   22             MR. ZACCA:    Thank you, Mr. "S".

   23             I thought I saw another hand.

   24             Yes, sir.    Mr. Perez.

   25             PROSPECTIVE JUROR:     Ubaldo Perez.    For me, also, it's
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 128 of
                                     170                                      128


    1    hard, and I have very worry all the time about my son, my

    2    daughter, my kids, my grandkids, and I have to be the witness

    3    of many situations, mainly because of my relationship with my

    4    son-in-law, law enforcement, policeman.

    5             And I think it's hard for me to have a fair

    6    definition -- a fair decision in these situations, everything

    7    involved with robbery, with violence, and drugs, it's hard.

    8             I'm sorry.

    9             MR. ZACCA:    Thank you, Mr. Perez.

   10             I think, Mr. Saladrigas, you raised your hand?

   11             PROSPECTIVE JUROR:     Yes.    I just have to say that my

   12    mother was murdered.

   13             MR. ZACCA:    I'm sorry.

   14             PROSPECTIVE JUROR:     My mother was murdered.

   15             MR. ZACCA:    Oh, I'm sorry.     I'm sorry, Mr. Saladrigas.

   16             I'm going to go down, before I leave, anybody else?

   17    Yes, sir?   Mr. James?

   18             PROSPECTIVE JUROR:     I had a cousin, he was shot and

   19    killed in the North Miami area.        He was around doing the bad

   20    things with drugs and everything, but he was still a very close

   21    cousin, I've known him since I was a baby.

   22             He was shot and killed, and to this day, they still

   23    haven't found the person who killed him.        So I'm a little bias

   24    towards drugs and guns, a little bit, with that fact.

   25             MR. ZACCA:    Thank you, sir.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 129 of
                                     170                                      129


    1             THE COURT:    So, in your response -- first of all, no

    2    one will be killed in this case, okay, that's number one.

    3             But secondly, can you be fair to the defendant, or do

    4    you think you might be concerned about what happened to your

    5    relative and somehow use that in deciding this case?

    6             PROSPECTIVE JUROR:     Honestly, I would be a little bit

    7    concerned, I'm not going to lie about that.

    8             THE COURT:    Alright.   Thank you, sir.

    9             MR. ZACCA:    Anybody else?    Alright.   Excuse me.

   10             The back row or back section here.

   11             Again, I'm telling you now, you're going to hear

   12    evidence of guns, drugs, and violence, those three things.

   13             Is there anything about any of those subject areas, or

   14    subject matters -- excuse me -- anything about those three

   15    subject matters that makes you say, "you know, I have a

   16    problem -- I don't think I would be a good juror for this

   17    case?"

   18             THE COURT:    Well, you mean, I can't be fair or --

   19             MR. ZACCA:    Forgive me, Judge.

   20             "I can't be fair and impartial because of my own

   21    personal experience, I can't be fair to the Government, or to

   22    the defense, because of those three subject areas."

   23             Anybody in the back?

   24             Thank you very much.     Thank you very much.     That's the

   25    conclusion of my questions.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 130 of
                                     170                                      130


    1               THE COURT:   Ladies and gentlemen, I'm going to give the

    2    lawyers about four or five minutes, and then I'll have them

    3    come sidebar, you can speak to your neighbor at this time

    4    quietly.

    5               When the attorneys come sidebar, please refrain from

    6    speaking, so that we can hear clearly and get the process over

    7    with as quickly as possible.

    8               Thank you, we will be with you momentarily.

    9               (Pause in the proceedings from 1:06 p.m. to 1:14 p.m.)

   10               THE COURT:   Counsel, may I have you come sidebar,

   11    please.

   12               MR. VAZQUEZ:   Yes, sir.

   13               (Sidebar discussion held as follows at 1:14 p.m.:)

   14               THE COURT:   Alright.

   15               Can you hear me, madam court reporter?

   16               COURT REPORTER:   Yes.

   17               THE COURT:   At this time, I will entertain additional

   18    challenges for cause.

   19               MR. VAZQUEZ:   Would you like the Government to go

   20    first?

   21               THE COURT:   Challenge for cause?

   22               MR. VAZQUEZ:   For language -- no -- number 3, Bravo.

   23               THE COURT:   I don't agree with that, because the

   24    question you asked about conspiracy, it was very confusing, you

   25    left out half the law, and the witness basically said, you
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 131 of
                                     170                                      131


    1    know, "I didn't understand your question," and neither did I,

    2    frankly.

    3               And earlier, we discussed with him his ability to

    4    understand the English language, and he seemed not to have a

    5    problem; so based on your question about conspiracy, I'm not

    6    going to sustain that objection based on language.

    7               MR. VAZQUEZ:    I do think he said, "I have a language

    8    problem."

    9               THE COURT:    He said in relation to the question you

   10    asked -- which I didn't understand either -- because you left

   11    out half the law of conspiracy.

   12               Alright.     So that objection is overruled.

   13               MR. VAZQUEZ:    I believe we also have a cause for

   14    language on 18.

   15               MR. ZACCA:    For what it's worth, Judge, the defense

   16    agrees.    I mean, she says, "speak slowly."

   17               THE COURT:    Yes, and she said she could understand when

   18    I asked her that.

   19               MR. ZACCA:    Here's my concern, from defense

   20    perspective.    She can understand when you speak slowly.

   21               During the trial, we won't know what she understands.

   22               THE COURT:    I already explained, if you have a problem,

   23    bring it to our attention.       So, you know, this is South Florida

   24    and some people aren't a hundred percent sure.

   25               Nobody speaks the King's English anymore, in any event,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 132 of
                                     170                                      132


    1    so I don't think that there's an adequate cause for         Ms. Asalde

    2    to be excused based on language.

    3               So those objections are overruled.

    4               Additional challenges for cause, either side?

    5               MR. VAZQUEZ:   I have a few more.

    6               THE COURT:   Alright, that's fine.

    7               MR. VAZQUEZ:   Your Honor, I would also raise 39, I

    8    believe in parts of his interaction he talked about the hard

    9    times of his family because of drugs, and he also said he

   10    couldn't be fair -- I have that down as a note -- because of

   11    the prosecution of a family member.       I believe that casts doubt

   12    on him being a fair and impartial juror in this case.

   13               THE COURT:   He said he had a "bad" case.

   14               MS. DUANE:   He did say he doesn't know if he can be

   15    fair, drug trafficking.

   16               THE COURT:   Mr. Garaza, can you come here, please.

   17               What was the relative?   His brother?

   18               (Prospective juror entered sidebar.)

   19               THE COURT:   Mr. Garaza, I want to ask you one

   20    additional question.      You can speak into the microphone there.

   21               PROSPECTIVE JUROR:   Okay.

   22               THE COURT:   You told us about your experience with your

   23    brother.

   24               PROSPECTIVE JUROR:   That's correct.

   25               THE COURT:   And I guess I want to be clear on whether
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 133 of
                                     170                                      133


    1    you think you can be fair to the defendant and the Government

    2    in this case, notwithstanding that experience you had with your

    3    brother.    What are your thoughts in that regard?

    4               PROSPECTIVE JUROR:     It would be really hard.   The

    5    reason was that there was a lot of suffering in the family, was

    6    because of that trial.     I saw my mom, my dad -- it was just a

    7    really bad experience.     My mom and dad really couldn't handle

    8    it, seeing one of their sons being shackled and took away.

    9               It was tough for me, tough for my family.      It was the

   10    last time that we had been able to hug my brother at that time.

   11    It was really a couple of years that the family had a hard time

   12    with that, so that's where my mixed emotions come in, can I

   13    handle -- can I hear correctly any evidence that's placed in

   14    front of me, before all those memories come back.

   15               I was just sitting back there and just re-living

   16    everything again, and for me it's really hard.

   17               For me, it's really hard.

   18               THE COURT:   Thank you very much, sir.

   19               (Prospective juror exited sidebar.)

   20               THE COURT:   I'm going to excuse Mr. Garaza for cause.

   21               Additional objections for cause?

   22               MR. VAZQUEZ:   I had a late note for Mr. Luis

   23    Saladrigas, I think that he said --

   24               THE COURT:   Number?

   25               MR. VAZQUEZ:   12, Your Honor.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 134 of
                                     170                                      134


    1             He said his family member was murdered -- I don't know

    2    how that's going to play for both sides, because the defendant

    3    was shot by our victim -- I don't know how that's going to

    4    factor in for him.

    5             THE COURT:    First, he said his mother was a defendant,

    6    and then she was murdered, so, conceivably, that's two separate

    7    occasions, but he did express some issues.

    8             My thought is that he should be excused.

    9             Any objection?

   10             MR. ZACCA:    No, Judge.

   11             THE COURT:    Number 12 is excused, Mr. Saladrigas.

   12             COURTROOM DEPUTY:     Excuse me, Judge.    The court

   13    security officer said Mr. Posner is a doctor, and he said he

   14    may have some HIPAA issues, and he wants to bring the matter --

   15             THE COURT:    Alright.   Additional objections for cause?

   16             MR. VAZQUEZ:    Your Honor, at this point, I don't have

   17    any written down, any additional ones I can raise, at this

   18    point.

   19             THE COURT:    The question is not whether you wrote them

   20    down, later you may have an epiphany.

   21             Now is the time, it has to be a timely epiphany.

   22             MR. VAZQUEZ:    I don't have any written down.

   23             MR. ZACCA:    Juror Number 2, I would like to --

   24             THE COURT:    Mr. James, he said he can't be fair because

   25    of his cousin, et cetera, so I think I have to excuse
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 135 of
                                     170                                      135


    1    Mr. James.

    2             MR. ZACCA:    That, I think, the Government already

    3    brought up, Number 11, and --

    4             COURTROOM DEPUTY:     No.

    5             THE COURT:    I'm not sure they did.

    6             MR. ZACCA:    No?

    7             MS. DUANE:    Yes, brought up.

    8             THE COURT:    They brought up number 12.

    9             MR. VAZQUEZ:    3, Bravo, for language, note, that was

   10    the first one that we didn't get.

   11             THE COURT:    We're not talking about language or --

   12             MR. VAZQUEZ:    I'm not sure that's where he's going.

   13             THE COURT:    Were you talking about language?

   14             MR. ZACCA:    I'm relying on Mr. Roger Cabrera's notes,

   15    Juror Number 11.

   16             THE COURT:    He said he can't be fair, essentially, is

   17    that why you're excusing him?

   18             MR. ZACCA:    Yes, Judge.

   19             THE COURT:    I'm going to grant your causal challenge to

   20    Number 11, Mr. Perez.     Mr. Perez had a lot to say about

   21    everything.

   22             MR. ZACCA:    So, Judge, we circle back to Juror

   23    Number 38, Mr. Angel Suarez.      There's, I guess, several issues

   24    here, one is the mass for his father's passing.

   25             THE COURT:    It's on when?    I'm sorry.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 136 of
                                     170                                      136


    1             MR. ZACCA:    I forgot about that.

    2             MS. DUANE:    It's on Wednesday.

    3             MR. ZACCA:    He has a business trip on 12-7.

    4             THE COURT:    We're closed on Wednesday.     So here's my

    5    thought --

    6             MR. ZACCA:    Yes, sir.

    7             THE COURT:    I have to see where we are -- if I have to

    8    bring up more jurors, then I'm probably going to excuse him.

    9    If I have to bring in other jurors, then we're going to be in

   10    recess on the 7th.

   11             We will see what happens and decide then.        Alright.

   12             Any other challenges for cause?       Let's now go to

   13    preemptory challenges.

   14             I'm going to ask -- we don't have many people left, I

   15    ask that you be judicious, I don't know exactly what that

   16    means, but exercise discretion with care, I suppose.

   17             But let's see how we do.      So let's look at the

   18    remaining jurors, from 1 through 16.       Government?

   19             MR. VAZQUEZ:    I can't recall, are we alternating, or am

   20    I just giving you my list?

   21             THE COURT:    You're going to give me 1 through 16.

   22    He's going to address 1 through 16, and then he will address 24

   23    through 37, and then you will address 24 through 37.

   24             MR. VAZQUEZ:    I have Juror 1.

   25             THE COURT:    Ripoll.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 137 of
                                     170                                      137


    1             MR. VAZQUEZ:    And Juror 3.

    2             THE COURT:    Bravo.    Really?

    3             Any others, 1 through 16?

    4             MR. VAZQUEZ:    No.

    5             THE COURT:    Government?    Alright.

    6             Defense, 1 through 16?

    7             MR. ZACCA:    We will be using a defense preemptory on

    8    Juror Number 8.

    9             THE COURT:    Number 8, Michelena.

   10             MR. ZACCA:    And number 10.

   11             THE COURT:    Number 10.    Sheila Rubin.

   12             We will now look at 17 through 30.

   13             Defense?

   14             MR. ZACCA:    Okay.    Number 19, Mr. Posner.

   15             THE COURT:    19, Mr. Posner.

   16             MR. ZACCA:    You want me to go up to --

   17             THE COURT:    Up to 30.

   18             MR. ZACCA:    Okay.    That's it.

   19             THE COURT:    Alright.    Government?

   20             MR. VAZQUEZ:    21.

   21             THE COURT:    21, Rodriguez.

   22             MR. VAZQUEZ:    29, Mr. Tucker.

   23             THE COURT:    Anyone else?

   24             MR. VAZQUEZ:    Up to 30, that's all.

   25             THE COURT:    How many do we have?      We're now going to
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 138 of
                                     170                                      138


    1    take a look at 31 through 44, Government?

    2             MR. VAZQUEZ:    37.

    3             THE COURT:    37, Danny Perez.

    4             MR. VAZQUEZ:    And 42.

    5             THE COURT:    I'm sorry?

    6             MR. VAZQUEZ:    42, Your Honor.

    7             THE COURT:    Jorge Padilla -- I'm sorry, Nichole Sando,

    8    Nichole Sando.

    9             Defense?     How many do we have?

   10             COURTROOM DEPUTY:     We have 9.

   11             THE COURT:    9, probably not going to make it, I'm going

   12    to have to go back and get rid of Suarez and --

   13             MR. ZACCA:    Ghawi, Juror Number 36.

   14             THE COURT:    36, Ghawi, alright.     Any others?

   15             MR. ZACCA:    Number 38, Mr. Suarez.

   16             THE COURT:    38, Angel Suarez.

   17             MR. ZACCA:    How many do we have now?

   18             THE COURT:    You're through -- now, the last row, up

   19    to 44.

   20             MR. ZACCA:    I was asking, how many pre-emptories do I

   21    have left?

   22             COURTROOM DEPUTY:     You have five.

   23             MR. ZACCA:    Judge, we will excuse Number 40, Victor

   24    Cardenas.

   25             THE COURT:    Number 40, Victor Cardenas.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 139 of
                                     170                                      139


    1             Alright.     Any others, up to 44?

    2             MR. ZACCA:    No, sir.

    3             THE COURT:    Okay, where are we now?

    4             COURTROOM DEPUTY:     Up to what number?

    5             THE COURT:    44.

    6             COURTROOM DEPUTY:     If you stop at 44, you have two.

    7             MR. ZACCA:    Judge -- Judge, I -- forgive me, I just

    8    realized something, I made a mistake.

    9             THE COURT:    There's no backstriking now.      If that's the

   10    issue you're raising, there's no backstriking.

   11             MR. ZACCA:    I overlooked a note.     I overlooked a note.

   12             THE COURT:    There's no backstriking, I'm sorry, that

   13    applies to both sides.

   14             We're now looking at 47, 49, and 50.       Now, if those

   15    three are seated as alternates, so that would be a full panel;

   16    right?   That would be 16 -- if there's no challenge.

   17             (Brief pause in the sidebar.)

   18             THE COURT:    So here's where we are, we have 13 jurors,

   19    12, ending with whom?

   20             COURTROOM DEPUTY:     Luis Garaza.

   21             THE COURT:    Number?

   22             COURTROOM DEPUTY:     He's number 39.

   23             THE COURT:    No, Garaza is excused.

   24             COURTROOM DEPUTY:     No.   12 is Wilcox then.

   25             THE COURT:    The 12th juror is Wilcox.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 140 of
                                     170                                      140


    1              So we now have challenges --

    2              That's the jury panel.

    3              -- so we're now looking at alternates, and I guess the

    4    question is, do you have any challenges as to the alternates,

    5    because if you do, then we're going to have to bring up more

    6    jurors.   I don't know what your thoughts are about 47, 49, and

    7    50, if you have any strong expression, then --

    8              MR. ZACCA:   Kilkelly has been released?      46.

    9              THE COURT:   He was excused.    So we're 47, 49, and 50.

   10    Those are the remaining jurors.

   11              MR. VAZQUEZ:   We don't have an objection to those.

   12              MR. ZACCA:   Judge, I'll accept them.

   13              THE COURT:   So does that give us, what, 15?

   14              COURTROOM DEPUTY:    Yes.

   15              THE COURT:   So --

   16              MR. ZACCA:   If I may, two things.     I want to make my

   17    objection, I overlooked a note on Juror Number 13.

   18              THE COURT:   When you say "overlooked," you mean you did

   19    not exercise your challenge when you should have?

   20              MR. ZACCA:   Yes, sir.

   21              THE COURT:   Alright.

   22              MR. ZACCA:   Just so you could hear my -- I had an "X"

   23    here, it's small, I overlooked it.       It's Number 13, we would

   24    strike, he indicated a strong feeling with drugs -- he was

   25    chosen -- a physical therapist.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 141 of
                                     170                                      141


    1             I'm asking for the Court's leniency, please.

    2             THE COURT:    See, I'm not going to go back.      Well, it

    3    wouldn't be fair if he decided, "Oh, gee, I forgot about

    4    Number 7," so -- we have rules and we have to follow them,

    5    counselor, so I'm overruling your request.       I'm sorry.

    6             15?    I think I'll go with 15.    Let's try 15.

    7             We have 15, so I guess we're going to seat these 15,

    8    and then discuss whether we should bring up some more this

    9    afternoon.     So let's -- I'm sorry?

   10             MR. VAZQUEZ:    A scheduling issue, December the 7th.

   11             THE COURT:    Yeah, we got December 7th is a problem --

   12    no, no, that person was excused.

   13             MR. VAZQUEZ:    So that's resolved then.

   14             MS. DUANE:    Oh, that's good.

   15             THE COURT:    So I think we're okay with our schedule,

   16    and we can decide if we should go with 15 after we seat these.

   17             MR. VAZQUEZ:    May we go through the numbers, just

   18    really quick, just to make sure?

   19             THE COURT:    Let's review the numbers who are jurors.

   20             COURTROOM DEPUTY:     Number 1, Matthew Lynch; 2,

   21    Rossybell Pina; Number 3, Lorraine Florencias-Lezama; Number 4,

   22    Javier Mendoza; Number 5, Andres "S"; Number 6, Evelyn Hands;

   23    Number 7, Gianella Asalde; Number 8, Jennifer Diez; Number 9,

   24    William Salazar; Number 10, Sheila Espinoza; Number 11, Raul

   25    Martinez; Number 12, Cleven Wilcox; Number 13, Juan Aparicio;
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 142 of
                                     170                                      142


    1    Number 14, Arnedra Oni-Orisan; and Number 15, Maria Mercedes

    2    Marquez.

    3               (Sidebar concluded, the following held in open court at

    4    1:35 p.m.:)

    5               THE COURT:     We have completed the process, ladies and

    6    gentlemen.    When your name is called, please stand.

    7               Do not leave when I excuse the others.

    8               I want to thank you very much for your participation in

    9    the process.    We appreciate you offering to serve as a juror in

   10    this cause, in accordance with your rights and obligations as a

   11    citizen, so we're really grateful and thankful for your

   12    participation.

   13               The following persons have been selected:

   14               When I call your name, please stand.

   15               Matthew Lynch, Rossybell Pina, Lorraine Lazama, Javier

   16    Mendoza, Andres "S", Evelyn Hands, Gianella Asalde, Jennifer

   17    Diez -- spell it for me; is that correct?

   18               PROSPECTIVE JUROR:     D-I-E-Z.

   19               THE COURT:     Alright.   Thank you.

   20               William Salazar, Sheila Espinoza, Raul Martinez, Cleven

   21    Wilcox, Juan Aparicio, Arnedra Oni-Orisan, Maria Mercedes

   22    Marquez.     Thank you.

   23               Those of you who are standing, remain where you are.

   24    Those of you who are seated, thank you again for participating.

   25               Please report to the seventh floor -- fifth floor, I'm
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 143 of
                                     170                                      143


    1    sorry -- they will give you instructions, and again, we

    2    appreciate you being here.

    3             You are excused.     Have a good day, and happy holidays.

    4             (Prospective jurors not on panel were excused and

    5    exited the courtroom at 1:38 p.m.)

    6             THE COURT:    Ladies and gentlemen, I'm going to have

    7    Ms. Foster seat you, and I'm going to give you some general

    8    instructions, and then I will excuse you for the day.

    9             (Jurors of Panel were seated.)

   10             THE COURT:    Be seated.   I will give you a few

   11    instructions now.     We will resume tomorrow at 9:00 a.m.

   12             Do not discuss the case with anyone.       Of course, you

   13    haven't heard any evidence yet, so there's really nothing to

   14    discuss, but you can't call one another during the trial, or

   15    speak to one another during the entirety of the trial.

   16             I know that's difficult.      When you go to the movie

   17    theater, you want to leave and talk to the person about what

   18    just happened and what you just saw.

   19             Well, there won't be an end in this case until there's

   20    an end, so you can't discuss the case with one another at any

   21    time until you begin your deliberations, so please keep that in

   22    mind.

   23             The parties to the case and the attorneys will not be

   24    speaking to you during the trial.      So if you happen to see them

   25    on the elevator in the morning, or in the lunch room during the
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 144 of
                                     170                                      144


    1    lunch hour, they will not say good morning, hello, et cetera.

    2              Not because they're being rude, but because we

    3    instructed the lawyers, the witnesses -- the lawyers are

    4    responsible for instructing the witnesses -- they can't speak

    5    to you.   We do that to avoid even the appearance of any

    6    impropriety.

    7              If you are seen speaking to a witness, then the lawyers

    8    are obviously going to want to know what you're all talking

    9    about; now we have to stop, we have to have a hearing, we have

   10    to find out what you said, et cetera.

   11              It's just a waste of an inordinate amount of time, so

   12    please don't expect the witnesses or the parties to be speaking

   13    to you at the trial.

   14              Tomorrow morning, at 9:00, I will give you further

   15    instructions, have you sworn in; and further, at that time, the

   16    attorneys will give you their opening statements, where they

   17    will tell you what to expect -- the "coming attractions," so to

   18    speak, as they say sometimes.

   19              And remember, each day we will recess about 1:00, and

   20    then we are going to follow the schedule that we have outlined.

   21              Ms. Foster is going to show you where your

   22    accommodations will be for the next couple of weeks, and I will

   23    see you tomorrow morning at 9:00 a.m.

   24              Remember, there's a lot of traffic in downtown Miami,

   25    so please leave early and give yourself some extra time, so you
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 145 of
                                     170                                      145


    1    don't come in rushed and in a hurry.       We will have light

    2    refreshments, coffee, tea, that sort of thing, for you in the

    3    morning.    Thank you so much.     We are in recess.

    4               COURT SECURITY OFFICER:     All rise.

    5               (Jury exited courtroom at 1:43 p.m.)

    6               THE COURT:    Be seated.

    7               Alright.     Are there any additional matters that we want

    8    to entertain this evening?

    9               MR. ZACCA:    Yes, Judge.   Mr. Garcia Morales -- I will

   10    take care of it, Judge, but he -- apparently, the clothes he

   11    has on now are the only set of clothes he has when the Marshals

   12    came and picked him up over the weekend.        He had clothes with

   13    him at the last facility he was with, but apparently they

   14    didn't go with him.

   15               He raised that issue, so I guess, I mean -- I've done

   16    it before, Judge, I will go buy clothes for the client, for the

   17    defendant, and bring it, but it's not like I can get him a

   18    suit.

   19               THE COURT:    Where are his clothes?

   20               MR. ZACCA:    I would have to ask.

   21               (Brief pause in the proceedings.)

   22               MR. ZACCA:    Judge, I don't want to take up the Court's

   23    time, I'll talk to him about it.       To answer Your Honor's

   24    question -- his friends picked up -- a friend picked up his

   25    clothes at the last facility he was at.
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 146 of
                                     170                                      146


    1             THE COURT:    So why don't you see if you can figure out

    2    who has them and get the clothes to the facility, so that when

    3    they help him get dressed tomorrow morning, the clothes will be

    4    there, there will be --

    5             MR. ZACCA:    I will work out the logistics.

    6             THE COURT:    Anything else, from the Government?

    7             MS. DUANE:    Nothing for the United States, Your Honor.

    8             THE COURT:    Counsel, let's be very specific with your

    9    questions.   As we have discussed sidebar, those questions about

   10    conspiracy were really confusing, because you left out a lot of

   11    elements of conspiracy, like the mere presence and having to

   12    join in on at least one occasion, and having to do something in

   13    furtherance of the conspiracy.

   14             So when you raise a hypothetical about the law, it's

   15    probably something you should stay away from because it just

   16    creates problems.

   17             And the question, "Will we be sympathetic"?

   18             Well, most people are sympathetic about those who have

   19    disabilities.    But the question is, you could say, you know,

   20    "I think the Judge is going to tell you that you can't consider

   21    sympathy or prejudice for or against the defense or Government.

   22    Can you follow that instruction?"

   23             See, that way you're not confused.       You just ask

   24    someone if they're sympathetic, they will probably say yes.          As

   25    human beings, that's just the way we are, we are sympathetic
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 147 of
                                     170                                      147


    1    for people who have disabilities, et cetera.        So be precise

    2    with your questioning, especially matters related to the law.

    3             And I appreciate that.     Alright.

    4             Thank you all very much.      Have a good afternoon.

    5    We will see you tomorrow morning at 9:00 sharp.

    6             MR. ZACCA:    Have a good afternoon, Judge.      Thank you.

    7             (Proceedings adjourned at 1:48 p.m.)

    8

    9                           C E R T I F I C A T E

   10
                    I hereby certify that the foregoing is an
   11
                  accurate transcription of the proceedings in the
   12
                  above-entitled matter.
   13

   14
                  December 24th, 2019     /s/Glenda M. Powers
   15                                      GLENDA M. POWERS, RPR, CRR, FPR
                                           United States District Court
   16                                      400 North Miami Avenue, 08S33
                                           Miami, Florida 33128
   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 148 of
                                     170                                 148


               /              100:5, 100:8,               20:9, 20:21, 56:17,        70:3, 78:13                44 [7] - 80:13, 80:14,
                              100:13, 100:19,             56:22, 56:25, 62:5,       27 [2] - 79:1, 97:16         138:1, 138:19,
   /s/Glenda [1] - 147:14     100:21, 101:5,              62:20, 70:16, 71:10,      28 [4] - 79:3, 87:21,        139:1, 139:5, 139:6
                              101:7, 101:8,               72:25, 74:14, 103:3,       87:22, 92:10               45 [2] - 80:14, 96:2
              0               101:19, 102:2,              144:19                    28th [1] - 25:6             46 [1] - 140:8
                              102:12, 102:24,            1:05 [1] - 57:3            29 [1] - 137:22             47 [4] - 88:17, 139:14,
   08S33 [1] - 147:16         114:14, 133:25,            1:06 [1] - 130:9           2:00 [1] - 65:21             140:6, 140:9
                              134:11, 135:8,             1:14 [2] - 130:9,          2nd [7] - 5:21, 20:25,      48 [2] - 80:16, 80:22
              1               139:19, 139:24,             130:13                     33:21, 52:11, 52:12,       49 [3] - 139:14, 140:6,
                              141:25                     1:17-CR-20701-MGC-          63:24, 64:10                140:9
   1 [19] - 1:10, 1:11,      12-26 [1] - 80:18            5 [1] - 1:2                                           4th [6] - 1:17, 22:1,
    6:15, 8:5, 12:23,        12-7 [1] - 136:3            1:30 [1] - 74:5                        3                23:10, 66:11, 76:3,
    21:22, 21:25, 22:18,     12:00 [1] - 65:21           1:35 [1] - 142:4                                        81:1
    23:5, 85:3, 104:16,      12th [10] - 5:16, 20:23,    1:38 [1] - 143:5           3 [9] - 1:5, 6:22, 12:23,
    107:7, 136:18,
    136:21, 136:22,
                              33:18, 37:21, 40:3,        1:43 [1] - 145:5            23:22, 24:12,                          5
                              62:15, 70:13, 70:15,       1:48 [2] - 1:8, 147:7       130:22, 135:9,
    136:24, 137:3,            80:10, 139:25              1st [2] - 33:21, 63:23      137:1, 141:21              5 [1] - 141:22
    137:6, 141:20            13 [6] - 93:17, 93:19,                                 30 [7] - 88:7, 89:5,        50 [5] - 35:24, 69:16,
   1-16 [1] - 80:18           139:18, 140:17,                                        90:15, 90:16,               139:14, 140:7, 140:9
   1-6 [1] - 70:11
                                                                    2
                              140:23, 141:25                                         137:12, 137:17,            50.01 [2] - 36:2, 36:5
   10 [23] - 10:5, 10:6,     130 [1] - 2:12              2 [5] - 6:13, 12:23,        137:24                     500 [2] - 23:17, 25:8
    10:8, 11:24, 32:16,      13th [4] - 5:16, 20:23,      23:7, 134:23, 141:20      30th [5] - 21:25, 23:9,     51 [2] - 36:5, 94:22
    62:12, 84:16, 87:9,       33:18, 67:1                20 [15] - 9:12, 20:7,       23:24, 24:13, 75:13        55 [1] - 36:5
    87:23, 89:8, 91:24,      14 [4] - 78:1, 85:19,        55:23, 62:11, 63:6,       31 [6] - 79:24, 80:3,       58 [1] - 87:19
    91:25, 92:4, 92:9,        92:2, 142:1                 67:15, 68:18, 68:20,       92:2, 92:3, 97:21,         5th [13] - 62:2, 64:15,
    94:15, 99:5, 100:4,      143 [1] - 2:13               69:5, 75:8, 91:2,          138:1                       64:19, 79:8, 79:11,
    100:11, 100:20,          14th [4] - 5:17, 20:24,      93:19, 97:13, 99:7,       31st [2] - 76:2, 78:13       79:18, 79:21, 80:5,
    137:10, 137:11,           33:18, 67:3                 119:2                     32 [1] - 87:5                81:11, 81:13, 91:20,
    141:24                   15 [15] - 32:16, 74:17,     20's [1] - 94:23           33 [2] - 80:9, 97:16         98:10, 98:11
   10-year-old [2] - 96:5,    78:3, 86:23, 86:24,        20-minute [1] - 74:17      33128 [2] - 1:25,
    96:6
   100 [1] - 114:10
                              87:13, 93:19,              2012 [4] - 22:1, 23:10,     147:16                                 6
                              140:13, 141:6,              23:24, 24:14              33132 [1] - 1:18
   103 [1] - 2:8              141:7, 141:16, 142:1       2013 [2] - 23:10, 25:6     33301 [1] - 1:21            6 [1] - 141:22
   10:00 [1] - 64:17         152nd [1] - 69:1            2014 [1] - 22:1            34 [2] - 87:21              60 [1] - 36:5
   10th [1] - 57:17          15th [1] - 76:16            2018 [1] - 1:5             35 [3] - 95:4, 95:5,        6th [1] - 1:20
   11 [23] - 81:23, 84:4,    16 [9] - 10:22, 81:6,       2019 [1] - 147:14           95:11
    84:16, 85:12, 85:21,      113:1, 136:18,             20th [1] - 75:12           36 [2] - 138:13, 138:14                 7
    86:24, 88:23, 89:5,       136:21, 136:22,            21 [4] - 88:8, 101:25,     37 [4] - 136:23, 138:2,
    89:9, 92:4, 96:15,        137:3, 137:6, 139:16        137:20, 137:21             138:3                      7 [4] - 8:6, 12:23,
    98:21, 99:5, 100:12,     16th [7] - 70:2, 70:4,      21-year-old [2] - 96:5,    38 [8] - 80:3, 81:10,        141:4, 141:23
    100:21, 101:4,            70:5, 70:11, 70:12,         96:6                       88:17, 97:6, 97:8,         70 [1] - 36:5
    101:19, 102:12,           80:19, 80:21               21st [5] - 5:19, 57:22,     135:23, 138:15,            72nd [1] - 73:24
    113:17, 135:3,           17 [3] - 10:23, 78:5,        64:7, 64:10                138:16                     78 [1] - 2:12
    135:15, 135:20,           137:12                                                39 [2] - 132:7, 139:22      7:30 [2] - 76:18, 76:24
                                                         22 [4] - 78:6, 86:17,
    141:24                   17-20701-Cooke/                                        3:00 [4] - 57:5, 62:18,     7th [16] - 57:16, 64:22,
                                                          97:20, 102:8
   110 [2] - 1:20, 1:20       Graham [1] - 3:9                                       70:16                       65:9, 65:10, 65:13,
                                                         23 [3] - 88:8, 92:13,
   117 [1] - 2:10            170 [1] - 1:11               101:3                     3rd [1] - 76:3               65:14, 79:9, 79:11,
   11:32 [2] - 77:20,        1700 [1] - 1:20             24 [5] - 78:12, 80:23,                                  79:21, 80:6, 81:12,
    77:22                                                                                                        81:17, 103:13,
   11:39 [1] - 82:23
                             18 [4] - 83:20, 93:18,       97:18, 136:22,                        4
                              93:19, 131:14               136:23                                                 136:10, 141:10,
   11:41 [1] - 82:22         18th [3] - 62:15, 62:23,    24-year-old [2] - 96:4,    4 [6] - 12:23, 13:1,         141:11
   12 [46] - 10:19, 10:25,    80:10                       96:5                       24:13, 24:18,
    62:23, 84:6, 84:17,      19 [6] - 2:4, 2:6, 86:23,   24th [6] - 33:19, 33:20,    111:14, 141:21                         8
    84:18, 86:19, 87:9,       116:1, 137:14,              63:25, 66:11, 81:1,       40 [4] - 98:17, 102:20,
    87:14, 88:9, 88:23,       137:15                                                 138:23, 138:25             8 [4] - 8:6, 137:8,
                                                          147:14
    89:9, 89:15, 91:16,      1983 [1] - 91:4                                        400 [2] - 1:24, 147:16       137:9, 141:23
                                                         25 [7] - 9:13, 84:22,
    92:4, 92:17, 93:21,      1985 [1] - 91:10                                       41 [2] - 80:12, 97:7        806 [1] - 1:17
                                                          94:1, 96:13, 97:4,
    94:3, 94:17, 94:25,      19th [4] - 68:4, 68:5,       97:18, 102:22             42 [7] - 80:24, 80:25,      8:00 [2] - 68:4, 72:24
    95:17, 96:8, 96:15,       98:9                                                   81:2, 81:5, 106:23,        8:30 [1] - 73:22
                                                         26 [1] - 78:25
    97:9, 98:21, 99:5,       1:00 [15] - 4:23, 5:1,                                  138:4, 138:6               8th [3] - 60:13, 68:23,
                                                         26th [4] - 60:13, 70:2,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 149 of
                                     170                                 149


    69:1                       68:24                      83:21, 87:6, 88:7          Alan [1] - 26:20          100:25
                              accept [4] - 44:10,        adults [1] - 58:4           Alejandro [1] - 94:5     America [2] - 19:14,
               9               106:9, 124:2, 140:12      advance [1] - 17:19         Alfredo [1] - 27:16       52:4
                              accident [1] - 34:17       advise [2] - 11:13,         allegations [5] -        AMERICA [1] - 1:4
   9 [31] - 78:1, 84:16,      accommodations [1]          12:4                        21:20, 24:18, 25:9,     American [2] - 89:3,
    84:17, 84:18, 85:12,       - 144:22                  advised [4] - 5:12,          104:3                    89:5
    85:21, 86:19, 86:24,      accordance [1] -            21:10, 56:21, 91:19        allege [7] - 22:14,      amount [3] - 103:24,
    87:14, 87:23, 88:9,        142:10                    Aetna [1] - 86:22            22:19, 23:9, 23:17,      120:13, 144:11
    89:8, 92:4, 92:17,        account [3] - 47:5,        affect [11] - 22:8, 24:2,    23:18, 23:24, 25:7      an-hour-and-a-half
    93:4, 93:21, 94:3,         91:24, 111:17              29:3, 59:18, 84:10,        alleges [7] - 21:22,      [1] - 74:16
    94:16, 94:25, 96:8,       accountable [2] -           85:24, 89:21, 95:19,        21:25, 23:7, 23:15,     Ana [1] - 55:22
    96:15, 97:9, 99:5,         109:20, 110:19             96:18, 102:12,              24:13, 24:19, 25:4      analyst [1] - 86:22
    100:20, 101:4,            accountant [1] - 29:14      105:25                     alleging [1] - 22:11     AND [2] - 2:5, 19:8
    101:17, 102:2,            accounts [2] - 69:8,       affected [2] - 22:13,       allowed [1] - 30:22      Andres [6] - 28:22,
    102:24, 138:10,            102:19                     116:2                      allows [1] - 108:6        53:5, 91:1, 127:4,
    138:11, 141:23            accurate [4] - 14:20,      affecting [1] - 16:17       almost [3] - 30:15,       141:22, 142:16
   94 [1] - 5:5                56:16, 56:18, 147:11      affiliation [1] - 25:25      101:1, 124:25           anesthesia [2] - 77:7,
   99 [1] - 1:17              accused [3] - 43:15,       affirm [1] - 19:3           Alright [2] - 139:1,      77:8
   9:00 [12] - 1:7, 4:25,      119:18, 125:3             afternoon [19] - 61:17,      142:19                  angel [2] - 81:10,
    20:8, 20:20, 67:4,        acquitted [1] - 15:14       61:24, 66:23, 87:3,        alright [88] - 15:19,     135:23
    71:13, 72:24, 74:14,      Act [1] - 23:23             87:16, 95:2, 95:24,         17:14, 18:8, 28:8,      Angel [4] - 64:14,
    143:11, 144:14,           act [2] - 109:18,           97:3, 97:11, 98:23,         29:24, 30:11, 31:7,      79:16, 100:2, 138:16
    144:23, 147:5              110:16                     100:17, 100:23,             31:18, 31:23, 33:4,     announce [2] - 6:3,
   9:18 [1] - 1:8             action [1] - 31:20          102:5, 103:23,              33:8, 34:15, 34:18,      78:3
   9:44 [1] - 18:23           activities [3] - 4:13,      117:19, 118:17,             38:11, 39:9, 40:1,      announcements [1] -
   9:53 [2] - 18:23, 18:24     20:6, 20:22                141:9, 147:4, 147:6         40:6, 41:24, 42:23,      33:23
                              acts [3] - 23:3, 109:12,   agencies [11] - 26:5,        43:2, 43:18, 45:5,      answer [11] - 19:4,
              A                109:24                     27:23, 27:24, 28:6,         45:9, 46:17, 46:19,      38:3, 84:9, 84:14,
                              actual [5] - 14:14,         28:16, 31:9, 32:3,          50:21, 53:2, 54:1,       84:17, 93:21,
   A's [1] - 61:19                                        33:9, 35:7, 53:9,           54:6, 54:22, 56:14,
                               22:23, 24:7, 37:13,                                                             118:14, 118:20,
   a.m [19] - 1:7, 1:8,                                   116:15                      58:25, 59:7, 61:11,      123:15, 125:6,
                               84:6
    4:25, 18:23, 18:24,                                  agency [2] - 35:13,          61:22, 63:4, 65:15,      145:23
                              add [3] - 74:16, 75:20,
    20:8, 20:20, 64:17,                                   87:25                       65:25, 66:22, 67:5,     answered [1] - 124:19
                               104:23
    67:4, 68:4, 71:13,                                   Agent [1] - 3:14             67:8, 68:6, 70:18,
                              addict [1] - 95:17                                                              answering [1] -
    72:24, 77:20, 77:22,                                 agent [6] - 25:22,           72:5, 73:11, 73:13,
                              addition [3] - 13:25,                                                            120:25
    82:22, 82:23,                                         26:11, 27:20, 91:10,        74:1, 76:11, 77:11,
                               105:12, 114:4                                                                  answers [4] - 17:25,
    143:11, 144:23                                        98:20, 102:6                78:25, 82:19, 82:25,
                              additional [8] - 30:3,                                                           84:18, 86:19, 108:18
   Aaron [3] - 3:14,                                     ages [4] - 83:21,            85:16, 90:11, 90:23,
                               130:17, 132:4,                                                                 anticipate [1] - 83:5
    26:11, 26:15                                          83:22, 87:21, 93:19         90:25, 91:17, 92:16,
                               132:20, 133:21,                                                                anticipated [2] - 16:1,
   abbreviated [2] -                                     ago [11] - 35:16, 39:5,      93:12, 94:13, 97:1,
                               134:15, 134:17,                                                                 27:18
    84:14, 84:17                                          40:3, 46:4, 60:8,           98:13, 99:15,
                               145:7                                                                          AP [4] - 59:16, 59:20,
   abetting [1] - 14:16                                   76:19, 90:11, 90:14,        102:16, 103:8,
                              address [5] - 12:25,                                                             59:21
   ability [13] - 29:3,                                   90:15, 90:16, 97:22         105:4, 105:11,
                               74:12, 136:22,                                                                 Aparicio [5] - 40:21,
    42:10, 59:18, 84:10,                                 agree [7] - 8:25,            106:3, 108:2, 112:9,
                               136:23                                                                          101:21, 101:22,
    89:21, 104:13,                                        47:22, 47:25, 48:4,         115:12, 120:23,
                              addresses [2] - 83:13,                                                           141:25, 142:21
    105:25, 108:9,                                        78:23, 127:11,              122:21, 124:13,
                               109:13                                                                         apologies [2] - 72:12,
    108:12, 109:7,                                        130:23                      127:8, 129:8, 129:9,
                              addressing [1] - 110:4                                                           75:1
    117:6, 131:3                                         agreed [1] - 6:14            130:14, 131:12,
                              adequate [1] - 132:1                                                            apologize [2] - 74:24,
   able [16] - 7:21, 30:13,                              agreement [3] - 22:4,        132:6, 134:15,
                              adjourned [1] - 147:7                                                            76:1
    51:20, 59:9, 74:9,                                    22:7, 23:1                  136:11, 137:5,
                              admin [1] - 97:12                                                               appearance [1] -
    98:6, 99:10, 105:5,                                                               137:19, 138:14,
                              administrative [1] -       agrees [1] - 131:16                                   144:5
    105:17, 108:19,                                                                   140:21, 145:7, 147:3
                               35:7                      ahead [1] - 122:7                                    appearances [1] -
    109:3, 110:23,                                                                   alternate [2] - 10:24,
                              administratively [2] -     aided [1] - 3:2                                       3:10
    112:22, 113:8,                                                                    11:5
                               15:4, 15:16               aiding [1] - 14:15                                   APPEARANCES [1] -
    121:4, 133:10                                                                    alternates [4] - 11:2,
                              administrator [1] -        Airline [1] - 89:5                                    1:14
   above-entitled [1] -                                                               139:15, 140:3, 140:4
                               78:6                      airlines [2] - 66:19,                                applicable [2] - 12:21,
    147:12                                                                           alternating [1] -
                              admirable [1] - 5:6         91:24                                                83:18
   absent [1] - 60:6                                                                  136:19
                              Adobe [2] - 68:19,         Airlines [1] - 89:3                                  applies [1] - 139:13
   academy [1] - 57:15                                                               alternative [1] - 14:6
                               80:15                     airplane [3] - 118:16,                               apply [1] - 43:10
   Academy [2] - 59:13,                                                              Ambassador [1] -
                              adult [4] - 57:19,          118:18, 118:19                                      appointment [13] -
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 150 of
                                     170                                 150


    62:10, 62:16, 67:2,      assault [1] - 85:23        avoid [1] - 144:5         beginning [4] - 3:23,       53:2, 54:23, 55:20,
    73:18, 73:21, 73:23,     assertion [1] - 29:9       aware [3] - 4:21, 7:18,    20:20, 118:10,             56:9, 57:7, 106:17,
    76:12, 76:17, 76:19,     assets [1] - 15:1           12:1                      121:13                     106:21, 107:10,
    76:20, 76:22, 76:24,     assist [2] - 36:9, 36:16   awhile [3] - 28:19,       behalf [3] - 3:12, 3:18,    111:19, 114:13,
    77:6                     assistant [4] - 85:5,       60:7, 100:12              44:16                      116:8, 117:7
   appreciate [8] - 75:2,     92:3, 94:7, 101:23                                  behaving [1] - 4:14        boy [2] - 63:3, 97:8
    103:14, 108:14,          Assistant [6] - 3:13,                 B              behind [2] - 59:18,        brandish [4] - 13:21,
    108:24, 123:14,           25:20, 25:23, 26:8,                                  59:25                      13:23, 13:25, 24:21
    142:9, 143:2, 147:3       26:10, 27:20              baby [1] - 128:21         beings [1] - 146:25        brandished [1] - 24:20
   Apprendi [1] - 13:17      assisting [3] - 12:5,      background [5] -          belief [3] - 119:19,       brandishing [11] -
   approach [3] - 7:5,        12:8, 41:22                8:16, 9:5, 68:2, 82:7,    121:1, 121:4               13:6, 13:7, 13:9,
    7:14, 108:15             associate [3] - 85:18,      82:9                     beliefs [2] - 51:21,        13:11, 13:14, 13:16,
   appropriate [1] -          94:8, 98:6                backstrikes [1] -          118:5                      13:18, 14:8, 14:10,
    105:16                   assume [6] - 11:10,         11:10                    believes [4] - 47:10,       14:19
   Aranda [1] - 26:24         25:15, 54:2, 57:1,        backstriking [4] -         50:25, 51:22, 112:7       Bravo [5] - 86:3,
   architect [1] - 100:7      65:22, 122:8               10:13, 139:9,            Bello [1] - 26:21           110:25, 130:22,
   architectural [1] -       assuming [2] -              139:10, 139:12           belong [1] - 15:10          135:9, 137:2
    87:12                     113:23, 124:5             bad [5] - 99:11, 99:12,   benefit [1] - 4:4          break [9] - 4:25,
   architecture [1] -        assure [1] - 119:4          128:19, 132:13,          Bertrand [1] - 26:22        63:17, 64:9, 74:17,
    100:3                    AT [1] - 2:12               133:7                    best [6] - 61:21, 63:9,     77:15, 98:8, 103:4,
   area [24] - 7:8, 8:7,     ate [1] - 103:10           bag [1] - 103:10           90:24, 99:19,              103:6, 103:11
    37:4, 39:10, 54:23,      atrophied [2] - 16:16      Bahamas [2] - 60:6,        103:25, 105:3             Brickell [1] - 98:25
    57:8, 83:12, 83:15,      attempt [2] - 24:1,         78:10                    bet [1] - 118:19           bride [1] - 62:7
    83:23, 84:21, 85:6,       103:5                     balanced [1] - 49:24      better [2] - 34:5, 69:8    bridesmaid [1] - 62:3
    86:4, 89:4, 97:5,        attempted [4] - 23:23,     Bank [1] - 88:2           between [4] - 22:7,        Brief [3] - 12:18, 72:9,
    98:16, 98:25, 100:3,      24:9, 24:24               bank [1] - 86:4            22:10, 22:16, 22:17        145:21
    101:2, 106:16,           attending [1] - 101:16     bargain [2] - 105:1,      beyond [17] - 19:19,       brief [1] - 139:17
    112:9, 115:12,           attends [1] - 85:10         106:5                     34:13, 35:14, 36:20,      Bright [1] - 56:4
    117:9, 126:10,           attention [5] - 4:15,      bargains [1] - 106:10      36:23, 44:9, 44:12,       bring [18] - 4:15,
    128:19                    18:10, 18:12, 56:12,      Barry [1] - 100:24         56:25, 112:19,             15:22, 18:10, 18:11,
   areas [5] - 9:11,          131:23                    bartend [1] - 96:14        112:21, 114:3,             56:11, 59:22, 74:25,
    118:22, 124:25,          Attorney [5] - 3:13,       base [1] - 124:10          115:25, 119:6,             103:15, 118:1,
    129:13, 129:22            25:21, 25:23, 26:9,       based [26] - 4:2, 11:1,    121:20, 122:23,            118:6, 118:7,
   arguments [1] - 43:23      26:10                      11:10, 16:4, 30:24,       124:9, 125:12              131:23, 134:14,
   arm [3] - 16:15, 16:17,   attorney [3] - 4:16,        32:23, 44:23, 46:21,     bias [4] - 111:18,          136:8, 136:9, 140:5,
    20:17                     9:9, 11:20                 46:24, 63:20, 77:24,      116:21, 116:25,            141:8, 145:17
   armed [2] - 52:8,         Attorney's [5] - 1:16,      78:22, 89:17, 96:24,      128:23                    bringing [1] - 35:20
    97:22                     95:15, 102:11,             107:18, 113:9,           big [1] - 82:14            brings [1] - 18:21
   arms [1] - 119:11          119:14, 120:1              114:5, 118:22,           bike [1] - 92:4            brother [9] - 62:2,
   Arnedra [3] - 102:6,      Attorneys [1] - 27:20       124:3, 126:14,           Biltmore [1] - 75:5         84:12, 99:5, 99:6,
    142:1, 142:21            attorneys [9] - 25:11,      126:16, 126:24,          binge [1] - 95:13           101:17, 132:17,
   arounds [1] - 75:20        50:10, 77:14, 77:21,       131:5, 131:6, 132:2      binge-watching [1] -        132:23, 133:3,
   arraignment [1] -          103:1, 103:17,            basis [4] - 6:4, 21:5,     95:13                      133:10
    11:25                     130:5, 143:23,             29:1, 112:23             bit [7] - 89:11, 96:21,    brought [5] - 111:9,
   arranged [1] - 64:15       144:16                    basketball [3] - 49:19,    96:22, 97:25,              111:10, 135:3,
   arrangements [3] -        attractions [1] -           99:4, 102:9               103:11, 128:24,            135:7, 135:8
    54:5, 59:10, 66:18        144:17                    Batista [1] - 26:16        129:6                     Broward [10] - 22:2,
   arrested [3] - 119:18,    August [2] - 25:6,         battery [1] - 85:23       bone [1] - 16:16            23:11, 23:24, 24:14,
    119:25, 120:14            75:18                     Bay [3] - 64:6, 97:12,    book [1] - 47:4             26:18, 26:19, 26:20,
   arrives [1] - 12:7        AUSA [2] - 1:15, 1:15       97:13                    books [2] - 47:2,           26:21, 28:1
   art [2] - 85:20, 85:21    authorities [1] - 20:17    Beach [3] - 27:9,          75:14                     build [1] - 29:5
   articles [2] - 22:8,      authority [2] - 16:23,      83:14, 93:18             boos [1] - 49:14           buildings [2] - 5:3,
    24:2                      56:13                     beach [1] - 86:24         born [3] - 99:1, 100:4,     21:10
   arts [1] - 87:7           Autodesk [1] - 68:16       become [3] - 18:9,         101:15                    bunch [2] - 57:23,
   Asalde [7] - 58:16,       available [3] - 58:10,      35:11, 111:25            borrow [1] - 12:19          75:19
    92:19, 92:20,             65:18, 69:12              bed [1] - 16:15           boss [3] - 63:11,          burden [16] - 19:20,
    124:14, 132:1,           Aventura [1] - 92:7        BEFORE [1] - 1:12          63:12, 98:9                35:15, 35:17, 36:8,
    141:23, 142:16           Avenue [4] - 1:24,         begin [6] - 8:24,         bound [2] - 48:2,           36:13, 36:15, 59:11,
   Ashley [1] - 27:5          37:21, 40:3, 147:16        15:21, 19:22, 43:18,      48:13                      119:6, 121:19,
   aspects [1] - 14:21       aviation [1] - 61:6         90:4, 143:21             box [14] - 7:12, 53:1,      122:2, 122:23,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 151 of
                                     170                                 151


    123:7, 123:8,             Cardenas [4] - 100:16,      115:24, 116:6,             62:13, 66:15                42:24
    123:20, 123:23,            100:18, 138:24,            116:13, 117:24,           chaperone [1] - 57:19       civilians [1] - 42:22
    125:1                      138:25                     118:8, 118:25,            chaperoning [1] -           claim [1] - 116:16
   burdens [3] - 35:2,        care [10] - 11:25,          119:6, 121:20,             57:17                      claims [1] - 86:22
    35:10, 36:17               49:16, 66:18, 70:24,       122:23, 125:9,            charge [1] - 16:9           clarification [1] -
   Bureau [2] - 26:15,         74:6, 88:18, 104:25,       125:11, 125:12,           charged [9] - 14:6,          81:10
    26:16                      106:11, 136:16,            126:11, 126:12,            43:14, 50:18, 84:9,        class [2] - 57:5, 75:22
   Bush [2] - 5:4, 21:11       145:10                     126:18, 127:1,             84:13, 85:22, 90:8,        classes [1] - 67:24
   business [31] - 27:10,     career [1] - 5:6            129:2, 129:5,              109:10                     classroom [1] - 56:1
    31:19, 32:2, 32:4,        carried [2] - 24:15,        129:17, 132:12,           charges [7] - 15:15,        Clay [1] - 27:5
    33:10, 62:24, 64:3,        24:20                      132:13, 133:2,             21:21, 21:23, 22:6,        cleaning [5] - 92:24,
    64:20, 69:7, 69:14,       carry [7] - 13:3, 13:20,    143:12, 143:19,            106:6, 110:7, 117:24        93:1, 93:2, 97:23
    70:21, 70:23, 70:24,       13:22, 13:24, 14:7,        143:20, 143:23            charging [1] - 25:13        clear [10] - 6:24, 8:1,
    71:13, 71:15, 71:22,       14:12, 20:22              cases [9] - 35:5, 35:7,    chart [4] - 8:3, 8:11,       14:17, 35:9, 38:11,
    71:23, 72:21, 73:2,       CASE [1] - 1:2              36:8, 40:17, 55:4,         10:4, 37:5                  78:8, 103:8, 109:6,
    73:6, 78:18, 78:20,       Case [2] - 3:9, 3:14        94:10, 95:18, 117:25      Chauniqua [1] - 27:11        121:8, 132:25
    78:21, 79:4, 80:16,       case [160] - 3:23, 4:17,   casts [1] - 132:11         checking [1] - 119:24       clearly [1] - 130:6
    87:20, 89:3, 89:7,         4:22, 5:23, 7:16,         Catholic [1] - 57:16       chief [1] - 89:3            clerk [2] - 83:10,
    97:9, 98:16, 136:3         7:20, 11:19, 13:7,        causal [3] - 10:1, 82:5,   child [2] - 85:9, 101:3      102:19
   businesses [1] -            14:21, 16:3, 19:5,         135:19                    children [20] - 83:20,      Cleven [4] - 66:24,
    22:19                      19:13, 19:14, 19:19,      causes [1] - 16:20          85:20, 86:9, 86:18,         101:13, 141:25,
   Busse [4] - 39:12,          19:20, 20:3, 20:7,        caution [3] - 104:25,       87:7, 87:13, 87:21,         142:20
    57:9, 57:11, 78:5          25:22, 25:24, 26:9,        106:11, 108:7              88:8, 91:6, 92:2,          client [4] - 9:21, 12:16,
   busy [1] - 75:7             26:10, 26:14, 27:13,      Celia [1] - 27:15           93:19, 94:2, 94:15,         102:7, 145:16
   buy [1] - 145:16            27:20, 28:17, 30:13,      cell [1] - 96:1             96:4, 96:13, 97:15,        clinical [1] - 92:21
   BY [7] - 1:23, 2:6, 2:8,    30:19, 30:20, 30:21,      cellular [1] - 14:25        100:8, 100:19,             Clinical [1] - 92:21
    2:10, 19:9, 103:22,        30:22, 30:24, 30:25,      Center [4] - 53:14,         101:25, 102:21             close [6] - 26:4, 27:25,
    117:18                     32:18, 34:12, 34:13,       53:15, 53:16, 57:24       childrens [1] - 97:7         28:5, 30:6, 30:15,
                               34:16, 34:17, 35:10,      certain [6] - 9:4,         choice [1] - 80:22           128:20
              C                35:11, 35:12, 35:14,       20:15, 24:7, 52:6,        chooses [2] - 125:24,       closed [6] - 5:3, 5:8,
                               35:18, 35:19, 35:21,       117:25, 118:22             126:1                       21:11, 91:19, 91:20,
   Cabrera [4] - 11:21,        36:2, 36:9, 36:10,        certainly [3] - 20:5,      chosen [2] - 58:11,          136:4
    41:11, 42:7, 117:22        36:16, 36:18, 36:19,       42:7                       140:25                     closer [1] - 86:6
   CABRERA [1] - 41:12         36:23, 37:19, 37:20,      certification [1] -        choses [1] - 125:9          clothes [8] - 145:10,
   Cabrera's [1] - 135:14      37:22, 38:10, 38:13,       68:13                     Christian [2] - 91:6,        145:11, 145:12,
   Cadelago [5] - 76:10,       38:25, 39:13, 39:14,      Certified [1] - 3:3         127:6                       145:16, 145:19,
    77:12, 78:1, 91:23         40:14, 41:14, 41:16,      certified [1] - 68:13      Christmas [10] - 5:17,       145:25, 146:2, 146:3
   California [1] - 97:8       41:21, 42:4, 43:4,        certify [1] - 147:10        20:24, 33:15, 33:16,       club [1] - 92:8
   camping [1] - 87:7          43:10, 43:14, 43:22,      cetera [23] - 7:6, 21:7,    58:3, 63:13, 63:25,        co [2] - 9:20, 42:4
   cancel [2] - 53:24,         44:3, 47:3, 47:16,         31:1, 33:23, 34:17,        69:25, 75:10               co-counsel [2] - 9:20,
    57:25                      47:17, 47:19, 49:2,        35:8, 37:24, 49:11,       circle [1] - 135:22          42:4
   canceled [1] - 58:7         50:2, 50:3, 50:11,         49:19, 51:5, 51:6,        Circuit [1] - 13:12         cocaine [5] - 23:16,
   cannot [24] - 8:22,         50:22, 51:2, 51:8,         54:9, 78:2, 79:2,         circumstance [4] -           23:17, 23:21, 25:8
    17:17, 42:5, 44:2,         51:9, 51:14, 51:20,        83:11, 83:15, 84:24,       52:17, 52:23, 53:4,        Coconut [3] - 64:6,
    44:4, 44:8, 44:10,         52:18, 52:25, 54:7,        88:19, 106:6,              64:24                       89:4, 97:12
    44:11, 49:1, 50:9,         65:4, 66:3, 78:20,         134:25, 144:1,            citizen [2] - 52:3,         coffee [1] - 145:2
    50:19, 50:25, 51:22,       83:11, 84:10, 84:11,       144:10, 147:1              142:11                     coherent [1] - 18:1
    106:17, 107:10,            84:13, 85:24, 87:1,       challenge [5] - 10:10,     citizens [2] - 48:20,       collar [1] - 95:3
    107:11, 107:13,            89:18, 89:20, 89:22,       130:21, 135:19,            52:6                       collectively [3] - 8:14,
    110:20, 111:20,            89:23, 90:5, 90:9,         139:16, 140:19            citizenship [1] - 52:16      19:7, 103:7
    125:4, 125:5, 125:6,       90:12, 90:14, 90:17,      challenges [15] - 8:23,    City [4] - 28:25, 53:23,    College [2] - 100:19,
    125:10, 126:4              90:20, 95:19, 95:25,       9:9, 9:25, 10:1, 10:2,     54:16, 67:14                100:24
   capacity [2] - 104:10,      96:17, 96:23, 96:24,       10:5, 10:12, 11:2,        civic [2] - 57:12, 59:24    college [3] - 83:23,
    104:20                     98:2, 99:17, 101:9,        11:4, 130:18, 132:4,      civics [1] - 43:5            88:8, 96:6
   captioned [2] - 13:9,       104:2, 104:3,              136:12, 136:13,           civil [14] - 34:16, 35:5,   colloquing [1] - 17:11
    19:14                      104:12, 105:21,            140:1, 140:4               35:19, 36:8, 37:19,        colonoscopy [1] -
   captioning [1] - 14:10      107:25, 109:1,            challenging [1] -           37:22, 38:10, 38:13,        76:19
   car [4] - 34:17, 102:21,    109:10, 109:11,            69:13                      38:21, 38:25, 39:13,       comfort [1] - 4:4
    119:10, 119:12             110:5, 110:7, 113:5,      chance [1] - 126:20         40:12, 40:13, 94:11        coming [17] - 11:24,
   card [1] - 102:1            115:18, 115:23,
                                                         change [3] - 16:11,        civilian [2] - 27:13,        12:6, 41:11, 57:18,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 152 of
                                     170                                 152


    58:3, 58:4, 70:12,       17:24, 104:19,             109:22, 109:23,           132:24, 142:17            38:14, 39:1, 40:21,
    71:1, 71:8, 72:19,       123:11, 123:14,            109:24, 110:6,           correctional [3] -         46:21, 46:24, 46:25,
    88:21, 91:20, 99:13,     131:19                     110:7, 110:9,             54:18, 101:17,            47:8, 52:21, 67:3,
    115:23, 115:24,         concerned [5] - 25:10,      110:10, 112:1,            102:11                    82:21, 99:20,
    116:10, 144:17           36:10, 55:4, 129:4,        112:4, 130:24,           Corrections [3] - 27:8,    119:15, 130:15,
   comment [2] - 6:5,        129:7                      131:5, 131:11,            31:10, 32:1               134:12, 142:3
    11:8                    concerns [6] - 16:25,       146:10, 146:11,          corrections [3] -         Court [24] - 1:23, 1:24,
   comments [5] - 11:7,      17:9, 62:1, 109:3,         146:13                    54:16, 100:11,            3:1, 3:3, 3:4, 4:6,
    73:13, 78:14,            117:9, 126:14             conspirator [1] -          100:12                    9:8, 11:14, 12:1,
    118:10, 121:15          concerts [2] - 92:15,       110:15                   correctly [3] - 70:10,     15:25, 16:23, 17:6,
   commerce [11] - 22:8,     101:17                    conspired [1] - 23:13      121:4, 133:13             17:10, 17:19, 33:5,
    22:9, 22:13, 22:17,     concluded [2] - 82:21,     Constitution [2] -        counsel [18] - 4:21,       42:15, 48:13, 97:20,
    22:20, 22:21, 22:22,     142:3                      45:12, 45:14              5:14, 6:2, 9:20, 18:3,    105:15, 112:5,
    24:2, 24:6, 24:10       conclusion [2] - 8:20,     constitutional [2] -       26:11, 31:12, 41:4,       114:2, 125:8,
   commission [1] - 75:5     129:25                     44:19, 48:19              41:9, 41:19, 41:22,       126:18, 147:15
   commission-only [1]      condensed [1] - 54:5       consume [1] - 20:18        42:2, 42:4, 111:23,      COURT [441] - 1:1,
    - 75:5                  condition [2] - 52:16,     contact [2] - 48:12,       112:9, 114:15,            2:6, 3:7, 3:15, 3:21,
   commit [2] - 13:5,        116:9                      98:6                      130:10, 146:8             3:23, 4:20, 5:11,
    23:3                    conduct [1] - 4:11         containing [1] - 23:16    counsel's [1] - 11:23      7:22, 7:24, 8:1, 10:9,
   commitment [1] - 4:23    confer [3] - 9:20, 9:21,   context [1] - 113:12      counselor [1] - 141:5      11:12, 11:15, 11:18,
   committed [1] - 53:8      12:16                     continue [4] - 5:21,      counselors [1] -           12:3, 12:10, 12:13,
   committing [1] - 105:9   conference [2] - 61:4,      7:10, 83:1, 103:5         122:19                    12:20, 12:23, 12:25,
   commodities [1] -         61:5                      contract [1] - 61:6       Count [11] - 12:23,        13:9, 13:13, 13:20,
    22:9                    conferring [1] - 12:20     contractor [2] - 85:6,     13:1, 21:22, 21:25,       14:1, 14:4, 14:9,
   common [1] - 118:2       confirmation [1] -          97:14                     22:18, 23:5, 23:7,        14:14, 15:3, 15:9,
   communicating [1] -       17:16                     contracts [2] - 97:17,     23:22, 24:12, 24:13,      15:14, 16:5, 16:8,
    17:22                   confirmed [1] - 69:25       97:18                     24:18                     16:21, 17:14, 17:21,
   communication [1] -      conflict [1] - 65:19       contrary [1] - 110:23     count [7] - 14:10,         18:2, 18:8, 18:15,
    111:4                   conflicted [1] - 78:17     control [2] - 73:18,       14:17, 14:19, 14:22,      18:20, 18:22, 19:1,
   communications [1] -                                 91:5                      24:23, 48:5, 86:25        19:9, 19:10, 27:19,
                            conflicts [1] - 60:11
    18:4                                               controlled [6] - 23:8,    Counties [1] - 22:2        28:10, 28:12, 28:15,
                            confused [6] - 14:11,
   community [5] -                                      23:13, 23:15, 24:25,     counties [1] - 23:11       28:20, 29:2, 29:8,
                             33:14, 35:11, 80:3,
    83:17, 86:5, 87:19,                                 25:5, 25:8               countries [2] - 22:17,     29:24, 30:2, 30:8,
                             111:25, 146:23
    89:6, 97:6                                                                    48:17                     30:11, 30:18, 31:4,
                            confusing [7] - 14:9,      convenience [1] -
                                                                                 country [12] - 29:10,      31:7, 31:9, 31:16,
   companies [2] -           22:25, 35:5, 79:25,        20:13
                                                                                  48:16, 50:22, 52:7,       31:18, 31:23, 31:25,
    22:20, 88:13             111:23, 130:24,           convents [1] - 16:21
                                                                                  52:8, 52:14, 60:12,       32:9, 32:12, 32:14,
   company [3] - 53:20,      146:10                    conversation [1] -
                                                                                  78:12, 88:20, 100:5,      32:18, 32:22, 33:2,
    87:18, 93:25            congregation [1] -          30:14
                                                                                  125:4, 125:7              33:4, 38:23, 39:1,
   compensation [3] -        64:17                     convicted [5] - 15:8,
                                                                                 counts [2] - 12:21,        39:3, 39:5, 39:9,
    28:24, 53:6, 53:17      congressmen [1] -           85:13, 99:6, 106:18,
                                                                                  21:22                     39:15, 39:21, 40:1,
   competent [1] - 18:7      48:12                      110:22
                                                                                                            40:4, 40:6, 40:8,
   complete [4] - 9:19,     congressperson [1] -       cook [1] - 21:2           county [2] - 37:23,
                                                                                                            40:13, 40:19, 40:23,
    10:18, 110:10, 112:7     51:18                     cooking [4] - 88:18,       39:14
                                                                                                            41:19, 42:3, 42:9,
   completed [2] - 9:7,     consider [14] - 46:2,       93:21, 94:2, 102:24      County [10] - 23:25,
                                                                                                            42:13, 42:17, 42:20,
    142:5                    46:10, 47:6, 47:8,        cooperating [2] -          24:14, 25:6, 28:23,
                                                                                                            42:23, 45:9, 45:18,
   completely [5] - 18:6,    61:20, 81:21,              106:18, 112:11            30:9, 30:10, 86:22,
                                                                                                            46:1, 46:12, 46:14,
    57:11, 114:9,            104:24, 106:7,            coordinator [1] -          92:10, 95:4, 95:11
                                                                                                            46:17, 53:12, 53:15,
    120:17, 125:11           114:25, 115:7,             92:21                    couple [10] - 13:5,
                                                                                                            53:18, 53:21, 54:1,
   Computer [1] - 94:21      115:8, 115:10,            copy [1] - 8:12            13:21, 15:5, 20:12,
                                                                                                            54:6, 54:12, 54:18,
   computer [2] - 70:23,     115:16, 146:20            Coral [4] - 27:4, 28:2,    56:20, 60:23, 73:15,
                                                                                                            54:21, 55:6, 55:12,
    119:3                   consideration [4] -         37:24, 73:24              81:6, 133:11, 144:22
                                                                                                            55:19, 55:25, 56:3,
   computers [1] - 72:2      14:3, 56:7, 76:7,         corporation [2] -         course [11] - 8:10,
                                                                                                            56:6, 56:9, 56:18,
   conceivably [1] -         104:7                      69:15, 71:21              25:14, 43:5, 43:6,
                                                                                                            56:20, 56:25, 57:7,
    134:6                   considering [4] -          correct [20] - 10:6,       52:19, 68:16, 82:6,
                                                                                                            58:13, 58:22, 58:25,
   concept [9] - 44:1,       16:17, 45:14, 47:11,       10:9, 11:11, 11:12,       104:4, 109:22,
                                                                                                            59:5, 59:7, 59:12,
    44:2, 44:4, 110:20,      114:21                     12:21, 13:15, 14:4,       113:24, 143:12
                                                                                                            59:15, 59:20, 59:22,
    118:23, 118:24,         conspiracy [24] - 22:4,     31:12, 42:19, 53:19,     courses [2] - 61:19,
                                                                                                            60:1, 60:9, 60:16,
    119:16, 121:2, 125:2     22:6, 23:7, 23:20,         62:5, 68:2, 70:11,        68:13
                                                                                                            60:18, 60:20, 60:25,
   concepts [1] - 121:12     109:11, 109:12,            76:25, 77:9, 79:6,       court [19] - 11:24,
                                                                                                            61:2, 61:4, 61:7,
   concern [6] - 15:24,      109:14, 109:15,            104:17, 115:3,            18:25, 37:19, 37:20,
                                                                                                            61:11, 61:13, 61:19,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 153 of
                                     170                                 153


    61:22, 62:5, 62:8,     102:3, 102:13,     146:6, 146:8               93:6, 94:11, 95:3,        deal [1] - 74:24
    62:16, 62:20, 62:24,   102:16, 102:25,   Court's [7] - 8:20,         95:15, 104:12,            death [1] - 5:5
    63:1, 63:3, 63:8,      103:8, 103:12,     48:15, 49:23,              117:24, 119:14            Deborah [3] - 27:11,
    63:15, 63:20, 64:3,    103:16, 104:23,    105:18, 106:1,            Cristina [1] - 60:11        32:8, 32:10
    64:7, 64:9, 64:13,     105:4, 105:11,     141:1, 145:22             CRR [2] - 1:23, 147:15     december [1] - 1:5
    64:19, 64:25, 65:5,    105:22, 106:3,    Court-Certified [1] -      cure [1] - 55:7            December [33] - 5:16,
    65:9, 65:11, 65:13,    107:1, 107:4,      3:3                       currency [2] - 22:15,       5:19, 20:23, 33:18,
    65:15, 65:20, 65:22,   107:21, 107:25,   courthouse [1] -            24:4                       33:19, 52:11, 52:12,
    65:25, 66:5, 66:8,     108:2, 109:5,      105:7                     custody [1] - 16:23         57:16, 57:22, 60:12,
    66:13, 66:15, 66:22,   111:22, 114:15,   COURTROOM [24] -           customer [3] - 91:24,       62:15, 62:23, 66:11,
    66:25, 67:5, 67:8,     114:17, 115:6,     3:4, 3:8, 15:12,           96:12, 102:6               67:1, 68:4, 68:5,
    67:12, 67:17, 67:23,   115:16, 117:2,     18:25, 19:3, 78:10,       cut [1] - 72:25             70:13, 70:15, 75:7,
    68:1, 68:5, 68:8,      117:15, 120:11,    79:17, 79:20, 79:23,      cycling [1] - 87:14         75:13, 79:8, 79:9,
    68:10, 68:22, 68:25,   120:15, 120:18,    80:18, 80:24, 82:11,                                  80:5, 80:6, 81:1,
    69:3, 69:14, 69:18,    120:23, 122:12,
    69:22, 70:3, 70:5,     122:16, 122:21,
                                              82:14, 134:12,                       D                81:11, 81:12, 91:20,
                                              135:4, 138:10,                                        141:10, 141:11,
    70:7, 70:10, 70:17,    123:5, 123:7,      138:22, 139:4,            D-I-E-Z [1] - 142:18        147:14
    71:3, 71:5, 71:10,     123:21, 124:1,     139:6, 139:20,            dad [3] - 87:22, 133:6,    decent [2] - 73:8,
    71:15, 71:17, 71:19,   124:9, 124:13,     139:22, 139:24,            133:7                      75:18
    71:22, 71:25, 72:3,    124:19, 127:8,     140:14, 141:20            Dade [31] - 22:1,          decide [12] - 8:18,
    72:5, 72:8, 72:10,     127:11, 129:1,    courtroom [12] -            23:10, 25:6, 27:5,         10:23, 16:10, 29:16,
    72:15, 72:17, 73:2,    129:8, 129:18,     18:21, 18:24, 77:20,       27:7, 27:8, 28:2,          48:20, 51:9, 96:24,
    73:4, 73:7, 73:10,     130:1, 130:10,     82:23, 106:23,             28:23, 28:24, 30:5,        106:8, 112:16,
    73:13, 73:21, 73:23,   130:14, 130:16,    116:4, 116:24,             30:9, 30:10, 30:12,        125:15, 136:11,
    74:1, 74:4, 74:12,     130:17, 130:21,    118:1, 119:13,             31:10, 32:1, 54:15,        141:16
    74:20, 75:1, 75:21,    130:23, 131:9,     119:25, 143:5, 145:5       59:13, 86:22, 87:5,       decided [1] - 141:3
    76:6, 76:14, 76:17,    131:17, 131:22,   courts [8] - 5:2, 5:7,      88:22, 92:10, 94:21,      deciding [4] - 43:10,
    76:20, 76:22, 76:24,   132:6, 132:13,     21:10, 35:6, 36:22,        95:4, 95:11, 96:2,         98:2, 106:12, 129:5
    77:1, 77:5, 77:8,      132:16, 132:19,    37:23, 91:19               99:1, 100:19,             decision [10] - 30:24,
    77:11, 77:23, 78:11,   132:22, 132:25,   cousin [4] - 85:22,         101:18, 101:19,            46:24, 49:24, 113:9,
    78:23, 78:25, 79:7,    133:18, 133:20,    128:18, 128:21,            102:7                      113:12, 118:3,
    79:14, 79:19, 79:22,   133:24, 134:5,     134:25                    daily [2] - 20:22, 30:15    118:8, 125:12,
    79:24, 80:3, 80:5,     134:11, 134:15,   coverage [1] - 53:25       Dallas [1] - 61:1           125:18, 128:6
    80:8, 80:20, 80:25,    134:19, 134:24,   covers [1] - 67:21         Danny [3] - 98:15,         decisions [2] - 48:18,
    81:4, 81:13, 81:16,    135:5, 135:8,     crafting [2] - 87:23,       107:17, 138:3              56:13
    81:25, 82:3, 82:6,     135:11, 135:13,    92:14                     Dany [1] - 27:7            decorating [1] - 96:8
    82:13, 82:18, 82:24,   135:16, 135:19,   crafts [1] - 87:7          Darin [1] - 27:15          DEFENDANT [8] -
    82:25, 85:14, 85:16,   135:25, 136:4,    create [2] - 32:19,        darn [1] - 56:18            1:19, 2:10, 3:22,
    85:24, 86:2, 86:6,     136:7, 136:21,     74:15                                                 4:19, 18:6, 18:14,
                                                                        date [4] - 62:3, 65:9,
    86:13, 86:20, 87:2,    136:25, 137:2,    creates [1] - 146:16                                   18:19, 117:18
                                                                         66:5, 67:4
    87:10, 87:15, 87:25,   137:5, 137:9,
                                             crew [1] - 89:3            dates [16] - 33:13,        defendant [41] -
    88:2, 88:4, 88:10,     137:11, 137:15,
                                             crime [17] - 13:3, 13:4,    33:17, 33:23, 34:1,        15:14, 22:3, 22:12,
    88:24, 89:1, 89:11,    137:17, 137:19,
                                              13:5, 13:14, 13:20,        34:4, 34:7, 57:13,         23:12, 24:15, 38:2,
    89:14, 89:17, 89:20,   137:21, 137:23,
                                              14:12, 24:16, 24:17,       60:11, 62:1, 63:13,        41:5, 41:21, 43:11,
    90:3, 90:7, 90:11,     137:25, 138:3,
                                              43:15, 50:18, 51:5,        63:16, 66:15, 69:20,       43:12, 43:15, 44:8,
    90:14, 90:16, 90:20,   138:5, 138:7,
                                              51:6, 51:11, 85:13,        75:10, 76:14, 80:20        44:15, 44:16, 44:20,
    90:23, 90:25, 91:13,   138:11, 138:14,
                                              93:7, 119:18, 125:3       daughter [6] - 86:23,       44:25, 45:2, 45:16,
    91:17, 92:5, 92:16,    138:16, 138:18,
                                             crimes [1] - 119:2          88:17, 92:13, 97:23,       46:10, 46:20, 50:17,
    92:18, 92:25, 93:2,    138:25, 139:3,
                                             criminal [41] - 19:18,      100:8, 128:2               84:8, 85:13, 89:18,
    93:8, 93:12, 93:14,    139:5, 139:9,
                                              19:20, 34:12, 35:5,       daughter's [1] - 97:16      96:16, 100:13,
    93:22, 94:4, 94:10,    139:12, 139:18,
                                              35:12, 35:18, 36:9,       David [3] - 32:6, 42:1,     104:12, 105:9,
    94:13, 94:18, 95:1,    139:21, 139:23,
                                              36:19, 37:18, 37:20,       95:2                       107:22, 107:24,
    95:6, 95:9, 95:19,     139:25, 140:9,
                                              38:10, 38:13, 39:12,      DAY [1] - 1:10              108:4, 109:10,
    95:22, 96:9, 96:17,    140:13, 140:15,
                                              39:20, 39:23, 40:4,       days [18] - 5:17, 15:5,     110:5, 115:20,
    96:22, 97:1, 97:10,    140:18, 140:21,
                                              40:10, 40:17, 40:21,       20:7, 55:23, 55:24,        123:9, 129:3, 133:1,
    97:25, 98:6, 98:11,    141:2, 141:11,
                                              42:4, 43:4, 43:14,         59:10, 60:23, 63:7,        134:2, 134:5, 145:17
    98:13, 98:22, 99:15,   141:15, 141:19,
                                              47:16, 84:2, 84:5,         67:6, 67:15, 68:18,       Defendant [1] - 3:2
    99:23, 99:25,          142:5, 142:19,
                                              84:8, 84:13, 85:23,        68:20, 69:5, 75:9,        defendant's [3] - 36:1,
    100:15, 100:22,        143:6, 143:10,
                                              86:10, 86:11, 86:12,       75:11, 76:19, 81:7,        107:17, 116:9
    101:6, 101:9,          145:4, 145:6,
                                              87:1, 89:18, 91:12,        119:2                     defendants [4] -
    101:12, 101:20,        145:19, 146:1,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 154 of
                                     170                                 154


    22:14, 24:1, 106:19,       134:12, 135:4,            direction [1] - 123:24    document [2] - 7:7,         26:10
    110:4                      138:10, 138:22,           directly [1] - 103:18      114:19                    DUANE [9] - 1:15,
   defending [2] -             139:4, 139:6,             director [4] - 57:15,     dog [1] - 96:15             3:16, 12:12, 81:3,
    118:15, 118:21             139:20, 139:22,            79:1, 92:8, 98:24        Dolphin [1] - 49:10         132:14, 135:7,
   defense [28] - 14:22,       139:24, 140:14,           disabilities [4] -        Dolphins [2] - 49:14,       136:2, 141:14, 146:7
    15:6, 19:24, 25:14,        141:20                     20:15, 52:1, 146:19,      49:15                     due [3] - 61:6, 61:18,
    25:16, 29:22, 31:5,       DERIC [1] - 1:19            147:1                    domestic [2] - 66:3,        76:2
    41:4, 42:2, 44:3,         Deric [4] - 1:19, 3:17,    disagree [4] - 48:1,       85:8                      duration [2] - 16:3,
    48:24, 51:1, 95:3,         41:7, 117:20               48:11, 48:22             DONALD [1] - 1:12           69:5
    95:15, 103:20,            design [1] - 100:2         disagrees [1] - 44:1      Donald [2] - 3:5, 19:12    during [13] - 8:21,
    122:2, 122:13,            Design [1] - 68:15         disbelieve [1] - 112:14   done [5] - 5:17, 62:2,      10:21, 18:15, 20:14,
    122:22, 123:7,            designation [1] - 6:12     discharge [1] - 13:22      64:8, 124:25, 145:15       21:3, 24:15, 24:21,
    124:6, 129:22,            designer [1] - 87:12       discharging [1] - 13:6    Doral [1] - 94:14           91:11, 131:21,
    131:15, 131:19,           desire [1] - 15:7          discomfort [1] - 16:19    doubt [17] - 19:20,         143:14, 143:15,
    137:6, 137:7,             despite [3] - 113:23,      discretion [1] - 136:16    34:14, 35:14, 36:21,       143:24, 143:25
    137:13, 138:9,             121:3, 122:1              discuss [9] - 15:18,       36:24, 44:9, 44:12,       duty [3] - 57:12, 104:9,
    146:21                    detail [1] - 19:21          19:21, 30:22, 35:2,       112:19, 112:21,            124:15
   Defense [1] - 6:13         details [3] - 35:16,        48:3, 141:8, 143:12,      114:3, 115:25,
   deferral [1] - 58:9         39:24, 101:6               143:14, 143:20            119:7, 121:20,                       E
   define [2] - 13:11,        determination [2] -        discussed [5] - 5:15,      122:23, 124:10,
    24:21                      21:24, 115:9               44:7, 49:5, 131:3,        125:13, 132:11            ear [1] - 5:24
   definition [2] - 35:17,    determine [8] - 9:16,       146:9                    down [12] - 13:18,         early [1] - 144:25
    128:6                      11:1, 47:18, 64:11,       discussion [2] -           38:17, 39:16, 59:22,      easy [1] - 113:25
   definitions [2] - 36:20,    104:14, 105:15,            77:22, 130:13             67:14, 82:7, 126:20,      echo [1] - 69:11
    46:23                      109:14, 114:22            discussions [2] -          128:16, 132:10,           Eduardo [2] - 76:9,
   delay [2] - 22:8, 24:2     determined [2] - 9:23,      17:25, 30:21              134:17, 134:20,            91:23
   deliberate [1] - 114:23     44:11                     disease [1] - 91:5         134:22                    education [1] - 94:24
   deliberations [4] -        determines [1] - 36:14     disfavorable [1] - 4:12   downstairs [1] - 3:24      effect [1] - 43:17
    43:18, 43:22, 123:9,      determining [1] -          dismiss [1] - 106:5       downtown [4] - 37:22,      Eicher [1] - 26:17
    143:21                     24:23                     dismissal [1] - 58:9       85:6, 94:7, 144:24        eight [3] - 74:7, 85:9,
   deliberative [1] - 38:5    develops [2] - 21:8,       Disney [1] - 57:24        Dr [19] - 27:10, 27:11,     91:6
   Dell [1] - 94:21            81:9                      dispute [2] - 116:17,      31:13, 31:18, 32:8,       either [4] - 49:9, 58:9,
   demand [2] - 48:20,        device [1] - 55:8           125:15                    32:10, 32:15, 32:18,       131:10, 132:4
    115:15                    diabetic [1] - 73:17       disregard [1] - 125:10     32:22, 39:12, 41:17,      elect [2] - 25:17, 44:18
   demands [1] - 52:7         diagnostic [1] - 88:13     disregarded [1] - 85:2     42:24, 42:25, 57:9,       elected [1] - 44:25
   democratic [1] - 47:25     Diez [4] - 93:23, 93:24,   distinguished [1] - 5:6    78:5                      elects [2] - 44:16,
   dental [2] - 97:19,         141:23, 142:17            distribute [6] - 23:8,    draft [2] - 52:10, 52:11    44:20
    102:22                    differ [1] - 43:21          23:13, 23:21, 24:25,     draw [1] - 44:17           element [1] - 115:22
   department [4] -           different [22] - 25:14,     25:1, 25:5               dress [1] - 62:4           elementary [1] - 100:9
    28:10, 83:10, 96:1,        35:2, 35:10, 36:21,       district [2] - 37:21,     dressed [1] - 146:3        Elementary [1] - 56:4
    101:19                     44:19, 47:2, 54:4,         50:21                    drivable [1] - 76:4        elements [1] - 146:11
   Department [21] -           54:8, 54:9, 56:20,        DISTRICT [3] - 1:1,       drive [1] - 77:9           elevator [1] - 143:25
    26:22, 26:23, 26:24,       89:22, 90:20,              1:1, 1:12                driving [3] - 57:23,       Eleventh [1] - 13:12
    26:25, 27:1, 27:2,         105:22, 112:15,           District [10] - 1:24,      57:25, 119:9              Elizabeth [2] - 27:14,
    27:3, 27:4, 27:5,          113:6, 114:20,             3:4, 3:5, 19:13, 22:2,   drop [3] - 13:18,           27:15
    27:6, 27:7, 27:8,          115:1, 115:4, 115:5,       23:11, 23:25, 24:14,      97:22, 97:23              emotional [1] - 96:20
    27:9, 28:1, 28:2,          115:6, 124:23              25:7, 147:15             drop-down [1] - 13:18      emotions [2] - 99:14,
    28:3, 30:6, 31:10,        difficult [8] - 29:7,      diving [1] - 100:20       drug [5] - 95:17,           133:12
    32:1, 41:17, 42:18         52:2, 52:18, 52:24,       division [2] - 7:15,       95:18, 97:24, 99:6,       employ [1] - 26:5
   departments [1] -           63:8, 69:6, 69:10,         7:19                      132:15                    employed [2] - 22:19,
    102:11                     143:16                    divorced [4] - 86:23,     drug-related [1] -          53:18
   dependent [1] - 87:8       difficulties [1] - 55:2     87:5, 93:19, 94:22        95:18                     employers [1] - 25:25
   deposition [2] - 84:6,     difficulty [2] - 81:23,    dizzy [1] - 74:9          drugs [11] - 104:4,        employment [2] -
    93:9                       120:4                     DNA [1] - 112:24           126:11, 126:15,            29:2, 61:2
   depth [1] - 78:16          DIRE [6] - 2:6, 2:8,       doctor [5] - 29:13,        126:23, 127:7,            emptories [1] - 138:20
   DEPUTY [24] - 3:4,          2:10, 19:8, 103:21,        62:10, 69:11, 73:19,      128:7, 128:20,            end [10] - 5:18, 33:19,
    3:8, 15:12, 18:25,         117:17                     134:13                    128:24, 129:12,            43:22, 56:22, 59:17,
    19:3, 78:10, 79:17,       dire [4] - 11:22, 19:22,   doctor's [1] - 67:2        132:9, 140:24              69:9, 71:10, 125:9,
    79:20, 79:23, 80:18,       20:1, 74:3                doctors [1] - 31:11       dry [1] - 97:22             143:19, 143:20
    80:24, 82:11, 82:14,      direct [1] - 58:5                                    Duane [2] - 3:13,          ending [1] - 139:19
                                                         Doctors [1] - 32:2
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 155 of
                                     170                                 155


   endocrinology [1] -         134:25, 144:1,           example [10] - 29:12,      99:11, 126:15                 135:16, 141:3
    62:10                      144:10, 147:1             36:1, 38:10, 45:3,       experiencing [1] -           fairly [5] - 107:13,
   endodontist [1] -          Europe [3] - 60:17,        50:2, 51:14, 83:9,        17:17                         108:20, 116:6,
    93:17                      70:8, 80:19               84:3, 106:24, 124:4      explain [5] - 7:24,            116:19, 117:7
   enforcement [11] -         European [1] - 59:16      exams [1] - 80:13          22:5, 45:10, 48:8,          faith [1] - 117:5
    27:24, 33:9, 84:3,        evaluate [10] - 44:23,    Excellency [1] - 18:6      111:24                      falls [1] - 53:7
    87:22, 87:24, 88:22,       105:17, 105:19,          exchanges [1] - 6:7       explained [3] - 52:18,       familial [1] - 28:13
    100:21, 112:12,            106:17, 107:11,          excuse [22] - 9:24,        121:12, 131:22              familiar [8] - 27:20,
    116:14, 116:19,            107:13, 108:6,            71:3, 77:25, 78:11,      explore [2] - 9:12,            32:3, 32:15, 41:20,
    128:4                      108:8, 108:9, 123:1       79:2, 79:14, 80:8,        89:11                         42:2, 42:24, 43:6,
   engaged [4] - 22:16,       evaluating [4] - 29:22,    80:12, 80:14, 80:22,     express [1] - 134:7            47:4
    22:21, 24:5, 24:10         107:6, 109:3, 116:6       103:13, 125:23,          expressed [1] - 17:24        familiarity [1] - 33:9
   engineer [2] - 88:8,       evaluation [1] - 32:23     129:9, 129:14,           expression [1] - 140:7       family [24] - 32:17,
    88:12                     Evelyn [4] - 38:24,        133:20, 134:12,          extra [1] - 144:25             60:15, 62:24, 74:6,
   Engineering [1] -           92:6, 141:22, 142:16      134:25, 136:8,           extracurricular [1] -          80:18, 84:1, 84:7,
    68:15                     evening [2] - 72:24,       138:23, 142:7, 143:8      4:13                          86:10, 86:12, 89:12,
   English [7] - 58:18,        145:8                    Excuse [2] - 91:13,       extras [1] - 10:20             89:14, 96:15, 96:17,
    76:10, 76:11, 111:4,      event [4] - 10:21,         109:25                                                  98:16, 100:10,
    131:4, 131:25              15:16, 38:6, 131:25      excused [13] - 8:25,                  F                  102:10, 102:13,
   enhanced [2] - 14:2,       events [1] - 85:20         9:3, 9:4, 82:10,                                        102:15, 132:9,
    14:8                      everyday [4] - 56:17,      82:19, 132:2, 134:8,     facetious [1] - 69:23          132:11, 133:5,
   enjoy [2] - 86:18,          69:21, 119:9, 125:14      134:11, 139:23,          facilities [1] - 4:7           133:9, 133:11, 134:1
    101:4                     evidence [60] - 6:17,      140:9, 141:12,           facility [6] - 16:5, 16:9,   far [6] - 8:4, 18:1,
   ensure [2] - 4:8, 19:19     6:21, 6:23, 29:15,        143:3, 143:4               101:23, 145:13,              30:3, 39:10, 68:25,
   ensuring [1] - 126:21       30:24, 35:22, 36:6,      excusing [3] - 79:7,        145:25, 146:2                77:25
   entered [4] - 18:24,        36:11, 43:23, 44:23,      80:9, 135:17             fact [14] - 28:15,           fashion [3] - 49:5,
    22:4, 82:23, 132:18        46:21, 46:22, 49:22,     executive [2] - 106:22,     36:20, 44:17, 46:2,          84:17, 84:24
   entertain [8] - 8:23,       50:10, 51:9, 96:23,       107:9                      50:22, 105:10,             fast [2] - 58:19, 58:21
    9:25, 12:13, 52:19,        96:24, 112:15,           exercise [7] - 10:4,        105:17, 107:11,            father [2] - 64:16,
    77:16, 82:3, 130:17,       113:6, 113:7,             10:10, 10:11,              119:13, 119:17,              100:13
    145:8                      113:11, 113:24,           104:25, 106:11,            120:8, 120:13,             father's [4] - 79:17,
   entire [4] - 58:6,          114:18, 114:21,           136:16, 140:19             121:21, 128:24               79:20, 81:15, 135:24
    69:21, 107:9, 123:1        114:23, 114:25,          exercises [1] - 125:19    factor [1] - 134:4           fault [1] - 44:1
   entirety [1] - 143:15       115:2, 115:4, 115:6,     exhibit [4] - 6:12,       facts [14] - 9:15,           favor [4] - 51:11,
   entitled [2] - 15:15,       115:7, 115:9,             6:17, 7:6, 7:9             25:12, 25:15, 30:21,         51:12, 112:16,
    147:12                     115:11, 115:15,          Exhibit [2] - 6:13          47:3, 47:16, 47:18,          113:22
   entrepreneur [1] -          115:17, 115:18,          exhibits [2] - 6:10,        47:19, 48:21, 49:25,       FBI [4] - 3:14, 26:11,
    69:17                      116:10, 118:2,            6:11                       51:9, 90:20, 98:2,           26:17
   Epcot [1] - 57:24           120:9, 120:11,           exist [1] - 35:10           114:10                     FDLE [1] - 98:21
   epiphany [2] - 134:20,      120:13, 120:15,          exited [4] - 77:20,       factual [2] - 46:7, 47:2     fear [3] - 22:24, 23:4,
    134:21                     120:19, 120:20,           133:19, 143:5, 145:5     failed [1] - 99:13             24:8
   equally [2] - 50:15,        121:22, 121:25,          expansion [1] -           fair [50] - 4:9, 19:24,      February [3] - 66:7,
    52:15                      123:2, 123:24,            105:24                     20:3, 28:17, 29:4,           66:8, 68:17
   era [1] - 91:11             124:2, 124:3, 124:6,     expect [5] - 4:11,          29:21, 30:13, 31:5,        Federal [4] - 1:23,
   especially [4] - 70:21,     124:7, 124:9,             56:25, 103:2,              32:19, 42:11, 44:3,          26:15, 26:16, 88:2
    72:23, 119:11, 147:2       124:10, 124:16,           144:12, 144:17             45:23, 48:23, 49:1,        federal [18] - 5:2, 5:3,
   Espinoza [4] - 96:10,       129:12, 133:13,          expected [2] - 20:6,        49:6, 49:21, 49:24,          21:10, 35:6, 35:13,
    96:11, 141:24,             143:13                    66:5                       50:9, 50:12, 50:16,          36:22, 37:20, 38:14,
    142:20                    evident [1] - 113:25      expeditiously [1] -         50:20, 50:23, 50:25,         39:1, 39:12, 40:9,
   ESQ [1] - 1:19             ex [2] - 86:25, 87:6       7:17                       51:3, 84:11, 84:13,          40:17, 40:21, 87:22,
   essence [1] - 113:11       ex-husband [2] -          expenses [3] - 57:21,       89:21, 95:20, 97:20,         88:1, 94:11, 119:14
   essentially [2] - 106:3,    86:25, 87:6               60:7, 60:14                97:21, 98:1, 98:5,         feedback [2] - 11:18,
    135:16                    exactly [3] - 5:22,       experience [16] -           99:16, 101:10,               91:13
   et [23] - 7:6, 21:7,        17:14, 136:15             36:18, 37:1, 85:21,        114:23, 126:21,            feelings [6] - 47:13,
    31:1, 33:23, 34:17,       exam [6] - 65:18,          90:3, 90:7, 99:12,         127:20, 128:5,               48:6, 48:25, 90:22,
    35:8, 37:24, 49:11,        65:20, 65:22, 67:24,      105:6, 118:1, 118:7,       128:6, 129:3,                108:25, 116:5
    49:19, 51:5, 51:6,         68:13, 77:4               126:6, 126:16,             129:18, 129:20,            felt [1] - 126:17
    54:9, 78:2, 79:2,         EXAMINATION [6] -          126:24, 129:21,            129:21, 132:10,            Ferreccio [3] - 69:19,
    83:11, 83:15, 84:24,       2:6, 2:8, 2:10, 19:8,     132:22, 133:2, 133:7       132:12, 132:15,              80:17, 80:20
    88:19, 106:6,              103:21, 117:17           experiences [2] -           133:1, 134:24,             few [9] - 4:1, 7:11,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 156 of
                                     170                                 156


     28:4, 34:11, 40:3,        five-minute [1] - 9:21       142:13                    145:24                    40:24, 41:3, 41:20,
     101:6, 103:25,            Flagler [1] - 37:22        follows [2] - 77:22,      friends [6] - 84:1,         43:4, 51:25, 56:11,
     132:5, 143:10             Fleisher [1] - 27:6          130:13                    84:7, 95:14, 99:5,        82:25, 103:1,
   field [3] - 53:7, 86:22,    flight [2] - 60:5, 66:17   Fontainebleau [1] -         102:10, 145:24            103:16, 103:23,
     92:24                     flights [1] - 79:2           91:25                   front [6] - 8:4, 100:20,    103:24, 104:2,
   fifth [1] - 142:25          floor [3] - 103:13,        football [3] - 49:18,       104:12, 109:11,           115:19, 116:13,
   figure [2] - 124:21,          142:25                     84:23, 99:4               111:15, 133:14            117:3, 117:11,
     146:1                     Florencias [1] -           FOR [2] - 1:15, 1:19      FSA [1] - 67:16             118:17, 130:1,
   fill [1] - 64:23              141:21                   force [2] - 22:23, 24:8   full [2] - 73:4, 139:15     142:6, 143:6
   final [1] - 61:18           Florencias-Lezama          forced [1] - 125:4        full-time [1] - 73:4       George [2] - 5:4,
   finals [5] - 61:16, 62:1,     [1] - 141:21             forces [1] - 52:9         fully [1] - 44:10           72:16
     65:17, 75:24              FLORIDA [1] - 1:1          foregoing [1] - 147:10    function [1] - 78:18       Gerard [2] - 39:12,
   finance [1] - 93:25         Florida [17] - 1:4,        foreign [4] - 22:17,      funeral [1] - 81:15         57:11
   financial [1] - 95:25         1:18, 1:21, 1:25, 3:5,     22:20, 22:22, 24:6      furtherance [3] - 13:4,    Geronimo [1] - 86:3
   fine [15] - 7:1, 7:13,        22:2, 23:11, 23:25,      forensic [1] - 112:24       24:17, 146:13            ghawi [1] - 97:10
     7:14, 18:17, 38:3,          24:14, 25:7, 53:23,      foreperson [5] -                                     Ghawi [5] - 63:6,
     47:25, 49:18, 51:7,         61:14, 83:16, 85:18,       34:23, 38:8, 38:9,                 G                97:11, 98:1, 138:13,
     58:25, 67:5, 72:25,         101:15, 131:23,            40:10, 40:11                                        138:14
     74:21, 74:23, 75:1,         147:16                   forfeit [1] - 15:2        Gables [3] - 27:4,         Gianella [5] - 58:16,
     132:6                     fly [1] - 60:22            forfeiture [3] - 14:21,    28:2, 37:24                92:20, 124:14,
   fingerprints [1] -          flying [2] - 61:1, 78:10     14:22, 15:3             game [4] - 49:9, 49:10,     141:23, 142:16
     112:24                    focus [2] - 74:9,          forgive [3] - 122:5,       49:18, 49:19              gift [1] - 21:2
   finish [11] - 4:22, 9:8,      125:11                     129:19, 139:7           games [5] - 84:23,         gift-gathering [1] -
     10:1, 20:21, 56:16,       focusing [1] - 78:20       forgot [2] - 136:1,        101:16, 101:17,            21:2
     57:1, 77:19, 103:3,       folks [1] - 77:24            141:3                    102:1                     Gina [1] - 68:11
     103:6, 103:12,            follow [61] - 6:23,        form [2] - 8:16, 13:19    Garaza [7] - 98:22,        girl [1] - 97:8
     115:13                      31:2, 31:4, 37:5,        format [1] - 34:22         98:24, 132:16,            girlfriend's [1] - 85:9
   finishing [1] - 72:25         43:9, 44:4, 45:13,       formerly [2] - 27:5,       132:19, 133:20,           girls [1] - 57:16
   firearm [10] - 13:4,          45:20, 45:22, 45:25,       27:6                     139:20, 139:23            given [9] - 5:23, 29:18,
     14:19, 14:25, 15:5,         46:1, 46:9, 46:12,       Fort [1] - 1:21           GARCIA [1] - 1:7            74:14, 74:20, 74:21,
     15:7, 15:9, 15:15,          47:10, 47:21, 48:2,      forth [1] - 8:7           Garcia [38] - 3:2, 3:8,     74:23, 83:1, 112:21,
     24:15, 24:17, 24:19         48:4, 48:8, 48:13,       fortunately [1] - 55:2     3:18, 3:19, 3:21, 4:4,     114:4
   firm [4] - 87:12, 94:6,       48:14, 51:16, 51:20,     forward [3] - 43:2,        4:6, 4:20, 12:4,          glad [1] - 39:6
     94:8, 100:3                 51:22, 89:25, 90:18,       77:13, 117:12            12:15, 12:21, 16:12,      Glades [1] - 68:24
   first [39] - 10:3, 10:10,     97:25, 104:10,           Foster [3] - 18:21,        17:1, 18:2, 18:8,         GLENDA [2] - 1:23,
     10:11, 10:14, 10:17,        104:13, 104:20,            77:17, 143:7             19:15, 20:15, 22:3,        147:15
     10:19, 11:4, 15:9,          105:2, 105:5,            foster [1] - 144:21        22:7, 41:8, 41:21,        Gloria [1] - 87:16
     25:20, 43:11, 52:3,         105:18, 106:1,           four [13] - 4:3, 4:24,     43:19, 49:1, 50:15,       God [1] - 19:6
     52:13, 53:3, 58:15,         106:14, 106:17,            10:20, 11:4, 11:5,       50:20, 51:1, 56:21,       gonna [1] - 39:17
     67:12, 67:16, 69:10,        107:11, 108:10,                                     98:3, 99:17, 117:21,      Gonzalez [1] - 27:15
                                                            20:18, 28:5, 93:19,
     89:11, 89:25, 92:2,         108:23, 109:5,             94:23, 97:14, 98:18,     118:15, 118:21,           gosh [1] - 119:19
     94:8, 103:19,               109:7, 109:21,             99:3, 130:2              119:1, 121:23,            Government [64] -
     105:23, 106:16,             110:20, 110:23,                                     125:5, 125:23,             4:9, 5:7, 5:8, 10:3,
                                                          four-year-old [1] -
     106:21, 111:19,             111:16, 111:20,                                     126:22, 145:9              10:17, 12:10, 13:2,
                                                            98:18
     113:14, 114:12,             112:4, 112:7,                                      gardening [2] - 84:23,      14:23, 19:19, 19:24,
                                                          fourth [1] - 76:1
     116:16, 116:21,             113:25, 117:7,                                      97:9                       22:6, 22:11, 23:1,
                                                          FPR [3] - 1:23, 147:15
     117:7, 124:14,              118:11, 118:22,                                    Gardens [2] - 96:13,        23:15, 24:19, 25:4,
                                                          Frank [1] - 27:10
     125:22, 127:2,              121:3, 121:5, 123:5,                                101:2                      25:15, 26:6, 26:13,
                                                          frankly [1] - 131:2
     129:1, 130:20,              124:16, 127:14,                                    Gary [1] - 27:11            29:22, 31:5, 32:9,
                                                          Freddy [1] - 26:16
     134:5, 135:10               127:18, 127:20,                                    gathering [1] - 21:2        34:13, 43:5, 44:3,
                                                          free [1] - 86:19
   fitness [1] - 9:16            141:4, 144:20,                                     gee [1] - 141:3             48:24, 49:2, 50:1,
                                                          freelance [1] - 97:8
   fittings [1] - 62:4           146:22                                             Gee [1] - 44:20             50:9, 50:10, 50:12,
                                                          frequent [1] - 29:1
   FIU [6] - 61:14, 61:25,     follow-up [3] - 97:25,                               general [12] - 8:12,        53:9, 59:16, 59:20,
                                                          frequently [2] - 28:25,
     65:17, 79:3, 80:10,         118:22, 121:3                                       9:18, 21:19, 21:21,        59:21, 90:8, 97:17,
                                                            55:11
     92:14                     followed [1] - 103:20                                 23:5, 24:12, 83:12,        97:18, 99:16,
                                                          fresh [1] - 105:7
   five [14] - 9:20, 9:21,     following [13] - 37:16,                               83:15, 83:22, 90:4,        103:19, 105:1,
                                                          Friday [7] - 33:20,
     11:4, 11:5, 12:20,          57:22, 67:3, 82:21,                                 98:16, 143:7               105:16, 106:5,
                                                            57:16, 60:7, 60:23,
     21:22, 21:23, 25:9,         83:7, 90:22, 115:22,                               gentlemen [27] - 19:1,      106:10, 115:3,
                                                            69:25, 75:10, 78:9
     57:2, 92:2, 101:24,         116:9, 125:22,                                      19:11, 26:7, 26:13,        116:15, 116:17,
                                                          friend [4] - 11:21,
     103:3, 130:2, 138:22        126:6, 126:9, 142:3,                                27:19, 31:25, 35:2,        116:18, 122:2,
                                                            86:12, 102:14,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 157 of
                                     170                                 157


    123:23, 124:2,             126:23, 128:24,          healthcare [1] - 98:24     History [1] - 59:17        5:3, 21:11, 29:6,
    124:6, 125:5,              129:12                   hear [29] - 7:2, 25:12,    history [1] - 43:6         52:14
    126:22, 129:21,           Guy [1] - 27:9             30:18, 44:21, 50:5,       hit [1] - 125:1           Honor's [2] - 16:4,
    130:19, 133:1,            Guyton [3] - 60:4,         50:18, 55:2, 55:5,        Hmm [1] - 121:23           145:23
    135:2, 136:18,             78:8, 78:11               55:9, 55:15, 82:2,        hobbies [23] - 83:24,     Honorable [1] - 3:5
    137:5, 137:19,                                       103:19, 105:13,            85:11, 85:20, 86:9,      HONORABLE [1] -
    138:1, 146:6, 146:21                 H               106:3, 117:4,              87:7, 87:13, 87:23,       1:12
   government [1] -                                      117:23, 118:2,             89:8, 91:8, 92:4,        hope [1] - 123:13
    35:13                     H.W [1] - 21:11            125:15, 125:16,            92:14, 93:4, 93:20,      hopeful [1] - 21:6
   GOVERNMENT [3] -           Hadley [1] - 26:25         126:10, 126:11,            94:16, 95:13, 96:7,      hopefully [3] - 4:22,
    1:15, 2:8, 103:22         half [4] - 74:16, 85:7,    126:12, 126:13,            98:19, 99:4, 100:9,       33:24, 68:3
   Government's [7] -          130:25, 131:11            129:11, 130:6,             100:20, 101:16,          hoping [1] - 106:19
    6:13, 6:15, 6:22,         hand [44] - 27:22,         130:15, 133:13,            102:1, 102:24            hospital [2] - 37:21,
    29:9, 119:6, 122:22,       28:7, 28:8, 28:21,        140:22                    Hobbs [1] - 23:23          101:14
    125:11                     30:3, 32:5, 33:11,       heard [14] - 5:7, 43:23,   hobby [2] - 88:9,         Hospital [2] - 16:3,
   governmental [1] -          34:9, 34:10, 34:14,       43:24, 45:9, 48:3,         88:17                     16:19
    25:25                      34:18, 34:20, 34:24,      70:10, 77:25, 96:22,      hold [10] - 50:4, 86:6,   Hotel [1] - 75:5
   governments [1] -           34:25, 38:9, 41:2,        104:2, 109:16,             90:17, 91:14, 105:9,     hour [5] - 33:24,
    116:15                     41:23, 41:24, 43:1,       118:10, 118:12,            110:21, 122:21,           74:16, 75:14, 103:5,
   grade [5] - 67:10,          44:5, 44:13, 45:5,        143:13                     125:10, 126:4, 127:7      144:1
    67:14, 67:16, 80:13,       45:6, 47:13, 48:10,      hearing [5] - 6:2, 55:2,   holding [1] - 125:23      hours [4] - 4:3, 4:24,
    102:23                     49:3, 50:13, 51:2,        79:19, 81:24, 144:9       holiday [4] - 20:5,        20:18, 75:11
   graduation [1] - 70:15      52:25, 53:2, 54:23,      Heat [1] - 49:9             20:6, 20:13, 21:1        hug [1] - 133:10
   GRAHAM [1] - 1:12           55:16, 55:21, 56:14,     Hector [1] - 26:22         holidays [1] - 143:3      human [2] - 90:1,
   Graham [2] - 3:5,           59:2, 70:19, 107:15,     Held [1] - 1:8             home [1] - 71:21           146:25
    19:12                      109:25, 113:16,          held [9] - 38:8, 77:22,    homemaker [2] - 99:2,     Humberto [1] - 27:16
   grams [2] - 23:17,          114:14, 119:22,           82:21, 109:19,             102:19                   hundred [1] - 131:24
    25:8                       120:5, 127:23,            109:23, 110:17,           honest [2] - 99:8,        hurry [1] - 145:1
   Grand [7] - 34:19,          128:10                    110:18, 130:13,            118:5                    husband [4] - 86:25,
    34:20, 36:12, 36:13,      handcuff [1] - 16:17       142:3                     honestly [3] - 119:15,     87:6, 96:2, 97:13
    36:16, 64:6, 97:12        handcuffed [2] -          Hello [1] - 87:11           121:1, 129:6             Hyatt [1] - 98:19
   grandkids [2] - 88:18,      16:15, 16:18             hello [5] - 53:5, 64:14,   honesty [2] - 120:7,      hygienist [1] - 97:19
    128:2                     handle [2] - 133:7,        76:9, 88:5, 144:1          120:8                    hypothetical [1] -
   grandson [1] - 73:10        133:13                   help [7] - 11:22, 19:6,    honeymoon [3] -            146:14
   grant [1] - 135:19         handles [1] - 65:5         36:19, 70:21, 70:23,       62:25, 63:2, 70:9
   grateful [1] - 142:11      Hands [4] - 38:24,         71:9, 146:3
                               92:7, 141:22, 142:16     helped [1] - 95:18
                                                                                   Honor [62] - 3:11, 5:9,               I
   great [2] - 104:25,                                                              7:20, 7:25, 12:12,
    106:11                    hands [22] - 19:2,        helping [4] - 12:2,         12:22, 12:24, 13:8,      idea [7] - 110:4,
   greater [1] - 35:24         33:12, 34:11, 34:21,      41:9, 41:13, 117:21        15:6, 17:5, 27:18,         110:18, 110:21,
   Greenspan [1] - 26:20       43:2, 44:6, 44:14,       Henry [1] - 26:19           31:15, 31:21, 32:10,       111:14, 111:20,
   Grove [3] - 64:6, 89:4,     47:14, 49:4, 50:14,      hereby [1] - 147:10         32:13, 32:21, 33:1,        114:7, 124:15
    97:12                      51:24, 52:22, 92:5,      Herrera [1] - 27:7          33:3, 40:7, 42:5,        identification [4] -
   guess [14] - 16:14,         106:21, 109:8,           hesitation [2] - 46:14,     42:12, 60:3, 60:10,        6:16, 6:18, 6:20, 7:7
    34:2, 34:5, 99:15,         111:13, 113:1,            105:4                      61:13, 61:24, 63:5,      identified [1] - 13:10
    105:1, 105:8,              116:7, 116:12,           Hewlett [1] - 92:12         65:16, 66:23, 68:9,      IGNACIO [1] - 1:15
    105:22, 112:3,             116:23, 117:1, 117:8     Hewlett-Packard [1] -       69:4, 72:7, 72:11,       Ignacio [2] - 3:11,
    121:3, 132:25,            happy [3] - 57:12,         92:12                      73:12, 73:14, 76:8,        26:8
    135:23, 140:3,             58:8, 143:3              hi [3] - 28:22, 60:21,      78:16, 79:5, 79:13,      II [1] - 73:17
    141:7, 145:15             harbor [1] - 115:21        96:11                      81:24, 95:21, 100:1,     illegal [1] - 22:21
   guesstimate [1] - 63:9     hard [16] - 68:18,        Hialeah [3] - 56:5,         100:17, 103:14,          illustrated [1] - 121:16
   guidance [1] - 13:2         78:20, 99:8, 119:19,      87:18, 96:13               104:9, 105:18,           imagine [1] - 118:21
   guilt [8] - 21:24,          119:20, 120:3,           hiding [2] - 125:25,        107:3, 108:6,            immediately [3] -
    24:24, 44:9, 44:11,        122:10, 126:5,            126:8                      108:20, 109:1,             18:12, 55:16, 59:2
    44:17, 46:6, 115:9,        128:1, 128:5, 128:7,     high [4] - 8:9, 58:2,       109:13, 110:10,          impact [3] - 42:10,
    123:24                     132:8, 133:4,             68:12                      110:24, 114:16,            49:17, 117:6
   guilty [9] - 38:2, 38:3,    133:11, 133:16,          highest [1] - 35:15         115:14, 117:14,          impartial [21] - 4:9,
    44:8, 44:22, 45:4,         133:17                   hiking [1] - 88:9           118:11, 123:10,            19:25, 20:3, 28:17,
    46:21, 50:18, 104:5,      Health [4] - 53:13,       himself [2] - 25:21,        132:7, 133:25,             29:4, 32:20, 45:23,
    115:24                     53:15, 53:16, 100:25                                 134:16, 138:6, 146:7
                                                         41:4                                                  49:6, 49:21, 49:24,
   guns [4] - 126:10,         health [1] - 56:22                                   honor [6] - 4:5, 4:23,
                                                        HIPAA [1] - 134:14                                     50:9, 50:16, 50:24,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 158 of
                                     170                                 158


     51:1, 51:3, 84:11,       infrared [3] - 55:7,      interstate [4] - 22:16,                              Julio [1] - 27:14
                                                                                              J
     89:22, 98:1, 100:14,       55:15, 81:25              22:20, 22:21, 24:5                                 July [1] - 75:17
     129:20, 132:12           Inhat [1] - 26:17         interview [4] - 64:21,     James [7] - 45:8, 56:4,   June [2] - 22:1, 23:10
   imperative [1] - 72:22     inhibiting [1] - 72:13      64:23, 65:3, 65:7          69:5, 85:18, 128:17,    junior [1] - 58:2
   implementing [1] -         injured [1] - 36:1        interviewed [2] -            134:24, 135:1           juror [42] - 8:15, 8:17,
     69:9                     injury [3] - 22:24,         64:25, 65:2              January [18] - 5:20,        8:19, 19:5, 19:18,
   important [9] - 43:4,        24:8, 53:8              interviewing [1] - 65:1      5:24, 20:25, 33:21,       21:18, 28:17, 29:4,
     43:8, 43:25, 48:14,      innocence [12] -          introduce [6] - 12:4,        60:13, 62:2, 66:11,       34:8, 34:10, 34:12,
     49:7, 50:15, 52:16,        21:24, 24:24, 43:16,      25:19, 25:21, 41:4,        69:10, 70:2, 70:4,        35:12, 35:19, 37:1,
     62:11, 125:8               43:21, 43:25, 44:2,       121:18, 121:21             70:12, 76:13, 76:16,      37:8, 37:10, 37:11,
   importantly [1] - 20:14      46:6, 115:9, 118:24,    introduced [2] -             80:19, 80:21, 98:10,      37:14, 38:13, 38:21,
   impossible [2] - 52:2,       119:7, 121:13,            19:16, 27:21               98:11                     45:21, 47:17, 52:2,
     52:24                      122:20                  introduction [1] - 6:11    Javier [4] - 56:15,         52:4, 52:24, 84:11,
   impropriety [1] -          innocent [14] - 43:16,    Introduction [1] -           87:11, 141:22,            89:22, 106:17,
     144:6                      43:20, 45:17, 119:1,      68:14                      142:15                    107:10, 108:6,
   inability [1] - 17:11        119:16, 119:21,         introductions [2] -        Jean [1] - 41:17            109:1, 113:1,
   inappropriate [1] -          120:4, 121:2, 121:5,      12:3, 25:20              Jeff [1] - 59:8             113:17, 114:13,
     67:15                      121:23, 121:24,         Inventor [1] - 68:17       Jennifer [4] - 26:18,       126:17, 127:1,
   Inc [1] - 27:10              122:9, 123:9            Investigation [2] -          93:24, 141:23,            129:16, 132:12,
   inclined [3] - 48:7,       inordinate [1] - 144:11     26:16, 26:17               142:16                    132:18, 133:19,
     81:5, 127:16             inquire [1] - 18:16       invite [1] - 6:6           JESUS [1] - 1:15            139:25, 142:9
   include [3] - 26:14,       inquiry [1] - 17:15       involved [17] - 22:12,     Jim [1] - 27:4            Juror [22] - 8:5, 34:19,
     27:13, 93:20             inside [1] - 86:4           23:2, 23:17, 24:11,      job [5] - 4:8, 85:5,        34:20, 78:1, 81:22,
   including [2] - 61:17,     instruct [1] - 125:8        48:23, 51:15, 64:3,        92:23, 93:17              85:3, 104:16,
     78:2                     instructed [6] - 30:20,     66:16, 84:2, 84:8,       join [1] - 146:12           106:23, 107:7,
   income [1] - 50:4            51:14, 104:9,             86:10, 86:12, 89:23,     joined [1] - 3:12           111:14, 114:14,
   inconvenience [2] -          104:24, 106:7, 144:3      109:24, 127:13,          Jonathan [1] - 27:2         116:1, 134:23,
     73:16, 74:10             instructing [1] - 144:4     127:15, 128:7            Jorge [4] - 26:21,          135:15, 135:22,
   Incorporated [1] -         instruction [15] -        involves [2] - 104:3,        27:8, 65:17, 138:7        136:24, 137:1,
     31:22                      13:11, 31:2, 31:5,        112:2                    Jose [3] - 40:2, 70:20,     137:8, 138:13,
   independent [2] -            36:22, 47:11, 51:23,    ISO [1] - 71:23              72:4                      140:17
     85:6, 127:12               105:2, 105:5,           issue [22] - 12:25,        JR [1] - 1:15             JUROR [304] - 28:9,
   independently [1] -          106:14, 108:5,            15:17, 15:18, 16:9,      Juan [4] - 40:20,           28:11, 28:14, 28:18,
     69:14                      109:19, 112:3,            50:11, 52:19, 55:14,       101:22, 141:25,           28:22, 29:5, 29:23,
   indicated [3] - 81:23,       114:1, 123:5, 146:22      56:10, 58:17, 66:20,       142:21                    30:1, 30:4, 30:9,
     81:24, 140:24            instructions [15] -         74:7, 75:8, 78:15,       judge [14] - 15:22,         30:14, 31:3, 31:6,
   indictment [5] - 14:7,       11:9, 11:11, 13:3,        105:24, 109:9,             17:22, 47:16, 47:18,      31:8, 32:6, 32:15,
     21:20, 21:23, 22:18,       29:18, 43:24, 48:15,      111:9, 111:12,             47:20, 81:10, 82:16,      32:21, 33:1, 33:3,
     23:6                       49:23, 105:18,            116:17, 127:9,             99:20, 121:12,            38:20, 38:24, 39:2,
   individual [4] - 9:1,        106:2, 108:20,            139:10, 141:10,            127:17, 138:23,           39:4, 39:7, 39:11,
     21:23, 43:13, 43:15        124:17, 143:1,            145:15                     139:7, 140:12             39:19, 39:22, 40:2,
                                143:8, 143:11,          issues [22] - 17:21,                                   40:5, 40:7, 40:9,
   individually [1] -                                                              Judge [26] - 3:17,
                                144:15                    17:23, 21:6, 46:6,                                   40:15, 40:16, 40:20,
     53:18                                                                           11:8, 11:13, 11:20,
                              INSTRUCTIONS [2] -          46:7, 50:1, 51:5,                                    42:1, 42:5, 42:12,
   individuals [10] -                                                                12:9, 15:12, 16:13,
                                2:5, 19:8                 51:10, 63:10, 63:19,                                 45:8, 45:16, 45:25,
     19:24, 22:4, 23:2,                                                              18:18, 19:13, 41:6,
                              intend [2] - 25:13,         77:16, 77:23, 78:2,                                  46:11, 46:13, 46:16,
     24:9, 36:12, 37:1,                                                              42:22, 118:23,
                                79:2                      78:5, 79:10, 79:24,                                  53:5, 53:13, 53:16,
     42:10, 44:18, 50:1,                                                             119:14, 129:19,
                              intent [7] - 23:8,          80:6, 80:17, 127:13,                                 53:19, 53:22, 54:3,
     84:16                                                                           131:15, 134:10,
                                23:13, 23:20, 24:25,      134:7, 134:14,                                       54:11, 54:14, 54:20,
   individuals' [1] - 8:11                                                           134:12, 135:18,
                                25:1, 25:2, 25:5          135:23                                               55:1, 55:11, 55:18,
   industry [1] - 88:16                                                              135:22, 139:7,
                              interaction [1] - 132:8   IT [6] - 70:21, 70:25,                                 55:22, 56:1, 56:4,
   infectious [1] - 91:5                                                             145:9, 145:10,
                                                          71:3, 71:6, 78:19,                                   56:8, 56:15, 56:19,
   inference [1] - 44:17      interest [1] - 17:10                                   145:16, 145:22,
                                                          94:23                                                56:24, 57:5, 57:10,
   inferences [1] - 45:11     interested [1] - 83:12                                 146:20, 147:6
                                                        item [5] - 6:14, 84:4,                                 58:16, 58:24, 59:3,
   influenced [1] - 30:16     interfere [2] - 20:6,                                JUDGE [1] - 1:12
                                                          84:6, 89:15, 110:21                                  59:6, 59:8, 59:13,
   information [17] - 4:2,      87:1                                               judges [4] - 7:13,
                                                        items [4] - 22:10,                                     59:16, 59:21, 59:23,
     4:7, 5:13, 8:16, 8:17,   interfering [1] - 20:25                                47:16, 48:18, 95:16
                                                          22:12, 84:16, 92:16                                  60:3, 60:10, 60:17,
     9:6, 20:4, 21:4,         International [1] -                                  judgment [1] - 106:12
                                                                                                               60:19, 60:21, 61:1,
     21:14, 21:19, 37:17,       61:15                   itself [3] - 6:1, 14:18,   judicial [3] - 35:3,
                                                                                                               61:3, 61:5, 61:9,
     71:4, 74:20, 75:2,       Interpreters [1] - 3:3      20:5                       35:4, 35:15
                                                                                                               61:12, 61:21, 61:24,
     82:8, 83:7, 104:6        interrupt [1] - 59:4                                 judicious [1] - 136:15
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 159 of
                                     170                                 159


    62:6, 62:9, 62:18,       108:17, 108:23,                                     known [5] - 19:22,          law [93] - 22:5, 23:22,
                                                                  K
    62:22, 62:25, 63:2,      110:1, 111:1, 111:3,                                 27:10, 66:2, 66:3,           27:23, 29:20, 30:5,
    63:5, 63:11, 63:16,      111:16, 113:2,            K-I-F-F-I-N [1] - 31:17    128:21                       33:9, 43:7, 43:9,
    63:22, 64:5, 64:8,       113:13, 113:18,           Karen [1] - 27:6          knows [2] - 30:19,            43:24, 44:11, 45:10,
    64:12, 64:14, 64:20,     113:21, 114:8,            keep [13] - 6:9, 6:23,     33:4                         45:19, 45:20, 45:23,
    65:2, 65:6, 65:10,       116:2, 119:23,             9:17, 9:18, 21:3,        Kobre [1] - 94:6              45:25, 46:1, 46:3,
    65:12, 65:14, 65:16,     120:7, 120:12,             21:16, 36:17, 36:25,     Kristin [1] - 60:21           46:10, 46:12, 47:15,
    65:21, 65:23, 66:1,      120:17, 120:22,            48:14, 52:3, 62:21,      Kristina [1] - 67:13          47:17, 47:20, 47:21,
    66:7, 66:10, 66:14,      121:6, 122:6, 122:8,       80:11, 143:21                                          47:24, 48:1, 48:2,
    66:21, 66:23, 67:1,      122:14, 122:18,           keeping [1] - 52:20                   L                 48:4, 48:7, 48:8,
    67:7, 67:10, 67:13,      123:4, 123:6,             keeps [1] - 74:9                                        48:9, 48:11, 48:13,
    67:20, 67:25, 68:3,      123:10, 123:13,           Kendall [15] - 62:19,     lab [1] - 101:23              48:15, 49:23, 51:15,
    68:7, 68:9, 68:11,       123:16, 123:18,            69:2, 71:20, 76:23,      laboratories [1] -            51:16, 51:20, 84:3,
    68:23, 69:1, 69:4,       123:20, 123:22,            83:13, 87:12, 88:14,       71:24                       87:22, 87:24, 88:22,
    69:15, 69:19, 69:24,     124:5, 124:12,             91:3, 93:3, 94:1,        labs [1] - 72:2               89:25, 90:19, 90:22,
    70:4, 70:6, 70:8,        124:14, 124:24,            97:5, 100:3, 101:24,     lack [2] - 114:22             100:11, 100:20,
    70:12, 70:20, 71:4,      127:4, 127:6,              102:20                   ladies [27] - 19:1,           104:8, 104:10,
    71:8, 71:12, 71:16,      127:10, 127:18,           Kenneth [2] - 60:4,         19:11, 26:7, 26:13,         104:13, 104:20,
    71:18, 71:20, 71:23,     127:25, 128:11,            78:8                       27:19, 31:25, 35:1,         106:17, 107:11,
    72:1, 72:4, 72:6,        128:14, 128:18,           Kervin [1] - 85:17          40:24, 41:3, 41:20,         108:11, 109:5,
    72:7, 72:11, 72:16,      129:6, 132:21,            key [1] - 118:24            43:4, 51:25, 56:11,         109:7, 109:13,
    72:18, 73:3, 73:5,       132:24, 133:4,            kid [3] - 89:8, 98:18,      82:25, 102:25,              109:21, 110:8,
    73:8, 73:12, 73:14,      142:18                     102:22                     103:16, 103:23,             110:17, 110:22,
    73:22, 73:24, 74:2,    Jurors [1] - 36:12          kids [14] - 59:22,          103:24, 104:2,              110:23, 111:24,
    74:5, 74:19, 74:21,    JURORS [2] - 2:4,                                       115:19, 116:13,             111:25, 112:1,
                                                        68:17, 86:23, 91:8,
    75:4, 75:22, 76:7,       19:7                                                  117:3, 117:11,              112:5, 112:7,
                                                        94:22, 94:23, 99:2,
    76:9, 76:15, 76:18,    jurors [37] - 3:24,                                     118:17, 130:1,              112:11, 112:15,
                                                        101:15, 102:8,
    76:21, 76:23, 76:25,     4:12, 5:13, 6:8, 8:2,                                 142:5, 143:6                115:23, 116:9,
                                                        124:20, 127:7,
    77:2, 77:7, 77:9,        8:14, 9:5, 9:7, 10:14,                              laid [1] - 11:10              116:14, 116:18,
                                                        127:15, 127:20,
    85:4, 85:15, 85:17,      10:15, 10:18, 10:20,                                Lakes [3] - 30:6, 30:8,       117:7, 118:11,
                                                        128:2
    86:1, 86:3, 86:8,        10:24, 11:5, 12:5,                                    30:10                       121:5, 122:1,
                                                       Kiffian [1] - 31:14
    86:14, 86:15, 86:21,     12:7, 15:19, 18:21,                                 land [3] - 118:16,            125:22, 126:3,
                                                       Kiffin [4] - 27:12,
    87:3, 87:11, 87:16,      18:24, 30:20, 38:5,                                   118:18                      126:9, 127:13,
                                                        31:15, 31:18, 32:2
    88:1, 88:3, 88:5,        48:11, 48:19, 49:6,                                 language [10] - 111:8,        127:14, 127:16,
                                                       Kilkelly [4] - 45:8,
    88:11, 88:25, 89:2,      49:20, 50:16, 77:20,                                  130:22, 131:4,              127:18, 127:20,
                                                        48:3, 69:5, 80:16
    89:13, 89:16, 89:19,     82:23, 136:8, 136:9,                                  131:6, 131:7,               128:4, 130:25,
                                                       kilkelly [1] - 140:8
    89:24, 90:6, 90:10,      136:18, 139:18,                                       131:14, 132:2,              131:11, 146:14,
                                                       killed [4] - 128:19,
    90:13, 90:15, 90:18,     140:6, 140:10,                                        135:9, 135:11,              147:2
                                                        128:22, 128:23,
    90:21, 90:24, 91:1,      141:19, 143:4, 143:9                                  135:13                    Law [1] - 48:14
                                                        129:2
    91:15, 91:23, 92:6,    jurors' [2] - 9:16,                                   Lara [3] - 41:17,           laws [2] - 48:1, 110:8
                                                       Kim [1] - 94:6
    92:17, 92:20, 93:1,      103:7                                                 42:21, 42:25              lawsuit [1] - 35:21
                                                       kind [13] - 29:7, 34:2,
    93:3, 93:11, 93:13,    jury [34] - 4:21, 4:22,                               large [2] - 64:16, 69:8     lawyer [4] - 29:13,
                                                        64:3, 71:22, 72:22,
    93:16, 93:24, 94:5,      7:18, 13:14, 14:10,                                                               33:5, 95:3, 122:13
                                                        94:10, 96:19,            Larkin [6] - 16:3, 16:5,
    94:11, 94:14, 94:20,     15:12, 15:21, 15:22,                                                            lawyers [9] - 18:5,
                                                        106:14, 107:16,            16:8, 16:11, 16:14,
    95:2, 95:8, 95:10,       15:24, 34:22, 34:23,                                                              37:4, 93:10, 95:15,
                                                        109:9, 112:23,             16:19
    95:21, 95:24, 96:11,     37:7, 37:25, 38:4,                                                                126:18, 130:2,
                                                        113:11, 115:14           last [29] - 21:12,
    96:19, 96:25, 97:3,      38:6, 38:14, 40:13,                                                               144:3, 144:7
                                                       Kindelan [1] - 27:16        24:23, 49:9, 49:10,
    97:11, 98:4, 98:8,       48:16, 48:17, 48:20,                                                            lay [1] - 14:18
                                                       kindergarten [3] -          58:10, 62:12, 64:7,
    98:12, 98:15, 98:23,     48:22, 49:1, 52:15,                                                             laypersons [1] - 48:18
                                                        55:23, 56:2, 82:11         64:9, 65:18, 69:12,
    99:18, 99:24, 100:1,     54:7, 56:12, 109:19,                                                            Lazama [1] - 142:15
                                                       kinds [7] - 94:12,          69:20, 69:22, 69:24,
    100:17, 100:23,          110:11, 116:4,                                                                  learn [1] - 8:21
                                                        112:15, 113:6,             70:1, 74:2, 74:13,
    101:8, 101:11,           116:8, 117:13,                                                                  least [2] - 36:12,
                                                        113:7, 115:1, 115:4,       74:22, 88:14, 93:13,
    101:13, 101:22,          124:15, 140:2, 145:5                                                              146:12
                                                        115:6                      99:1, 99:20, 100:5,
    102:5, 102:15,         Jury [2] - 36:13, 36:16                                                           leave [9] - 10:13, 17:3,
                                                       King's [1] - 131:25         126:10, 126:20,
    102:18, 103:10,        JURY [3] - 1:10, 2:12,                                                              63:18, 74:6, 103:12,
                                                       knowing [4] - 17:20,        133:10, 138:18,
    103:14, 104:18,          2:13                                                                              128:16, 142:7,
                                                        104:11, 105:17,            145:13, 145:25
    104:22, 105:3,         justice [3] - 84:2, 84:8,                                                           143:17, 144:25
                                                        126:3                    late [1] - 133:22
    105:6, 105:20,           86:11                                                                           leaves [4] - 63:12,
                                                       knowingly [4] - 23:12,    Lauderdale [1] - 1:21
    106:15, 107:8,                                                                                             64:1, 98:9
                                                        24:1, 24:15, 24:16       lavaliere [3] - 7:2, 7:3,
    107:17, 107:23,
                                                                                   11:16                     left [24] - 3:18, 3:19,
    108:3, 108:12,                                     knowledge [1] - 88:20
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 160 of
                                     170                                 160


     8:4, 8:7, 8:10, 8:17,    lists [1] - 26:1           lunchtime [2] - 56:22,     89:7, 91:4, 92:1,       members [2] - 84:7,
     11:1, 11:4, 16:15,       litigation [3] - 19:23,      64:2                     92:11, 94:2, 95:12,      102:15
     30:3, 37:3, 37:4,          94:6, 94:7               Lynch [3] - 86:15,         97:6, 97:13, 98:18,     members' [1] - 96:17
     37:12, 37:13, 39:10,     Livan [1] - 27:16            141:20, 142:15           99:2, 100:7, 100:19,    memorial [2] - 79:17,
     39:17, 55:21, 84:25,     live [21] - 85:6, 86:4,    lynch [1] - 111:14         102:20                   79:20
     130:25, 131:10,            87:12, 87:18, 88:6,                                Marshal [1] - 17:18      memories [2] - 99:21,
     136:14, 138:21,            88:14, 88:15, 89:4,                M               Marshals [7] - 16:6,      133:14
     146:10                     91:3, 91:25, 93:17,                                 16:9, 16:11, 16:22,     Mendoza [4] - 56:15,
   legal [3] - 6:8, 43:3,       94:14, 94:21, 96:12,     ma'am [5] - 63:8, 75:1,    17:1, 17:7, 145:11       87:11, 141:22,
     94:8                       97:5, 97:12, 100:3,       98:13, 104:19, 110:3     Martinez [4] - 97:2,      142:16
   Leisure [1] - 67:14          101:2, 101:14,           Mackenzie [2] - 3:13,      97:4, 141:25, 142:20    mentally [1] - 71:1
   leisure [3] - 66:4,          101:17, 101:24            26:9                     Mash [1] - 27:11         mention [1] - 54:14
     66:10, 66:14             lived [13] - 5:5, 83:16,   MACKENZIE [1] - 1:15      mass [2] - 64:15,        mentioned [4] - 31:11,
   length [2] - 83:16,          84:21, 84:22, 85:19,     Macy's [1] - 83:10         135:24                   32:7, 34:1, 54:15
     89:5                       86:16, 86:22, 92:10,     madam [1] - 130:15        massage [1] - 75:4       Mercedes [2] - 142:1,
   lengthy [1] - 6:7            94:1, 94:21, 95:4,       madness [1] - 85:2        MAST [1] - 59:13          142:21
   leniency [1] - 141:1         100:4, 101:2             mag [1] - 11:24           master's [1] - 92:14     mere [1] - 146:11
   LEONARDO [1] - 1:7         living [11] - 87:18,       Magalis [1] - 27:14       materials [1] - 86:16    merely [1] - 36:14
   Leonardo [7] - 3:2,          91:3, 93:3, 94:15,       Magdalena [1] - 27:17     mathematical [1] -       metal [1] - 16:17
     3:8, 3:18, 19:15,          95:11, 98:17, 98:25,     main [3] - 73:6,           36:3                    method [1] - 85:2
     22:3, 41:8, 117:21         101:24, 102:7,            106:16, 116:8            Matias [1] - 26:23       MetLine [1] - 96:6
   less [2] - 91:4, 107:18      102:20, 133:15           maintain [1] - 15:10      matter [12] - 16:21,     MIAMI [1] - 1:2
   lesser [1] - 106:5         lobby [1] - 77:18          Maisonet [2] - 68:11,      17:3, 51:12, 61:2,      Miami [66] - 1:4, 1:16,
   letter [1] - 66:19         local [3] - 53:8,           80:14                     84:5, 86:11, 91:12,      1:18, 1:24, 1:25,
   letting [1] - 21:14          116:15, 116:18           major [1] - 73:16          93:6, 110:22, 117:7,     22:1, 23:10, 25:6,
   levels [1] - 73:17         located [2] - 68:22,       mall [1] - 87:18           134:14, 147:12           27:5, 27:7, 27:8,
   Lezama [4] - 28:9,           71:15                    management [5] -          matters [11] - 6:8,       27:9, 28:2, 28:11,
     38:20, 87:4, 141:21      location [5] - 16:10,       64:5, 86:16, 87:17,       8:13, 12:11, 21:16,      28:19, 28:23, 28:24,
   liability [1] - 111:21       54:4, 54:8, 54:10,        91:24, 97:12              21:17, 35:11, 47:11,     28:25, 30:5, 30:6,
   liable [1] - 112:2           85:5                     manager [7] - 83:10,       129:14, 129:15,          30:8, 30:9, 30:10,
   licensed [1] - 87:4        Lodenquai [2] - 67:13,      85:5, 92:1, 94:21,        145:7, 147:2             30:12, 31:10, 32:1,
   lie [1] - 129:7              80:12                     96:1, 98:16, 98:19       Matthew [3] - 86:15,      37:22, 37:23, 54:15,
   Lier [1] - 27:15           logistics [2] - 97:16,     manager/H.R [1] -          141:20, 142:15           54:16, 71:16, 71:17,
   lieutenant [2] - 30:5,       146:5                     97:17                    maximum [1] - 10:5        71:19, 83:14, 86:4,
     88:22                    long-term [1] - 4:7        manner [1] - 4:14         McKee [1] - 27:4          86:16, 87:5, 88:7,
   life [5] - 118:1, 118:6,   look [9] - 10:25, 29:15,   manufacturing [1] -       meaghan [1] - 80:9        88:22, 91:25, 93:18,
     119:9, 125:14,             77:16, 117:12,            88:12                    Meaghan [1] - 61:25       94:22, 95:4, 95:11,
     126:24                     119:25, 125:14,          Maria [3] - 102:18,       mean [13] - 4:14,         95:12, 95:25, 96:2,
   light [1] - 145:1            136:17, 137:12,           142:1, 142:21             25:25, 29:5, 63:19,      98:17, 99:1, 100:3,
   likely [7] - 21:12,          138:1                    Mariella [1] - 69:19       75:16, 82:11, 93:6,      100:19, 101:2,
     35:23, 37:20, 49:9,      looking [5] - 49:7,        marijuana [5] - 23:19,     113:19, 119:25,          101:14, 101:18,
     52:8, 63:6, 89:22          49:25, 118:4,             23:21, 51:11, 51:12,      129:18, 131:16,          101:19, 102:7,
   limited [3] - 20:17,         139:14, 140:3             51:15                     140:18, 145:15           128:19, 144:24,
     26:14, 49:5              looks [1] - 80:21          marital [2] - 83:17,      means [11] - 20:1,        147:16, 147:16
   line [1] - 106:25          Lori [1] - 26:19            85:8                      22:11, 22:23, 24:3,     Miami-Dade [27] -
   Lisa [2] - 63:6, 97:11     Lorraine [5] - 28:9,       mark [6] - 6:20, 41:17,    24:7, 25:1, 35:23,       22:1, 23:10, 25:6,
   Lisset [1] - 85:4            38:20, 87:4, 141:21,      42:25, 81:8, 81:19,       36:21, 36:24, 50:19,     27:5, 27:7, 27:8,
   list [4] - 8:2, 25:23,       142:15                    82:1                      136:16                   28:2, 28:23, 28:24,
     83:2, 136:20             lose [2] - 75:8, 95:10     marked [2] - 6:15,        medical [12] - 16:18,     30:5, 30:9, 30:10,
   listed [1] - 14:8          lost [5] - 39:21, 62:12,    6:18                      17:1, 20:17, 21:6,       30:12, 31:10, 32:1,
   listen [13] - 29:15,         63:15, 95:6, 95:9        marketing [3] - 61:10,     71:23, 71:24, 72:2,      54:15, 87:5, 88:22,
     30:23, 32:22, 36:22,     loud [3] - 6:3, 55:3,       79:1, 94:24               76:12, 76:13, 77:2,      95:4, 95:11, 96:2,
     47:7, 49:10, 49:22,        103:8                    marquez [1] - 102:17       88:13, 101:23            99:1, 100:19,
     49:23, 51:9, 58:18,      louder [1] - 11:15         Marquez [3] - 102:19,     medication [1] - 62:13    101:18, 101:19,
     96:23, 103:17,           low [1] - 8:9               142:2, 142:22            Melanie [1] - 27:1        102:7
     104:13                   Luis [4] - 89:2, 98:23,    Marrero [1] - 41:17       member [11] - 32:17,     mic [1] - 91:14
   listened [1] - 43:23         133:22, 139:20           marriage [1] - 86:5        89:12, 89:14, 93:5,     Michael [1] - 26:24
   listening [5] - 11:9,      lunch [6] - 20:22,         married [20] - 62:2,       96:2, 102:14,           Michelena [2] - 87:17,
     72:12, 85:11, 92:14,       63:17, 74:5, 103:4,       84:22, 85:19, 87:13,      109:22, 109:23,          137:9
     116:18                     143:25, 144:1             87:19, 88:7, 88:15,       117:5, 132:11, 134:1    Micheli [3] - 27:14
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 161 of
                                     170                                 161


   microphone [13] - 7:1,     Mona [2] - 73:14, 78:2     5:9, 7:20, 7:23, 7:25,    137:24, 138:2,            102:6, 102:18,
    7:4, 37:2, 37:3,          Monday [2] - 1:5,          10:7, 11:7, 11:13,        138:4, 138:6,             107:16, 117:20,
    37:12, 37:14, 38:16,       33:19                     11:17, 11:20, 12:9,       138:13, 138:15,           120:6, 123:21,
    38:18, 45:7, 86:6,        money [4] - 15:1, 73:1,    12:19, 12:22, 12:24,      138:17, 138:20,           142:6, 142:14
    107:1, 132:20              75:8, 75:18               13:8, 13:10, 13:16,       138:23, 139:2,           named [2] - 32:4,
   microphones [1] - 7:2      month [3] - 62:12,         13:24, 14:2, 14:6,        139:7, 139:11,            43:12
   middle [1] - 68:12          72:20, 75:17              14:13, 14:25, 15:6,       140:8, 140:11,           namely [1] - 24:6
   Midtown [1] - 85:18        Morales [38] - 3:2, 3:9,   15:22, 16:7, 16:13,       140:12, 140:16,          names [5] - 26:1,
   might [14] - 4:18, 9:13,    3:18, 3:19, 3:21, 4:4,    17:4, 17:5, 17:16,        140:20, 140:22,           31:11, 41:15, 78:4,
    47:3, 48:7, 52:1,          4:6, 4:20, 12:4,          17:22, 18:18, 26:7,       141:10, 141:13,           127:3
    57:3, 77:15, 108:3,        12:15, 12:21, 15:7,       31:15, 31:17, 31:21,      141:17, 145:9,           narcotics [4] - 22:22,
    114:18, 114:22,            16:12, 17:1, 17:7,        31:24, 32:10, 32:13,      145:20, 145:22,           23:2, 24:6, 24:10
    125:25, 127:16,            18:2, 18:9, 19:15,        41:6, 41:12, 41:13,       146:5, 147:6             narrow [1] - 82:7
    129:4                      20:15, 22:3, 41:8,        42:15, 42:19, 42:22,     MS [8] - 3:16, 12:12,     Nash [4] - 32:8, 32:11,
   Miguel [2] - 19:15,         41:21, 43:19, 49:1,       78:16, 78:19, 78:24,      81:3, 132:14, 135:7,      32:15, 32:18
    22:3                       50:15, 50:20, 51:1,       79:5, 79:12, 79:13,       136:2, 141:14, 146:7     NASH [1] - 32:12
   MIGUEL [1] - 1:7            56:21, 98:3, 117:21,      80:1, 80:4, 80:7,        murdered [4] - 128:12,    Nash's [1] - 32:22
   mild [2] - 17:8, 17:18      118:15, 118:21,           81:2, 81:10, 81:15,       128:14, 134:1, 134:6     national [1] - 69:8
   military [14] - 84:1,       119:1, 121:23,            81:22, 82:1, 82:4,       muscle [1] - 16:16        nature [2] - 23:5,
    85:12, 85:21, 86:10,       125:5, 125:24,            82:16, 82:20,            music [3] - 57:15,         24:12
    87:6, 87:8, 88:20,         126:22, 145:9             103:23, 104:19,           85:11, 92:15             necessarily [1] - 13:15
    91:10, 93:5, 95:13,       MORALES [1] - 1:7          105:12, 105:21,          Musketeers [1] -          necessary [4] - 7:4,
    97:19, 98:20,             morning [57] - 3:11,       105:24, 106:16,           109:17                    9:1, 37:15, 84:19
    100:10, 102:9              3:15, 3:16, 3:17,         107:3, 107:5, 107:9,     Musketeers' [1] -         necessitate [1] - 21:7
   Mills [2] - 41:18, 42:25    3:20, 3:21, 3:22, 4:1,    107:19, 108:1,            110:13                   need [17] - 4:15, 7:8,
   mills [1] - 42:24           4:20, 4:25, 17:23,        108:5, 108:14,           must [12] - 43:9,          13:17, 18:10, 33:21,
   mind [16] - 6:9, 9:18,      18:4, 19:11, 20:2,        108:19, 108:24,           43:20, 43:21, 44:22,      38:23, 44:15, 46:22,
    21:3, 21:17, 36:17,        21:9, 26:7, 39:11,        109:7, 110:3, 111:2,      46:24, 47:21,             50:18, 51:20, 60:23,
    36:25, 48:14, 52:3,        40:7, 40:8, 40:16,        111:5, 111:19,            104:24, 104:25,           76:4, 77:3, 77:7,
    52:20, 62:21, 71:2,        40:20, 41:7, 41:12,       112:10, 113:4,            108:8, 115:15, 126:7      103:12, 111:3,
    78:19, 121:22,             43:19, 55:22, 57:10,      113:14, 113:19,          mutually [1] - 6:14        122:14
    127:19, 127:20,            58:12, 58:23, 60:3,       114:1, 114:11,
                                                                                                            needed [2] - 75:1,
                                                         114:16, 115:4,
    143:22                     60:10, 61:13, 62:9,
                                                         115:13, 115:19,
                                                                                             N               112:23
   mine [1] - 11:21            63:5, 65:16, 66:1,                                                           needs [2] - 16:18, 65:7
                               67:10, 68:9, 68:10,       116:3, 117:3,            name [84] - 8:11, 12:6,
   minute [2] - 9:21,                                                                                       negative [2] - 90:3,
                               69:4, 70:22, 70:24,       117:19, 119:24,           19:12, 26:8, 28:8,
    117:2                                                                                                    90:7
                               72:7, 72:11, 73:19,       120:25, 121:7,            28:9, 28:22, 30:4,
   minutes [4] - 9:13,                                                                                      neighbor [1] - 130:3
                               75:9, 85:17, 88:25,       122:7, 123:11,            32:5, 32:6, 33:10,
    9:20, 57:3, 130:2                                                                                       neighborhood [1] -
                               89:1, 92:6, 102:18,       123:14, 123:17,           37:18, 38:12, 38:20,
   Miramar [11] - 26:22,                                                                                     51:6
                               143:25, 144:1,            123:19, 124:18,           39:11, 39:19, 40:2,
    26:23, 26:24, 26:25,                                                                                    Nelson [10] - 40:17,
                               144:14, 144:23,           124:25, 127:5,            40:16, 40:20, 41:7,
    27:1, 27:2, 27:6,                                                                                        40:19, 79:8, 79:10,
                               145:3, 146:3, 147:5       127:22, 128:9,            42:1, 45:7, 53:3,
    28:1, 41:16, 42:17                                                                                       79:15, 79:22, 80:8,
                              most [4] - 48:17,          128:13, 128:15,           53:5, 55:1, 55:22,
   mirror [1] - 121:14                                                                                       95:23, 95:25
                               50:22, 71:13, 146:18      128:25, 129:9,            56:15, 57:10, 58:16,
   miscellaneous [1] -                                                                                      nephew [2] - 28:11,
                              mother [5] - 89:16,        129:19, 130:12,           59:8, 60:3, 60:10,
    87:20                                                                                                    95:17
                               89:23, 128:12,            130:19, 130:22,           61:13, 61:25, 62:9,
   miss [2] - 59:2, 64:18                                                                                   Netflix [1] - 95:13
                               128:14, 134:5             131:7, 131:13,            63:5, 64:14, 65:16,
   mistake [2] - 126:13,                                                                                    never [4] - 86:10,
                              motion [1] - 105:16        131:15, 131:19,           66:1, 66:24, 67:12,
    139:8                                                                                                    86:11, 89:24, 91:12
                              Mount [1] - 101:14         132:5, 132:7,             68:11, 69:4, 69:19,
   mixed [4] - 89:9, 90:1,                                                                                  new [4] - 63:21, 65:3,
                              mountain [1] - 92:4        133:22, 133:25,           70:20, 72:3, 72:15,
    99:14, 133:12                                                                                            71:8
                              mouth [1] - 86:7           134:10, 134:16,           76:9, 83:8, 84:21,
   mixture [1] - 23:16                                                                                      New [4] - 5:20, 57:17,
                                                         134:22, 134:23,           85:4, 85:17, 86:3,
   mom [2] - 133:6,           move [7] - 7:3, 7:16,                                                          57:20, 63:13
                                                         135:2, 135:6, 135:9,      86:15, 86:21, 87:3,
    133:7                      22:12, 43:2, 46:19,                                                          news [1] - 47:5
                                                         135:12, 135:14,           87:11, 87:16, 88:5,
   moment [8] - 35:16,         77:13, 121:11                                                                newspaper [1] - 119:4
                                                         135:18, 135:22,           88:11, 89:2, 91:1,
    46:4, 54:24, 72:8,        movement [2] - 22:8,                                                          next [20] - 37:14,
                                                         136:1, 136:3, 136:6,      91:23, 92:6, 92:20,
    108:16, 118:14,            24:2                                                                          38:19, 44:7, 46:19,
                                                         136:19, 136:24,           93:16, 93:24, 94:5,
    118:15, 118:16            movie [1] - 143:16                                                             46:20, 49:4, 60:9,
                                                         137:1, 137:4, 137:7,      95:2, 95:24, 97:3,
   momentarily [3] -          movies [2] - 94:16,                                                            61:18, 61:23, 66:7,
                                                         137:10, 137:14,           98:15, 98:23, 100:2,
    3:25, 19:16, 130:8         101:16                                                                        67:1, 70:13, 75:24,
                                                         137:16, 137:18,           101:13, 101:22,
   moments [1] - 41:14        MR [175] - 3:11, 3:17,                                                         83:5, 94:19, 109:9,
                                                         137:20, 137:22,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 162 of
                                     170                                 162


    112:9, 115:12,             137:11, 137:14,          occur [1] - 6:6            109:22, 109:23,          ourselves [1] - 119:10
    119:2, 144:22              138:15, 138:25,          occurred [1] - 25:5        109:25, 110:8,           outlined [1] - 144:20
   Nichole [4] - 66:1,         139:4, 139:21,           Ochill [1] - 27:16         110:13, 110:15,          outside [1] - 47:11
    100:23, 138:7, 138:8       139:22, 141:20           OF [3] - 1:1, 1:4, 2:12    110:16, 110:18,          overcome [1] - 119:7
   Nicle [2] - 61:14, 79:3    Number [35] - 3:9, 8:5,   offer [1] - 123:24         112:16, 113:16,          overdose [1] - 97:24
   Nicole [1] - 26:17          8:6, 80:25, 81:23,       offering [2] - 104:6,      114:24, 115:17,          overlooked [5] -
   night [3] - 49:10,          85:3, 104:16,             142:9                     117:2, 117:23,            139:11, 140:17,
    75:23                      106:23, 107:7,           office [12] - 53:22,       118:5, 118:23,            140:18, 140:23
   nine [3] - 75:11, 82:12,    111:14, 134:23,           53:23, 61:7, 63:12,       119:15, 121:13,          overruled [2] - 131:12,
    91:6                       135:3, 135:15,            64:5, 67:21, 92:1,        121:14, 125:20,           132:3
   NO [1] - 1:2                135:20, 135:23,           97:12, 97:16, 98:7,       126:20, 129:2,           overruling [1] - 141:5
   no.. [1] - 97:19            137:8, 138:13,            100:21, 102:22            132:19, 133:8,           Overtown [2] - 83:14,
   nobody [5] - 70:23,         138:23, 140:17,          Office [11] - 1:16,        135:10, 135:24,           85:19
    119:24, 120:4,             140:23, 141:4,            26:18, 26:19, 26:20,      143:14, 143:15,          own [11] - 44:16, 51:4,
    121:10, 131:25             141:21, 141:22,           26:21, 28:1, 95:15,       143:20, 146:12            87:19, 97:8, 105:6,
   none [1] - 66:21            141:23, 141:24,           102:12, 119:14,          one's [1] - 99:3           126:6, 126:14,
   nonpractical [1] -          141:25, 142:1             120:1                    onerous [1] - 36:13        126:16, 126:24,
    15:17                     numbers [4] - 8:9,        Officer [2] - 42:14,      ones [1] - 134:17          129:20
   normal [1] - 20:22          94:16, 141:17,            42:16                    Oni [5] - 102:4, 102:5,   owned [1] - 69:14
   normally [1] - 6:6          141:19                   OFFICER [3] - 18:22,       102:6, 142:1, 142:21     owner [5] - 69:7,
   North [9] - 1:24, 27:9,    numerous [1] - 32:16       82:24, 145:4             Oni-Orisan [5] -           69:16, 78:21, 79:4,
    31:10, 32:1, 37:23,       Nunez [1] - 27:9          officer [8] - 28:19,       102:4, 102:5, 102:6,      89:4
    83:14, 128:19,            nurse [3] - 84:23,         29:13, 41:16, 42:16,      142:1, 142:21
                               87:4, 91:4                                         open [7] - 46:21,
    147:16                                               87:22, 100:18,                                                P
   Northeast [1] - 1:17       Nursing [1] - 100:24       101:18, 134:13            46:23, 46:25, 47:8,
   Northwest [1] - 88:14      nutshell [1] - 53:7       officers [8] - 28:25,      71:13, 82:21, 142:3      P.A [1] - 1:19
   note [7] - 17:5,                                      29:3, 29:8, 42:20,       OPENING [1] - 2:5         p.m [21] - 1:8, 4:23,
    132:10, 133:22,                      O               54:16, 54:19, 102:11     opening [4] - 19:8,        5:1, 20:9, 56:17,
    135:9, 139:11,                                      offices [1] - 5:8          25:11, 25:17, 144:16      56:25, 57:5, 62:5,
    140:17                    objection [8] - 6:2,      Official [1] - 1:23       operating [1] - 22:20      62:18, 62:20, 65:21,
   notes [3] - 11:23,          6:3, 6:4, 131:6,         official [3] - 5:10,      opinion [7] - 31:1,        71:10, 72:24, 72:25,
    79:12, 135:14              131:12, 134:9,            5:12, 21:13               99:12, 121:7,             130:9, 130:13,
   nothing [10] - 43:11,       140:11, 140:17           officially [1] - 91:19     126:25, 127:9,            142:4, 143:5, 145:5,
    44:24, 44:25, 46:5,       objections [4] - 78:3,    old [2] - 91:6, 98:18      127:10, 127:12            147:7
    47:9, 88:23, 94:25,        132:3, 133:21,           once [11] - 9:7, 9:8,     opinions [10] - 4:13,     Packard [1] - 92:12
    122:10, 143:13,            134:15                    9:19, 10:1, 10:10,        30:16, 43:21, 47:23,     Padilla [5] - 65:17,
    146:7                     obligation [6] - 45:20,    10:13, 10:25, 15:20,      47:24, 48:5, 48:9,        65:25, 80:10, 80:12,
   notice [2] - 5:12,          49:6, 52:3, 52:13,        32:17, 33:13, 56:12       51:4, 51:10, 118:7        138:7
    52:11                      60:4, 60:22              one [97] - 4:11, 7:1,     opportunity [6] - 9:10,   PAGE [1] - 2:2
   notification [1] - 5:10    obligations [2] - 52:6,    7:7, 11:3, 11:8,          25:16, 41:1, 82:5,       PAGES [1] - 1:11
   notion [1] - 108:21         142:10                    11:17, 12:25, 16:2,       103:1, 117:23            paid [4] - 57:21, 60:7,
   notions [1] - 48:8         observant [1] - 17:25      20:12, 20:17, 22:10,     opposed [1] - 117:25       60:14, 64:22
   notwithstanding [1] -      obstruct [2] - 22:7,       28:8, 28:16, 29:16,      opposing [2] - 6:2, 6:5   pain [1] - 16:19
    133:2                      24:1                      29:17, 30:3, 30:13,      order [5] - 3:1, 72:12,   painting [1] - 97:14
   now's [1] - 56:10          obvious [1] - 46:20        32:5, 34:25, 38:8,        108:4, 110:22,           Palmer [4] - 72:16,
   number [47] - 5:23,        obviously [4] - 11:19,     39:23, 40:9, 40:18,       113:12                    72:17, 73:11, 79:3
    11:1, 11:2, 11:3,          29:9, 119:18, 144:8       41:24, 44:7, 45:6,       organization [1] -        Palmetto [1] - 97:13
    16:2, 56:20, 73:17,       occasion [3] - 34:9,       49:21, 50:23, 51:8,       98:25                    panel [6] - 11:21,
    78:2, 78:3, 78:5,          73:6, 146:12              53:2, 55:9, 55:20,       organizations [1] -        125:22, 127:2,
    78:6, 78:12, 78:25,       occasional [1] - 29:1      56:14, 56:20, 57:25,      51:6                      139:15, 140:2, 143:4
    79:1, 79:3, 80:12,        occasionally [4] -         58:5, 61:9, 61:17,       Orisan [5] - 102:4,       Panel [1] - 143:9
    80:14, 80:16, 80:22,       8:18, 51:25, 54:2,        65:5, 67:21, 70:19,       102:5, 102:6, 142:1,     PANEL [1] - 2:13
    80:24, 82:7, 82:12,        85:1                      72:8, 72:21, 73:17,       142:21                   paper [1] - 83:1
    84:4, 84:16, 87:23,       occasions [1] - 134:7      74:12, 74:23, 75:17,     Orlando [1] - 76:4        parents [3] - 58:4,
    91:16, 95:17,             occupation [11] -          81:11, 85:25, 88:8,      Osvaldo [1] - 27:17        73:9, 125:15
    100:11, 100:13,            83:8, 83:17, 83:18,       89:7, 92:13, 93:13,      otherwise [5] - 9:24,     part [6] - 44:8, 69:8,
    104:9, 129:2,              83:23, 84:21, 85:9,       95:20, 96:18, 97:7,       13:23, 51:21, 81:5,       69:10, 77:6, 98:19,
    130:22, 133:24,            87:5, 87:17, 98:24,       98:18, 99:3, 101:3,       126:7                     116:3
    134:11, 135:8,             100:18, 101:23            101:10, 102:21,          ought [3] - 47:24,        part-time [1] - 98:19
    137:9, 137:10,            occupied [1] - 71:2        104:9, 109:17,            48:7, 122:2              partial [1] - 49:18
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 163 of
                                     170                                 163


   participate [4] - 17:12,    113:17, 122:6,           phonetic [1] - 96:12        101:18, 102:10,           72:4, 78:14, 78:25
    17:17, 49:11, 61:8         122:17, 123:11,          photograph [1] -            119:9, 119:12            prepaid [1] - 76:3
   participating [1] -         127:24, 127:25,           121:18                    policeman [1] - 128:4     prepared [2] - 3:24,
    142:24                     128:9, 135:20, 138:3     physical [8] - 28:23,      Porcelanosa [1] - 92:1     67:23
   participation [2] -        Perez's [1] - 114:12       53:6, 53:10, 53:23,       portion [2] - 29:17,      preponderance [4] -
    142:8, 142:12             perfect [3] - 54:6,        88:6, 91:2, 140:25         73:1                      35:21, 35:23, 36:6,
   particular [8] - 8:19,      56:24, 64:12             physically [3] - 71:1,     poses [1] - 79:9           36:11
    57:13, 57:20, 64:23,      Perfect [1] - 38:23        110:21                    position [12] - 8:3,      presence [3] - 6:7,
    65:7, 113:9, 115:14,      perfectly [6] - 4:19,     physician [1] - 62:17       25:14, 29:11, 65:7,       24:5, 146:11
    115:18                     47:24, 49:18, 51:7,      Physician's [1] -           65:8, 101:1, 104:5,      present [15] - 16:1,
   particulars [1] - 25:12     51:13, 55:5               53:13                      104:21, 109:4,            25:11, 25:16, 44:10,
   parties [6] - 19:16,       perform [1] - 57:24       physician's [2] -           110:14, 111:15,           57:13, 84:1, 103:2,
    19:23, 25:18, 48:23,      perhaps [7] - 9:4,         53:15, 53:16               127:17                    104:5, 110:22,
    143:23, 144:12             16:14, 25:22, 41:10,     piano [1] - 58:5           positions [1] - 8:10       112:8, 120:18,
   partisans [1] - 49:15       41:14, 43:5, 43:6        picked [3] - 145:12,       Posner [7] - 93:15,        121:17, 122:19,
   partner [1] - 69:16        period [1] - 12:6          145:24                     93:16, 116:1,             124:7, 124:16
   partnership [1] - 85:8     permanent [2] - 10:14,    PICKING [1] - 2:12          123:22, 134:13,          presentation [1] -
   parts [2] - 100:5,          10:19                    picking [1] - 88:19         137:14, 137:15            50:10
    132:8                     permissible [1] -         piece [1] - 121:22         possess [7] - 14:7,       presented [20] - 13:1,
   pass [9] - 37:2, 37:12,     104:8                    pilot [1] - 118:17          14:12, 23:8, 23:13,       16:25, 25:15, 30:25,
    37:14, 38:16, 38:17,      permission [3] - 7:5,     Pina [3] - 86:21,           23:20, 24:17, 25:2        44:24, 46:21, 46:23,
    38:18, 39:15, 45:6,        7:13, 59:5                141:21, 142:15            possessed [1] - 24:20      46:25, 47:3, 47:8,
    59:19                     person [29] - 14:18,      Pinecrest [2] - 68:23,     possession [6] -           47:12, 49:25, 96:24,
   passed [4] - 5:4,           25:3, 30:18, 35:20,       86:17                      14:15, 15:10, 24:24,      110:8, 114:18,
    21:12, 64:16, 97:23        37:14, 38:8, 38:19,      placed [1] - 133:13         25:1, 25:4                115:2, 116:11,
   passing [1] - 135:24        45:3, 45:11, 45:15,      plaintiff [6] - 34:17,     possible [5] - 7:17,       123:2, 124:6, 124:11
   passionate [1] - 127:7      57:2, 64:22, 67:21,       35:20, 35:25, 36:2,        42:6, 72:23, 127:21,     presently [2] - 86:9,
   past [4] - 5:4, 32:16,      70:25, 83:5, 83:19,       36:4, 36:6                 130:7                     95:12
    42:8, 86:17                85:1, 90:8, 98:5,        plan [2] - 22:15,          possibly [1] - 90:17      presents [2] - 112:5,
   patient [1] - 62:11         99:9, 106:4, 109:18,      110:17                    Postal [2] - 97:4, 97:7    124:2
   patients [3] - 53:11,       110:18, 110:19,          planned [1] - 64:21        potential [2] - 5:13,     president [1] - 5:4
    53:17, 53:24               119:11, 122:9,           play [5] - 5:24, 94:25,     19:5                     President [1] - 21:11
   Paula [1] - 27:15           128:23, 141:12,           102:8, 119:3, 134:2       potentially [6] - 26:2,   presiding [2] - 3:6,
   Pause [1] - 130:9           143:17                   playing [1] - 99:4          32:8, 105:13,             19:13
   pause [4] - 12:18,         personal [19] - 47:23,    plays [2] - 55:10, 58:5     105:14, 113:5, 117:4     Presitoloca [1] - 96:12
    72:9, 139:17, 145:21       48:5, 51:10, 51:21,      pled [1] - 104:5           pounds [1] - 62:12        Preston [5] - 73:14,
   pay [2] - 50:4, 50:6        98:19, 105:6, 118:7,     PLTW [1] - 68:14           Powers [1] - 147:14        75:21, 78:3, 78:5,
   pediatric [1] - 88:6        121:1, 121:4, 121:7,     podium [3] - 6:25, 7:3,    POWERS [2] - 1:23,         103:9
   Peluso [1] - 27:1           122:3, 126:6,             7:10                       147:15                   presumably [1] -
   penalty [1] - 14:8          126:15, 126:16,                                     practical [1] - 87:4       122:9
                                                        point [17] - 7:12, 15:9,
   Pensacola [1] - 65:12       126:25, 127:8,                                      practice [1] - 104:8      presume [3] - 43:20,
                                                         46:19, 46:20, 55:13,
                               127:10, 127:12,                                     pre [2] - 76:3, 138:20     43:21, 123:8
   people [21] - 8:22,                                   103:16, 110:15,
                               129:21                                              pre-emptories [1] -       presumed [2] - 43:16,
    11:1, 46:5, 50:3,                                    112:21, 113:9,
                              personally [2] - 32:17,                               138:20                    119:1
    50:16, 61:7, 71:6,                                   114:4, 115:13,
    72:21, 79:7, 82:7,         51:16                     119:5, 120:16,            pre-scheduled [1] -       presuming [5] -
    82:8, 82:19, 112:18,      personnel [1] - 87:8       122:14, 122:18,            76:3                      119:16, 119:20,
    113:21, 116:14,           persons [20] - 9:4,        134:16, 134:18            precise [1] - 147:1        120:3, 120:4, 121:2
    117:25, 127:11,            20:3, 22:16, 22:19,      pointing [1] - 10:8        precisely [3] - 5:24,     presumption [6] -
    131:24, 136:14,            22:21, 22:23, 23:3,      points [2] - 104:1,         20:2, 83:9                43:16, 43:25, 44:2,
    146:18, 147:1              23:12, 24:5, 24:7,        115:5                     preconceived [1] -         118:24, 119:7,
   per [3] - 4:3, 4:24,        24:8, 24:11, 26:4,                                   108:21                    121:13
                                                        Police [20] - 26:22,
    15:24                      32:4, 33:9, 34:8,                                   preemptory [5] - 10:1,    pretty [3] - 56:18,
                                                         26:23, 26:24, 26:25,
   percent [5] - 35:24,        48:22, 52:1, 142:13                                  10:4, 10:12, 136:13,      73:8, 118:19
                                                         27:1, 27:2, 27:4,
    36:2, 69:16, 114:10,      perspective [2] -          27:5, 27:6, 27:7,          137:7                    prevail [1] - 36:4
    131:24                     118:15, 131:20            27:9, 28:1, 28:2,         preface [1] - 57:11       prevent [5] - 115:22,
   Perez [22] - 30:4, 40:2,   pharmaceutical [2] -       30:6, 31:10, 32:1,        preference [1] - 46:2      115:23, 116:5,
    55:1, 60:11, 78:12,        88:13, 88:16              41:16, 42:17              prejudice [1] - 146:21     116:9, 116:17
    81:23, 88:11, 98:14,      pharmacy [1] - 98:16      police [11] - 28:10,       preliminary [3] - 8:13,   preventing [1] - 18:3
    98:15, 107:17,            phone [2] - 14:25,         28:11, 28:19, 28:24,       12:10, 21:16             Prieto [1] - 27:15
    108:24, 109:2,             70:23                     28:25, 29:13, 54:16,      Prendes [4] - 70:20,      primarily [1] - 73:5
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 164 of
                                     170                                 164


   primary [1] - 52:20       22:15, 24:4             72:7, 72:11, 72:16,     129:6, 132:21,             118:4, 125:6,
   prime [1] - 72:20        prosecuting [1] - 90:8   72:18, 73:3, 73:5,      132:24, 133:4,             129:25, 146:9
   principal [1] - 100:2    prosecution [2] -        73:8, 73:12, 73:14,     142:18                    quick [1] - 141:18
   principle [6] - 44:7,     90:17, 132:11           73:22, 73:24, 74:2,    Prospective [3] -          quickly [3] - 84:24,
    44:11, 44:15, 49:4,     Prosecutions [1] -       74:5, 74:19, 74:21,     77:20, 103:7, 132:18       125:1, 130:7
    109:21, 110:12           1:16                    75:4, 75:22, 76:7,     protocol [1] - 16:15       quietly [1] - 130:4
   principles [2] - 43:3,   prosecutors [1] - 50:4   76:9, 76:15, 76:18,    prove [14] - 25:13,        quite [6] - 14:20,
    43:7                    prospective [4] -        76:21, 76:23, 76:25,    34:13, 34:17, 35:14,       34:11, 39:9, 42:6,
   private [9] - 57:15,      18:24, 82:23,           77:2, 77:7, 77:9,       35:21, 35:25, 36:2,        98:13, 99:9
    72:13, 72:18, 73:2,      133:19, 143:4           85:4, 85:15, 85:17,     119:6, 121:5,
    79:4, 80:16, 93:25      PROSPECTIVE [306] -      86:1, 86:3, 86:8,       121:19, 122:19,                      R
   privilege [1] - 41:8      2:4, 19:7, 28:9,        86:14, 86:15, 86:21,    122:22, 122:23,
   probable [1] - 36:14      28:11, 28:14, 28:18,    87:3, 87:11, 87:16,     123:23                    racquetball [1] - 94:25
   problem [32] - 7:2,       28:22, 29:5, 29:23,     88:1, 88:3, 88:5,      proved [4] - 14:14,        raise [29] - 17:6, 19:1,
    10:21, 32:19, 55:6,      30:1, 30:4, 30:9,       88:11, 88:25, 89:2,     44:9, 44:12, 125:12        27:22, 28:7, 33:11,
    57:6, 57:13, 66:9,       30:14, 31:3, 31:6,      89:13, 89:16, 89:19,   proven [1] - 115:24         34:9, 34:10, 34:14,
    69:20, 71:6, 71:12,      31:8, 32:6, 32:15,      89:24, 90:6, 90:10,    proves [1] - 19:19          34:18, 34:20, 34:24,
    74:15, 76:11, 76:13,     32:21, 33:1, 33:3,      90:13, 90:15, 90:18,   provide [4] - 21:13,        41:2, 41:23, 43:1,
    79:8, 79:9, 79:22,       38:20, 38:24, 39:2,     90:21, 90:24, 91:1,     55:8, 104:6, 112:13        44:5, 44:13, 45:4,
    81:1, 81:13, 112:8,      39:4, 39:7, 39:11,      91:15, 91:23, 92:6,    provided [1] - 4:2          47:13, 48:10, 49:3,
    119:15, 119:19,          39:19, 39:22, 40:2,     92:17, 92:20, 93:1,    providing [1] - 9:7         50:12, 51:2, 52:25,
    123:25, 124:7,           40:5, 40:7, 40:9,       93:3, 93:11, 93:13,    public [4] - 59:9, 78:7,    55:16, 59:2, 122:4,
    125:22, 125:23,          40:15, 40:16, 40:20,    93:16, 93:24, 94:5,     96:3, 100:18               132:7, 134:17,
    126:5, 126:8,            42:1, 42:5, 42:12,      94:11, 94:14, 94:20,   Public [1] - 59:14          146:14
    129:16, 131:5,           45:8, 45:16, 45:25,     95:2, 95:8, 95:10,     pull [1] - 119:10          raised [9] - 17:8,
    131:8, 131:22,           46:11, 46:13, 46:16,    95:21, 95:24, 96:11,   punish [1] - 124:22         100:4, 101:15,
    141:11                   53:5, 53:13, 53:16,     96:19, 96:25, 97:3,                                107:15, 113:16,
                                                                            purchased [1] - 57:18
   problems [1] - 146:16     53:19, 53:22, 54:3,     97:11, 98:4, 98:8,                                 114:14, 119:22,
                                                                            pursue [1] - 15:16
   procedure [1] - 6:23      54:11, 54:14, 54:20,    98:12, 98:15, 98:23,                               128:10, 145:15
                                                                            push [1] - 60:23
   proceedings [7] -         55:1, 55:11, 55:18,     99:18, 99:24, 100:1,                              raising [1] - 139:10
                                                                            put [5] - 8:22, 81:8,
    12:18, 24:22, 72:9,      55:22, 56:1, 56:4,      100:17, 100:23,                                   Raonel [1] - 41:17
                                                                             89:24, 97:20, 111:15
    130:9, 145:21,           56:8, 56:15, 56:19,     101:8, 101:11,                                    rather [2] - 46:20, 48:8
                                                                            putting [1] - 81:19
    147:7, 147:11            56:24, 57:5, 57:10,     101:13, 101:22,                                   Raul [3] - 97:4,
   process [20] - 7:18,      58:16, 58:24, 59:3,     102:5, 102:15,                                     141:24, 142:20
                             59:6, 59:8, 59:13,      102:18, 103:10,                   Q               Raymond [2] - 59:8,
    11:6, 15:21, 15:24,
    19:22, 19:23, 21:17,     59:16, 59:21, 59:23,    103:14, 104:18,                                    78:6
                                                                            quadriplegic [1] -
    38:6, 43:9, 57:12,       60:3, 60:10, 60:17,     104:22, 105:3,                                    re [1] - 133:15
                                                                             20:16
    69:9, 81:8, 81:18,       60:19, 60:21, 61:1,     105:6, 105:20,                                    re-living [1] - 133:15
                                                                            qualifications [1] -
    81:20, 83:1, 89:10,      61:3, 61:5, 61:9,       106:15, 107:8,                                    reach [9] - 38:1, 38:6,
                                                                             19:5
    103:3, 130:6, 142:5,     61:12, 61:21, 61:24,    107:17, 107:23,                                    38:22, 38:25, 39:13,
                                                                            quantify [1] - 35:24
    142:9                    62:6, 62:9, 62:18,      108:3, 108:12,                                     39:24, 40:3, 40:13,
                                                                            quantity [2] - 23:21,
                             62:22, 62:25, 63:2,     108:17, 108:23,                                    114:23
   professional [3] -                                                        25:8
                             63:5, 63:11, 63:16,     110:1, 111:1, 111:3,                              reached [4] - 37:25,
    4:11, 4:14, 48:18                                                       Quari [3] - 27:10,
                             63:22, 64:5, 64:8,      111:16, 113:2,                                     38:1, 38:4, 38:14
   professionally [1] -                                                      31:21, 32:2
                             64:12, 64:14, 64:20,    113:13, 113:18,                                   reaching [2] - 84:16,
    32:17                                                                   QUARI [1] - 31:22
                             65:2, 65:6, 65:10,      113:21, 114:8,
   professionals [1] -                                                      questioning [4] - 8:20,     115:11
                             65:12, 65:14, 65:16,    116:2, 119:23,
    17:2                                                                     8:21, 8:24, 147:2         read [10] - 6:19, 41:15,
                             65:21, 65:23, 66:1,     120:7, 120:12,
   program [3] - 58:3,                                                      questionnaire [1] -         47:1, 47:4, 58:18,
                             66:7, 66:10, 66:14,     120:17, 120:22,
    58:6, 58:7                                                               82:17                      76:10, 84:19, 93:4,
                             66:21, 66:23, 67:1,     121:6, 122:6, 122:8,
   project [3] - 65:3,                                                      questions [36] - 7:10,      97:19, 119:3
                             67:7, 67:10, 67:13,     122:14, 122:18,
    94:20                                                                    7:11, 8:12, 9:1, 9:8,     reading [5] - 14:18,
                             67:20, 67:25, 68:3,     123:4, 123:6,
   projects [1] - 71:8                                                       9:10, 9:13, 9:14,          96:7, 100:10, 101:4,
                             68:7, 68:9, 68:11,      123:10, 123:13,
   promise [1] - 61:19                                                       9:18, 9:19, 11:6,          121:4
                             68:23, 69:1, 69:4,      123:16, 123:18,
   proof [13] - 19:20,                                                       11:8, 11:23, 12:10,       ready [4] - 15:12,
                             69:15, 69:19, 69:24,    123:20, 123:22,
    35:3, 35:10, 35:18,                                                      15:23, 17:25, 19:4,        17:12, 18:1, 82:25
                             70:4, 70:6, 70:8,       124:5, 124:12,
    36:8, 36:13, 36:15,                                                      34:1, 34:3, 35:1,         Reagan [1] - 91:11
                             70:12, 70:20, 71:4,     124:14, 124:24,
    36:17, 36:20, 36:23,                                                     46:14, 82:10, 83:2,       real [2] - 119:8, 125:1
                             71:8, 71:12, 71:16,     127:4, 127:6,
    122:2, 125:1                                                             83:3, 103:2, 103:17,      realized [1] - 139:8
                             71:18, 71:20, 71:23,    127:10, 127:18,
   properly [1] - 74:3                                                       103:25, 106:25,           really [22] - 44:21,
                             72:1, 72:4, 72:6,       127:25, 128:11,
   property [3] - 15:1,                                                      107:5, 108:18,             64:17, 67:20, 68:21,
                                                     128:14, 128:18,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 165 of
                                     170                                 165


    96:20, 99:14, 99:15,      referenced [6] - 6:18,      40:5, 40:25, 42:5,        responsibilities [1] -     rough [1] - 68:21
    112:6, 114:24,             27:23, 30:18, 31:9,        144:19, 144:24              74:7                     row [18] - 8:4, 8:6,
    123:15, 133:4,             31:19, 42:14              rendering [1] - 118:8      responsibility [1] -        37:3, 37:13, 39:16,
    133:7, 133:11,            referred [3] - 6:22,       renovations [1] - 75:6       52:20                     39:18, 58:14, 58:15,
    133:16, 133:17,            23:22, 110:12             reopened [1] - 75:6        responsible [5] -           60:9, 61:23, 85:1,
    137:2, 141:18,            referring [2] - 71:7,      rep [1] - 96:12              16:22, 50:4, 109:23,      94:19, 113:14,
    142:11, 143:13,            107:21                    repeat [5] - 7:4, 31:20,     110:17, 144:4             116:16, 116:22,
    146:10                    refrain [1] - 130:5         105:20, 110:1, 113:2      restored [1] - 85:14        117:9, 129:10,
   realtor [1] - 97:18        refreshments [1] -         repeated [1] - 55:17       restrooms [2] - 77:17,      138:18
   rear [1] - 45:6             145:2                     repetitive [1] - 9:14        77:18                    rows [5] - 10:4, 10:10,
   rearrange [1] - 67:21      refute [2] - 123:25,       report [3] - 52:11,        result [4] - 49:17,         10:11, 10:14, 10:16
   rearranged [1] - 66:12      124:7                      52:12, 142:25               89:20, 90:4, 97:24       RPR [1] - 147:15
   reason [13] - 8:18,        regard [16] - 6:1, 6:10,   REPORTED [1] - 1:23        results [1] - 73:7         Rubin [3] - 88:4, 88:5,
    8:22, 17:17, 30:11,        13:1, 16:23, 17:21,       reporter [1] - 130:15      resume [5] - 4:25,          137:11
    35:1, 50:8, 51:3,          18:11, 29:19, 30:25,      Reporter [1] - 1:23          5:20, 33:21, 64:10,      rude [1] - 144:2
    55:14, 62:14, 66:17,       32:24, 45:23, 51:21,      REPORTER [1] -               143:11                   Ruiz [5] - 55:22,
    113:8, 113:22, 133:5       54:13, 56:21,              130:16                    resuming [1] - 20:25        60:11, 60:20, 78:1,
   reasonable [16] -           104:23, 112:4, 133:3      reports [1] - 61:18        retail [1] - 85:5           78:12
    19:19, 34:14, 35:14,      regarding [2] -            representative [1] -       rethinking [1] - 72:13     Ruiz-Perez [2] - 60:11,
    36:21, 36:23, 44:9,        109:12, 127:13             103:19                    retired [8] - 83:18,        78:12
    44:12, 112:19,            regardless [1] - 51:16     represented [1] - 4:16       88:6, 88:12, 88:16,      rule [1] - 51:8
    112:21, 114:3,            regular [2] - 21:5, 56:1   representing [3] -           91:10, 92:11, 97:7,      rules [9] - 33:4, 108:7,
    115:25, 119:7,            Rehabilitation [1] -        41:8, 78:17, 117:20         97:14                     108:21, 108:23,
    121:20, 122:23,            27:8                      request [7] - 4:5, 7:4,    retirement [1] - 83:19      109:15, 110:6,
    124:10, 125:13            rehearsals [1] - 62:4       58:8, 58:9, 58:17,        retrieve [1] - 7:9          110:10, 111:17,
   reasons [6] - 20:12,       reject [2] - 106:9,         58:19, 141:5              return [3] - 15:20,         141:4
    44:19, 46:5, 46:7,         110:20                    requested [2] - 20:18,       63:18, 103:5             ruling [2] - 16:4, 50:3
    56:20, 56:22              relate [2] - 98:2, 109:9    93:7                      returning [1] - 60:13      run [3] - 71:21, 86:24,
   receive [12] - 4:6, 4:9,   related [4] - 19:4,        requests [2] - 4:17,       review [4] - 33:13,         91:9
    8:2, 105:14, 105:21,       95:18, 109:16, 147:2       82:5                        33:17, 43:8, 141:19      running [1] - 96:14
    106:1, 106:19,            relates [1] - 110:6        require [5] - 7:13,        revisit [1] - 81:20        runs [1] - 72:1
    108:5, 109:19,            relating [1] - 35:11        14:23, 45:2, 113:11,      rid [1] - 138:12           rushed [1] - 145:1
    113:5, 114:1, 114:2       relation [2] - 24:16,       114:3                     rights [2] - 85:14,
   received [4] - 5:9,         131:9                     required [2] - 52:9,         142:10                              S
    8:13, 21:12, 36:18        relationship [9] - 26:4,    52:14                     Rios [2] - 62:10, 80:9
   receiving [1] - 4:10        27:25, 28:5, 28:12,       requirements [1] -         Ripoll [8] - 38:17,        S" [5] - 28:22, 53:5,
   recently [3] - 64:16,       28:13, 30:7, 30:15,        29:21                       85:3, 85:4, 104:16,       91:1, 127:4, 127:22
    88:6, 97:14                33:8, 128:3               research [1] - 92:21         105:19, 107:7,           S-H-I-M-P-E-N-O [1] -
   receptionist [1] -         relationships [1] -        Research [1] - 92:21         136:25                    42:16
    87:17                      29:6                      Reserve [2] - 88:1,        rise [5] - 18:22, 18:25,   saddened [1] - 5:5
   recess [4] - 18:20,        relative [5] - 28:16,       88:2                        82:24, 120:6, 145:4      safety [1] - 100:18
    136:10, 144:19,            30:12, 30:22, 129:5,      residence [3] - 83:12,     road [1] - 108:7           sailing [1] - 89:8
    145:3                      132:17                     83:15, 98:17              robbed [1] - 97:22         sake [1] - 126:21
   Recess [1] - 18:23         relatives [1] - 84:3       resident [2] - 92:7,       robbery [10] - 22:11,      Saladrigas [5] - 89:2,
   recollection [1] -         released [2] - 78:22,       99:1                        22:12, 23:4, 23:23,       128:10, 128:15,
    63:20                      140:8                     residing [1] - 16:2          24:3, 24:9, 24:11,        133:23, 134:11
   record [1] - 6:24          rely [1] - 106:12          resolved [2] - 79:9,         85:23, 104:3, 128:7      Salazar [6] - 39:19,
   Recruitment [1] -          relying [1] - 135:14        141:13                    Robbery [1] - 23:23         39:22, 94:19, 94:20,
    100:25                    remain [11] - 10:14,       respect [2] - 57:11,       Rodriguez [4] - 26:18,      141:24, 142:20
   reduced [2] - 105:14,       11:5, 121:14, 125:2,       89:15                       94:4, 94:5, 137:21       Saldrigas [1] - 115:14
    108:3                      125:4, 125:7, 125:9,      respectfully [1] - 58:9    Roger [4] - 11:21,         sales [3] - 61:9, 85:9,
   reduction [3] - 105:25,     125:20, 126:1,            respond [10] - 4:17,         41:11, 117:21,            98:18
    106:20, 107:12             126:3, 142:23              37:6, 37:10, 37:11,         135:14                   salesperson [1] -
   refer [2] - 6:12, 6:15     remainder [1] - 20:9        83:3, 83:4, 84:19,        role [1] - 64:23            102:21
   referee [2] - 49:13,       remaining [5] - 92:16,      84:24, 103:17, 108:2      Rondon [1] - 27:16         Sando [10] - 66:2,
    49:16                      116:3, 117:2,             responding [3] -           Room [1] - 1:17             79:1, 81:3, 81:5,
   referees [3] - 49:8,        136:18, 140:10             45:13, 83:5, 103:7        room [3] - 116:3,           81:8, 100:23,
    49:11, 49:21              remains [1] - 43:17        response [7] - 38:15,        116:4, 143:25             106:24, 106:25,
   reference [4] - 6:20,      remember [9] - 39:2,        38:23, 46:18, 84:12,      Rossybell [3] - 86:21,      138:7, 138:8
    43:13, 101:8, 117:4        39:4, 39:7, 39:24,         84:14, 118:12, 129:1        141:21, 142:15           Santeria [2] - 117:4,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 166 of
                                     170                                 166


    117:5                      50:2                     108:4                     share [1] - 114:12          38:18, 84:20
   SAT [1] - 72:18            security [2] - 97:17,    sentenced [1] - 99:6       shares [1] - 121:9         Sinai [1] - 101:14
   saw [5] - 49:16, 120:5,     134:13                  sentencing [1] - 14:2      Sharon [2] - 40:16,        single [11] - 86:5,
    127:23, 133:6,            sedative [2] - 17:8,     sentiment [1] - 121:9       95:24                      86:8, 86:18, 93:4,
    143:18                     17:19                   sentiments [1] - 69:11     sharp [1] - 147:5           94:15, 96:13, 101:3,
   scale [2] - 36:3, 36:7     see [50] - 5:24, 6:20,   Senzig [2] - 61:25,        sheet [1] - 83:1            101:15, 101:25,
   scenario [1] - 59:1         10:25, 12:16, 15:7,      80:9                      Sheila [5] - 88:5,          102:8, 121:18
   scenarios [1] - 47:2        20:16, 21:8, 28:21,     separate [3] - 25:9,        96:11, 137:11,            sinister [1] - 43:12
   schedule [9] - 21:5,        32:5, 34:11, 34:25,      90:21, 134:6               141:24, 142:20            sister [2] - 98:20,
    52:19, 54:5, 74:13,        37:5, 41:10, 41:24,     September [4] - 21:25,     Sheriff's [6] - 26:18,      100:11
    74:14, 75:4, 76:15,        45:6, 47:14, 52:22,      23:9, 23:24, 24:13         26:19, 26:20, 26:21,      sister-in-law [1] -
    141:15, 144:20             55:20, 66:12, 70:19,    sequence [1] - 8:9          28:1                       100:11
   scheduled [8] - 60:5,       73:19, 77:16, 77:24,    series [1] - 95:18         shift [1] - 75:9           sit [4] - 119:2, 122:24,
    60:7, 60:14, 68:4,         79:16, 81:5, 81:9,      serious [1] - 117:24       Shimpeno [4] - 41:16,       122:25, 126:20
    75:11, 75:13, 76:3,        81:17, 93:7, 107:15,    serve [19] - 8:19, 8:22,    42:14, 42:16              siting [1] - 99:19
    79:2                       108:17, 108:18,          36:12, 37:10, 38:21,      shopping [2] - 5:17,       sitting [5] - 26:11,
   Scheduled [1] - 1:7         109:25, 113:16,          45:20, 47:18, 47:20,       20:10                      41:9, 99:20, 115:20,
   scheduling [1] -            114:14, 116:7,           50:23, 52:2, 52:4,        Shores [1] - 95:12          133:15
    141:10                     116:12, 119:9,           52:18, 52:24, 57:12,      short [1] - 6:4            situation [1] - 89:25
   school [27] - 56:3,         123:7, 124:2, 125:3,     58:8, 60:5, 61:10,        shorthand [2] -            situations [3] - 47:7,
    57:16, 57:23, 58:2,        136:7, 136:11,           71:23, 142:9               109:14, 110:9              128:3, 128:6
    58:6, 59:9, 62:7,          136:17, 141:2,          served [25] - 34:8,        shortly [1] - 11:25        six [8] - 9:20, 10:5,
    67:14, 67:18, 68:12,       143:24, 144:23,          34:10, 34:12, 34:16,      shot [4] - 99:19,           10:6, 10:7, 93:4,
    68:14, 68:22, 72:23,       146:1, 146:23, 147:5     34:19, 34:22, 34:23,       128:18, 128:22,            99:3, 101:4, 101:24
    78:1, 78:6, 78:7,         seeing [14] - 33:12,      35:12, 35:19, 37:8,        134:3                     skip [2] - 83:6, 85:1
    80:15, 83:22, 85:10,       34:21, 43:2, 44:6,       37:11, 37:18, 38:8,       show [6] - 7:5, 7:8,       skipping [1] - 9:4
    88:19, 92:3, 94:24,        44:14, 49:4, 50:14,      38:9, 38:12, 38:24,        52:22, 77:17, 144:21      sky [1] - 100:20
    96:3, 96:7, 100:9,         51:24, 106:21,           39:8, 39:12, 39:20,       sic] [1] - 78:13           sleep [1] - 77:3
    102:23                     109:8, 111:13,           39:22, 40:2, 40:9,                                   sleeping [1] - 77:6
                                                                                  sick [1] - 54:9
   schools [1] - 91:7          116:23, 117:8, 133:8     40:17, 40:21, 52:8                                   slightly [1] - 36:7
                                                                                  side [11] - 6:2, 6:5,
   Schools [1] - 59:14        seek [1] - 14:24         Service [3] - 91:10,                                  slips [1] - 53:7
                                                                                   10:13, 11:3, 30:13,
   Schwartz [3] - 27:11,      seeking [4] - 15:1,       97:4, 97:7                 49:22, 94:9, 107:9,       slow [2] - 55:3, 55:4
    31:13, 32:2                49:17, 105:14,          service [21] - 9:17,        107:18, 125:20,           slowly [3] - 58:21,
   Sciences [1] - 100:25       107:12                   37:8, 37:9, 37:13,         132:4                      131:16, 131:20
   Scott [1] - 26:17          segway [1] - 111:7        37:16, 38:18, 40:25,      SIDEBAR [1] - 2:12         small [9] - 57:15, 58:1,
   se [1] - 15:24             select [8] - 10:20,       52:15, 54:7, 59:24,       Sidebar [4] - 77:22,        71:20, 78:17, 78:21,
   season [6] - 20:5,          10:23, 19:24, 20:3,      84:1, 85:12, 86:10,        82:21, 130:13, 142:3       89:3, 89:7, 101:23,
    20:13, 21:1, 21:3,         49:6, 49:20, 56:12,      93:5, 95:14, 96:12,                                   140:23
                                                                                  sidebar [14] - 6:6,
    72:20, 75:7                77:24                    98:20, 100:10,             8:20, 8:23, 9:8, 9:22,    snack [1] - 74:18
   seat [3] - 141:7,          selected [12] - 10:19,    102:6, 102:9               77:14, 77:21, 130:3,      so.. [1] - 114:18
    141:16, 143:7              19:18, 37:9, 47:17,     services [1] - 102:7        130:5, 130:10,            so...I [1] - 99:2
   seated [15] - 3:7, 3:18,    58:6, 59:1, 66:11,      serving [1] - 75:8          132:18, 133:19,           Social [2] - 35:7, 50:2
    8:2, 8:10, 15:20,          91:21, 110:11,          session [18] - 4:3,         139:17, 146:9             social [3] - 51:4,
    19:10, 43:19, 77:17,       117:12, 127:21,          4:23, 5:14, 5:16,         sides [8] - 32:20,          51:10, 92:3
    77:19, 139:15,             142:13                   9:21, 18:25, 20:8,         42:11, 45:23, 49:7,       society [1] - 47:25
    142:24, 143:9,            selecting [3] - 4:21,     20:18, 20:20, 20:23,       124:16, 125:16,           software [3] - 68:19,
    143:10, 145:6              21:17, 49:20             20:25, 21:15, 33:18,       134:2, 139:13              72:1, 78:14
   SEATED [1] - 2:13          selection [7] - 4:22,     33:20, 33:25, 67:6,       signal [1] - 6:19          solely [1] - 112:22
   second [7] - 10:16,         7:18, 15:24, 56:13,      70:14, 70:17              significant [4] - 73:1,    solemnly [1] - 19:3
    10:17, 74:11, 85:5,        81:18, 81:20, 103:3     sessions [2] - 72:22,       120:13, 120:15,           solution [1] - 54:6
    92:23, 102:23,            selections [1] - 21:4     72:23                      120:20                    someone [9] - 12:5,
    106:22                    senators [2] - 48:12,    set [3] - 63:18, 103:24,   silent [8] - 121:14,        46:3, 54:8, 54:9,
   secondly [4] - 11:13,       51:18                    145:11                     125:2, 125:4, 125:7,       65:1, 65:7, 84:9,
    11:20, 16:13, 129:3       sending [1] - 66:18      setting [1] - 71:9          125:9, 125:20,             105:8, 146:24
   Secret [1] - 91:10         senior [1] - 94:7        seven [4] - 74:7, 99:1,     126:1, 126:4              sometime [1] - 115:20
   Section [1] - 1:16         sense [3] - 13:13,        100:8, 102:23             similar [4] - 47:3,        sometimes [17] - 7:11,
   section [1] - 129:10        49:20, 118:2            seventh [1] - 142:25        47:7, 94:7, 111:12         11:18, 30:7, 30:14,
   SECURITY [3] - 18:22,      sentence [6] - 105:14,   several [2] - 27:23,       Simion [1] - 27:15          35:4, 38:5, 50:1,
    82:24, 145:4               105:25, 106:5,           135:23                    simply [7] - 12:7, 25:1,    52:7, 55:6, 58:19,
   Security [2] - 35:7,        106:19, 107:12,         shackled [1] - 133:8        37:14, 37:25, 38:4,        109:16, 109:18,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 167 of
                                     170                                 167


    110:12, 110:13,            83:8, 83:11, 83:13,         120:6                      93:20                     49:1, 55:15, 81:24,
    110:15, 113:21,            83:18, 83:23,              statement [2] - 25:17,     studied [1] - 43:5         81:25, 82:2, 84:2,
    144:18                     103:25, 113:11,             112:13                    study [1] - 75:24          84:8, 85:23, 86:12,
   somewhat [1] - 43:6         120:19, 146:8              statements [2] -           studying [2] - 65:22,      89:10, 96:3, 99:13
   son [9] - 30:5, 86:24,     specifically [5] -           25:11, 144:16              80:11                    systems [2] - 55:7,
    87:23, 87:25, 88:17,       22:14, 23:9, 23:24,        STATES [3] - 1:1, 1:4,     Suarez [12] - 64:14,       55:12
    88:22, 100:8, 128:1,       30:10, 68:16                1:12                       79:16, 79:23, 80:5,
    128:4                     specified [1] - 23:21       states [2] - 22:16,         81:11, 99:25, 100:2,                T
   son's [2] - 70:14,         spectator [5] - 8:7,         32:23                      120:25, 135:23,
    97:16                      37:4, 39:10, 54:23,        States [20] - 1:16,         138:12, 138:15,          table [3] - 11:23,
   son-in-law [3] - 30:5,      57:8                        1:24, 3:4, 3:8, 3:12,      138:16                     26:11, 41:9
    88:22, 128:4              speculate [1] - 46:7         3:13, 16:22, 19:12,       subject [6] - 112:10,     Target [1] - 85:18
   sons [1] - 133:8           speed [1] - 111:11           19:14, 22:15, 26:9,        126:10, 129:13,          taxes [2] - 50:4, 50:6
   soon [3] - 3:23, 5:12,     spell [3] - 31:16,           26:10, 32:7, 45:12,        129:14, 129:15,          tea [1] - 145:2
    77:18                      42:15, 142:17               49:2, 52:4, 88:21,         129:22                   teach [11] - 55:25,
   sorry [25] - 17:5, 39:2,   spend [1] - 15:5             104:4, 146:7, 147:15      subjects [2] - 59:15,       59:12, 59:13, 59:15,
    39:7, 63:1, 76:21,        spending [1] - 91:8         stating [1] - 23:1          126:23                     59:20, 68:12, 68:16,
    79:19, 81:4, 89:13,       Spielvogel [3] - 3:14,      status [4] - 83:17,        subs [1] - 67:20            68:19, 72:14, 73:5
    90:13, 92:25, 95:8,        26:11, 26:15                85:8, 86:5, 86:8          substance [9] - 23:8,     teacher [14] - 55:23,
    98:12, 105:20,            spills [1] - 125:2          statute [1] - 16:24         23:14, 23:15, 23:16,       59:9, 62:7, 67:11,
    119:23, 128:8,            sports [7] - 49:11,         stay [3] - 57:3, 90:4,      23:18, 24:25, 25:5,        67:14, 68:12, 68:14,
    128:13, 128:15,            86:18, 91:8, 93:20,         146:15                     25:8, 25:12                68:20, 78:1, 78:7,
    135:25, 138:5,             101:16                     staying [2] - 63:22,       substitute [3] - 55:24,     80:13, 80:15, 82:12
    138:7, 139:12,            spouse [9] - 84:22,          112:10                     67:18, 73:5              teachers [1] - 67:18
    141:5, 141:9, 143:1        87:19, 88:15, 91:4,        steel [1] - 87:20          succinct [1] - 6:4        teaches [2] - 68:14,
   Sorry [1] - 123:22          92:11, 97:6, 98:18,        stem [1] - 96:1            suffering [1] - 133:5       68:20
   sort [6] - 5:11, 16:14,     100:7, 102:21              STENOGRAPHICAL             sugar [2] - 73:17, 74:8   team [3] - 41:4, 65:6,
    17:7, 24:10, 72:13,       spouse's [1] - 83:17         LY [1] - 1:22             suggest [1] - 80:12         109:23
    145:2                     SSAT [1] - 72:19            step [2] - 71:6, 94:23     suit [1] - 145:18         tech [1] - 101:14
   sought [2] - 13:2          Stacey [1] - 26:25          Steve [1] - 26:23          Suite [1] - 1:20          technical [1] - 46:6
   sound [5] - 54:6, 55:7,    stacked [3] - 120:9,        still [7] - 68:1, 96:19,   suites [1] - 106:22       technology [1] - 71:4
    55:12, 95:6, 95:9          120:11, 120:19              97:21, 105:7,             summary [2] - 22:25,      temporary [1] - 92:23
   sounds [2] - 14:9,         stadium [1] - 49:14          109:19, 128:20,            46:9                     tennis [1] - 92:4
    22:25                     staff [1] - 58:20            128:22                    Sundays [1] - 5:14        term [8] - 4:7, 19:21,
   South [5] - 83:14,         stage [1] - 38:5            stipulated [1] - 6:11      super [1] - 91:15           20:1, 24:21, 35:17,
    83:16, 85:18, 86:4,       stand [7] - 6:3, 9:5,       stop [4] - 5:18,           supply [1] - 118:2          35:23, 35:24, 43:13
    131:23                     108:16, 112:12,             111:22, 139:6, 144:9      support [1] - 102:7       terms [1] - 46:23
   Southeast [1] - 1:20        125:6, 142:6, 142:14       store [4] - 83:10,         suppose [2] - 16:10,      test [5] - 59:17, 59:19,
   Southern [6] - 3:5,        standard [1] - 36:13         97:22, 97:23               136:16                     68:2, 68:17, 72:20
    22:2, 23:11, 23:25,       standing [1] - 142:23       story [1] - 124:21         supposed [2] - 14:20,     testifies [3] - 45:11,
    24:14, 25:7               stands [1] - 125:3          straight [1] - 76:5         106:11                     45:15, 46:10
   SOUTHERN [1] - 1:1         Start [1] - 116:1           stray [1] - 6:25           surgery [4] - 68:4,       testify [21] - 29:9,
   spa [2] - 75:6, 75:17      start [13] - 43:22, 53:1,   street [2] - 73:25,         76:12, 76:14, 80:13        44:15, 44:16, 44:18,
   Spanish [1] - 3:3           53:3, 63:21, 85:3,          83:13                     suspect [2] - 115:1,        44:20, 44:21, 44:22,
   spare [5] - 83:25,          92:22, 108:16,             Street [4] - 1:17, 1:20,    122:24                     45:1, 45:3, 46:3,
    94:3, 96:7, 96:14,         113:1, 118:9,               37:23, 68:23              sustain [1] - 131:6         46:5, 66:6, 93:9,
    101:4                      119:17, 123:9,             strictly [1] - 48:14       swear [1] - 19:3            104:6, 107:19,
   spare-time [1] - 96:7       125:21, 126:2              strike [1] - 140:24        SWORN [1] - 2:4             108:4, 109:11,
   speaking [5] - 72:12,      starting [5] - 21:18,       strikes [1] - 79:5         sworn [2] - 19:2,           110:5, 125:5,
    130:6, 143:24,             62:14, 62:23, 74:8         strong [7] - 47:12,         144:15                     125:24, 126:7
    144:7, 144:12             State [2] - 34:13,           48:6, 48:9, 48:25,        Sylvia [1] - 62:9         testifying [3] - 104:12,
   speaks [1] - 131:25         102:11                      51:17, 140:7, 140:24      sympathetic [4] -           108:16, 109:12
   special [6] - 52:1,        state [21] - 16:18,         stronger [1] - 111:3        146:17, 146:18,          testimony [34] - 29:17,
    52:17, 52:23, 53:4,        22:10, 35:6, 35:13,        student [6] - 61:14,        146:24, 146:25             29:22, 32:23, 84:6,
    54:22, 56:10               36:21, 37:19, 37:20,        61:25, 65:17, 73:9,       sympathy [3] -              104:15, 104:20,
   Special [1] - 1:16          37:22, 38:13, 38:21,        79:3, 80:11                                           104:25, 105:19,
                                                                                      115:22, 116:5,
   Specialist [1] - 100:25     39:1, 39:14, 39:23,        students [11] - 57:17,      146:21                     106:1, 106:4, 106:8,
   specializes [1] - 91:5      40:11, 53:9, 84:25,         57:20, 57:23, 58:3,                                   106:9, 106:13,
                                                                                     system [19] - 35:3,
   specific [13] - 8:1,        88:15, 94:11,                                                                     106:18, 107:6,
                                                           59:11, 59:17, 67:15,       35:4, 35:15, 48:16,
    9:15, 13:10, 57:13,        107:16, 116:15,             67:22, 67:23, 68:18,                                  107:11, 107:13,
                                                                                      48:17, 48:19, 48:22,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 168 of
                                     170                                 168


     107:18, 108:10,          63:20, 64:3, 64:7,      104:23, 105:4,          theory [2] - 13:7, 14:4   towards [3] - 96:20,
     108:17, 112:13,          64:9, 64:13, 64:19,     105:11, 105:22,         therapist [9] - 28:23,      111:18, 128:24
     112:18, 112:21,          64:25, 65:5, 65:9,      106:3, 107:1, 107:4,      53:6, 53:11, 53:23,     Tower [1] - 1:20
     112:23, 113:7,           65:11, 65:13, 65:15,    107:21, 107:25,           54:4, 75:5, 88:6,       town [4] - 62:14,
     113:10, 114:2,           65:20, 65:22, 65:25,    108:2, 109:5,             91:2, 140:25              62:22, 65:11, 76:2
     114:4, 114:5, 114:9,     66:5, 66:8, 66:13,      111:22, 114:15,         therapy [1] - 91:2        Toyota [1] - 26:23
     114:13, 115:2, 124:3     66:15, 66:22, 66:25,    114:17, 115:6,          thereof [1] - 114:22      track [2] - 91:9
   tests [2] - 72:19, 75:24   67:5, 67:8, 67:12,      115:16, 117:2,          thinking [4] - 71:2,      traffic [1] - 144:24
   thankful [1] - 142:11      67:17, 67:23, 68:1,     117:15, 117:18,           91:18, 111:3, 118:22    trafficking [6] - 22:22,
   THE [449] - 1:12, 1:15,    68:5, 68:8, 68:10,      120:11, 120:15,         thinks [1] - 125:25         23:2, 24:6, 24:10,
     1:19, 2:6, 2:8, 2:10,    68:22, 68:25, 69:3,     120:18, 120:23,         third [5] - 67:10,          99:6, 132:15
     2:12, 3:7, 3:15, 3:21,   69:14, 69:18, 69:22,    122:12, 122:16,           67:13, 67:15, 75:22,    train [2] - 65:23, 65:24
     3:22, 3:23, 4:19,        70:3, 70:5, 70:7,       122:21, 123:5,            80:13                   trainer [1] - 98:20
     4:20, 5:11, 7:22,        70:10, 70:17, 71:3,     123:7, 123:21,          thoughts [6] - 99:17,     transcript [1] - 6:19
     7:24, 8:1, 10:9,         71:5, 71:10, 71:15,     124:1, 124:9,             118:7, 122:3, 127:5,    transcription [1] -
     11:12, 11:15, 11:18,     71:17, 71:19, 71:22,    124:13, 124:19,           133:3, 140:6              147:11
     12:3, 12:10, 12:13,      71:25, 72:3, 72:5,      127:8, 127:11,          threat [1] - 23:3         transfer [1] - 96:1
     12:20, 12:23, 12:25,     72:8, 72:10, 72:15,     129:1, 129:8,           threatened [2] - 22:23,   transferred [1] -
     13:9, 13:13, 13:20,      72:17, 73:2, 73:4,      129:18, 130:1,            24:7                      101:18
     14:1, 14:4, 14:9,        73:7, 73:10, 73:13,     130:10, 130:14,         three [19] - 44:15,       translator [1] - 12:19
     14:14, 15:3, 15:9,       73:21, 73:23, 74:1,     130:17, 130:21,           61:16, 86:8, 87:6,      travel [2] - 80:2, 102:9
     15:14, 16:5, 16:8,       74:4, 74:12, 74:20,     130:23, 131:9,            88:14, 92:2, 92:22,     traveling [6] - 22:10,
     16:21, 17:14, 17:21,     75:1, 75:21, 76:6,      131:17, 131:22,           94:1, 94:22, 96:4,        60:12, 60:25, 79:21,
     18:2, 18:6, 18:8,        76:14, 76:17, 76:20,    132:6, 132:13,            101:14, 124:25,           94:3, 100:9
     18:14, 18:15, 18:19,     76:22, 76:24, 77:1,     132:16, 132:19,           126:13, 126:15,         treat [4] - 28:24,
     18:20, 19:1, 19:9,       77:5, 77:8, 77:11,      132:22, 132:25,           126:23, 129:12,           54:15, 54:16, 108:19
     19:10, 27:19, 28:10,     77:23, 78:11, 78:23,    133:18, 133:20,           129:14, 129:22,         treating [1] - 54:18
     28:12, 28:15, 28:20,     78:25, 79:7, 79:14,     133:24, 134:5,            139:15                  treatment [2] - 29:3,
     29:2, 29:8, 29:24,       79:19, 79:22, 79:24,    134:11, 134:15,         Three [2] - 109:16,         53:10
     30:2, 30:8, 30:11,       80:3, 80:5, 80:8,       134:19, 134:24,           110:13                  TRIAL [1] - 1:10
     30:18, 31:4, 31:7,       80:20, 80:25, 81:4,     135:5, 135:8,           throughout [4] - 16:3,    trial [41] - 4:9, 5:18,
     31:9, 31:16, 31:18,      81:13, 81:16, 81:25,    135:11, 135:13,           17:23, 43:17, 44:24       5:21, 6:1, 10:21,
     31:23, 31:25, 32:9,      82:3, 82:6, 82:13,      135:16, 135:19,
                                                                              Thursday [6] - 60:6,        15:4, 15:11, 17:18,
     32:12, 32:14, 32:18,     82:18, 82:25, 85:14,    135:25, 136:4,
                                                                                73:19, 75:10, 75:12,      18:15, 19:6, 19:18,
     32:22, 33:2, 33:4,       85:16, 85:24, 86:2,     136:7, 136:21,
                                                                                78:9                      20:4, 20:14, 21:18,
     38:23, 39:1, 39:3,       86:6, 86:13, 86:20,     136:25, 137:2,
                                                                              tickets [1] - 57:17         33:20, 40:12, 41:10,
     39:5, 39:9, 39:15,       87:2, 87:10, 87:15,     137:5, 137:9,
                                                                              timely [1] - 134:21         43:17, 43:20, 44:24,
     39:21, 40:1, 40:4,       87:25, 88:2, 88:4,      137:11, 137:15,
                                                                              tip [1] - 36:7              45:24, 48:20, 57:13,
     40:6, 40:8, 40:13,       88:10, 88:24, 89:1,     137:17, 137:19,
                                                                              Title [1] - 67:14           64:7, 69:22, 84:6,
     40:19, 40:23, 41:19,     89:11, 89:14, 89:17,    137:21, 137:23,
                                                                              today [11] - 11:22,         93:9, 99:8, 99:12,
     42:3, 42:9, 42:13,       89:20, 90:3, 90:7,      137:25, 138:3,
                                                                                12:2, 17:12, 17:18,       104:4, 113:12,
     42:17, 42:20, 42:23,     90:11, 90:14, 90:16,    138:5, 138:7,
                                                                                41:10, 41:13, 61:17,      115:2, 123:1,
     45:9, 45:18, 46:1,       90:20, 90:23, 90:25,    138:11, 138:14,
                                                                                74:21, 92:23,             126:21, 131:21,
     46:12, 46:14, 46:17,     91:13, 91:17, 92:5,     138:16, 138:18,
                                                                                117:21, 119:13            133:6, 143:14,
     53:12, 53:15, 53:18,     92:16, 92:18, 92:25,    138:25, 139:3,
                                                                              together [2] - 58:3,        143:15, 143:24,
     53:21, 54:1, 54:6,       93:2, 93:8, 93:12,      139:5, 139:9,
                                                                                85:10                     144:13
     54:12, 54:18, 54:21,     93:14, 93:22, 94:4,     139:12, 139:18,
                                                                              tomorrow [14] - 58:2,     trials [1] - 50:21
     55:6, 55:12, 55:19,      94:10, 94:13, 94:18,    139:21, 139:23,
                                                                                60:22, 62:11, 65:18,    tried [1] - 7:16
     55:25, 56:3, 56:6,       95:1, 95:6, 95:9,       139:25, 140:9,
                                                                                65:19, 76:12, 76:17,    trip [11] - 57:17, 62:24,
     56:9, 56:18, 56:20,      95:19, 95:22, 96:9,     140:13, 140:15,
                                                                                76:18, 143:11,            64:21, 66:4, 66:10,
     56:25, 57:7, 58:13,      96:17, 96:22, 97:1,     140:18, 140:21,
                                                                                144:14, 144:23,           66:14, 69:25, 76:4,
     58:22, 58:25, 59:5,      97:10, 97:25, 98:6,     141:2, 141:11,
                                                                                146:3, 147:5              81:11, 136:3
     59:7, 59:12, 59:15,      98:11, 98:13, 98:22,    141:15, 141:19,
                                                                              tonight [1] - 75:23       trouble [3] - 63:3,
     59:20, 59:22, 60:1,      99:15, 99:23, 99:25,    142:5, 142:19,
                              100:15, 100:22,         143:6, 143:10,          took [1] - 133:8            112:18, 121:2
     60:9, 60:16, 60:18,
                              101:6, 101:9,           145:6, 145:19,          tools [1] - 46:22         true [5] - 115:23,
     60:20, 60:25, 61:2,
                              101:12, 101:20,         146:1, 146:6, 146:8     top [1] - 8:6               116:10, 118:5,
     61:4, 61:7, 61:11,
     61:13, 61:19, 61:22,     102:3, 102:13,         theater [3] - 47:1,      Topiary [1] - 92:7          119:19, 122:12
     62:5, 62:8, 62:16,       102:16, 102:25,         55:10, 143:17           topics [1] - 126:15       trust [1] - 123:12
     62:20, 62:24, 63:1,      103:8, 103:12,         themselves [1] - 25:19   total [1] - 10:22         truth [2] - 20:1, 113:24
     63:3, 63:8, 63:15,       103:16, 103:22,        theories [1] - 14:16     tough [2] - 133:9         truthful [1] - 104:15
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 169 of
                                     170                                 169


   truthfully [1] - 19:4       77:5                     Valhuerdis [3] - 41:17,    40:18, 40:22,             watched [1] - 49:9
   try [15] - 5:22, 7:16,     uncomfortable [2] -        42:21, 42:25              112:22, 113:9,            watching [7] - 86:9,
     9:13, 9:14, 14:17,        18:9, 118:19             van [1] - 57:23            114:5, 114:23,             86:18, 93:20, 94:16,
     39:17, 61:21, 64:2,      under [9] - 17:7,         Vanzetti [1] - 94:6        115:11, 115:23,            95:13, 97:9, 101:16
     90:24, 103:25,            17:18, 23:22, 73:18,     Vargas [1] - 27:10         115:24, 116:10,           ways [2] - 13:5, 13:21
     118:13, 124:21,           75:6, 104:8, 108:20,     various [2] - 36:17,       118:3, 124:10             wedding [2] - 60:5,
     125:14, 125:18,           109:18                    51:6                     verdicts [1] - 39:24        78:9
     141:6                    understood [8] -          Vazquez [2] - 3:12,       versa [1] - 10:17          Wednesday [11] - 5:3,
   trying [6] - 9:16, 26:9,    18:13, 58:22,             26:8                     version [2] - 109:14,       5:8, 21:11, 21:15,
     69:24, 75:24, 82:6,       111:10, 120:21,          VAZQUEZ [90] - 1:15,       110:9                      33:25, 64:19, 81:14,
     90:21                     120:22, 123:3,            3:11, 5:9, 7:20, 7:23,   versus [2] - 3:8, 19:15     91:19, 91:21, 136:2,
   Tucker [10] - 32:6,         123:4, 123:6              7:25, 12:22, 12:24,      veteran [2] - 87:6,         136:4
     32:14, 33:4, 33:7,       underwriter [1] -          13:8, 13:10, 13:16,       87:9                      week [33] - 20:24,
     41:25, 42:1, 95:1,        93:25                     13:24, 14:2, 14:6,       vicarious [1] - 111:21      21:12, 33:14, 33:15,
     95:3, 95:6, 137:22       unfavorable [1] - 50:3     14:13, 14:25, 15:6,      vicariously [1] - 112:2     33:18, 57:22, 58:10,
   turn [1] - 106:22          unique [5] - 52:1,         17:5, 17:16, 26:7,       vice [1] - 10:17            61:16, 61:17, 61:18,
   tutor [3] - 72:14,          52:17, 52:23, 53:4,       31:15, 31:17, 31:21,     victim [1] - 134:3          62:1, 64:15, 64:21,
     72:18, 79:4               56:10                     31:24, 32:10, 32:13,     Victor [3] - 100:17,        65:17, 66:20, 67:1,
   TV [2] - 86:9, 97:9        UNITED [3] - 1:1, 1:4,     78:16, 78:24, 79:5,       138:23, 138:25             69:12, 69:20, 69:21,
   twice [3] - 39:20,          1:12                      79:13, 82:4, 103:23,     video [1] - 102:1           69:22, 70:1, 70:13,
     39:22, 40:9              United [20] - 1:16,        104:19, 105:12,          view [4] - 114:12,          74:2, 74:22, 75:25,
   two [35] - 10:4, 10:10,     1:24, 3:4, 3:8, 3:12,     105:21, 105:24,           122:15, 122:18,            78:9, 99:20
     10:11, 10:14, 10:16,      3:13, 16:22, 19:12,       106:16, 107:3,            122:20                    weekend [3] - 58:11,
     11:4, 11:7, 40:17,        19:14, 22:15, 26:8,       107:5, 107:9,            Village [1] - 92:7          75:12, 145:12
     42:9, 47:15, 51:18,       26:10, 32:7, 45:12,       107:19, 108:1,           violence [13] - 13:4,      weeks [1] - 144:22
     67:6, 69:8, 72:21,        49:2, 52:4, 88:21,        108:5, 108:14,            22:24, 23:3, 24:8,        welcome [5] - 31:8,
     74:17, 75:15, 76:19,      104:4, 146:7, 147:15      108:19, 108:24,           24:16, 24:17, 66:3,        72:6, 86:14, 99:24,
     79:25, 86:23, 87:21,     University [5] - 61:14,    109:7, 110:3, 111:2,      85:13, 126:12,             123:16
     88:7, 91:5, 92:2,         61:15, 86:16, 95:25,      111:5, 111:19,            126:16, 126:23,           west [1] - 94:21
     94:23, 97:7, 99:2,        100:24                    112:10, 113:4,            128:7, 129:12             West [2] - 98:17,
     100:8, 102:21,           unlawfully [1] - 24:1      113:14, 113:19,          virtues [1] - 59:24         102:20
     110:7, 121:12,           unless [3] - 6:5, 44:8,    114:1, 114:11,           visits [1] - 30:15         whatsoever [1] -
     124:20, 127:7,            44:11                     114:16, 115:4,           visualize [1] - 44:20       29:25
     134:6, 139:6, 140:16     unofficially [1] - 21:9    115:13, 115:19,          voice [2] - 6:3, 15:25     wheelchair [2] -
   type [4] - 51:10, 51:23,   unsure [1] - 62:6          116:3, 117:3,            voiced [1] - 126:14         20:16, 115:21
     114:24, 115:18           up [36] - 8:7, 10:5,       130:12, 130:19,          voir [4] - 11:22, 19:22,   whereby [1] - 19:23
   Type [1] - 73:17            17:3, 38:9, 51:18,        130:22, 131:7,            20:1, 74:3                White [1] - 32:2
   types [4] - 14:15,          62:3, 71:9, 72:19,        131:13, 132:5,                                      white [1] - 95:3
                                                                                  VOIR [6] - 2:6, 2:8,
     35:10, 104:23,            74:25, 75:20, 75:23,      132:7, 133:22,                                      wife [4] - 70:25, 89:7,
                                                                                   2:10, 19:8, 103:21,
     117:25                    88:19, 97:25, 106:8,      133:25, 134:16,                                      92:1, 99:2
                                                                                   117:17
   typical [1] - 84:12         107:15, 108:16,           134:22, 135:9,                                      wife's [1] - 70:21
                                                                                  volleyball [1] - 89:8
   typically [2] - 20:10,      111:9, 111:10,            135:12, 136:19,                                     Wilcox [7] - 66:24,
                                                                                  volume [2] - 39:21,
     64:1                      118:22, 121:3,            136:24, 137:1,                                       101:12, 101:13,
                                                                                   63:15
                               135:3, 135:7, 135:8,      137:4, 137:20,                                       139:24, 139:25,
                                                                                  vote [1] - 9:17
                                                         137:22, 137:24,
              U                136:8, 137:16,                                     vs [1] - 1:5                141:25, 142:21
                               137:17, 137:24,           138:2, 138:4, 138:6,                                willfully [1] - 23:12
   U.S [6] - 25:21, 25:23,     138:18, 139:1,            140:11, 141:10,
    27:20, 95:14,              139:4, 140:5, 141:8,      141:13, 141:17                      W               William [7] - 39:19,
                                                                                                              39:22, 93:16, 94:20,
    119:14, 120:1              145:12, 145:22,          vehicle [1] - 36:1
                                                                                  wait [2] - 81:5, 81:17      123:22, 141:24,
   Ubaldo [6] - 30:4,          145:24                   verbal [11] - 112:13,                                 142:20
                                                                                  Walter [2] - 39:12,
    55:1, 81:23, 88:11,       upcoming [1] - 68:2        112:18, 112:21,                                     Wilson [1] - 26:24
                                                                                   57:10
    122:6, 127:25             utilize [1] - 7:19         112:23, 113:10,
                                                                                  wants [2] - 12:17,         win [3] - 36:4, 49:15,
   ultimate [1] - 13:17                                  114:2, 114:4, 114:5,
                                                                                   134:14                     49:22
                                                         114:9, 114:13,
   unable [1] - 109:21                   V                                        WASI [2] - 31:22,          Wise [1] - 27:11
   unavailable [2] -                                     114:18
                                                                                   31:23                     wise [1] - 31:13
    65:13, 77:2               vacation [11] - 54:2,     verdict [26] - 13:19,
                                                                                  Wasi [4] - 27:10,          wish [1] - 60:19
   uncle [2] - 91:10,          54:3, 60:15, 66:13,       37:25, 38:1, 38:2,
                                                                                   31:21, 31:22, 32:2        witness [38] - 7:5, 7:8,
    101:8                      70:7, 70:8, 70:9,         38:4, 38:6, 38:14,
                                                                                  waste [3] - 9:2, 15:17,     7:9, 7:11, 7:12, 7:14,
   uncle's [1] - 101:9         70:22, 76:5, 80:19        38:22, 38:25, 39:13,
                                                                                   144:11                     29:12, 29:16, 30:19,
   unclear [2] - 14:18,       Valdez [1] - 27:16         40:3, 40:11, 40:13,
                                                                                  watch [1] - 51:6            32:18, 44:21, 57:1,
Case 1:17-cr-20701-MGC Document 315 Entered on FLSD Docket 12/26/2019 Page 170 of
                                     170                                 170


    66:2, 84:5, 86:11,        63:13                      136:3, 136:6, 137:7,
    91:12, 93:6, 93:8,       year-and-a-half [1] -       137:10, 137:14,
    104:11, 104:20,           85:7                       137:16, 137:18,
    106:4, 107:19,           years [58] - 5:5, 32:16,    138:13, 138:15,
    107:23, 108:15,           32:25, 39:5, 40:3,         138:17, 138:20,
    108:19, 109:4,            62:11, 84:22, 85:19,       138:23, 139:2,
    112:11, 112:12,           86:17, 86:23, 87:5,        139:7, 139:11,
    113:7, 121:17,            87:13, 87:19, 88:7,        140:8, 140:12,
    121:21, 121:24,           88:15, 89:5, 89:6,         140:16, 140:20,
    124:16, 128:2,            90:15, 90:16, 91:3,        140:22, 145:9,
    130:25, 144:7             91:6, 91:25, 92:2,         145:20, 145:22,
   witness' [2] - 29:17,      92:3, 92:9, 92:10,         146:5, 147:6
    106:9                     92:22, 93:4, 93:17,       Zacca [15] - 1:19,
   witnessed [1] - 93:7       93:18, 94:1, 94:15,        3:17, 4:16, 10:11,
   witnesses [33] - 5:23,     94:22, 95:4, 95:5,         10:16, 17:8, 17:21,
    25:24, 26:1, 26:5,        95:12, 95:14, 96:2,        18:11, 41:7, 41:21,
    26:13, 27:13, 27:14,      96:13, 97:5, 97:6,         41:22, 42:3, 50:20,
    27:18, 29:10, 29:16,      97:13, 97:22, 98:17,       117:16, 117:20
    29:19, 42:25, 104:5,      99:1, 99:7, 100:4,        Zambo [1] - 60:21
    104:24, 105:13,           100:5, 100:19,            Zeller [1] - 27:2
    105:21, 106:1,            101:3, 101:14,
    106:10, 106:18,           101:24, 101:25,
    107:6, 107:10,            102:8, 102:20,
    109:11, 110:5,            133:11
    112:10, 112:11,          yesterday [1] - 49:14
    116:14, 116:18,          Yordano [1] - 61:14
    116:19, 124:3,           York [2] - 57:17, 57:20
    144:3, 144:4, 144:12     younger [1] - 83:20
   wonder [2] - 119:11,      yourself [6] - 12:4,
    119:12                    89:12, 89:14,
   wondering [1] - 16:18      102:13, 103:13,
   word [2] - 6:3, 21:13      144:25
   words [3] - 8:4, 22:10,
    120:12                              Z
   work-arounds [1] -
    75:20                    ZACCA [86] - 1:19,
   workers' [3] - 28:24,      3:17, 10:7, 11:7,
    53:6, 53:17               11:13, 11:17, 11:20,
   works [6] - 28:16,         12:9, 12:19, 15:22,
    30:12, 87:21, 87:25,      16:7, 16:13, 17:4,
    88:16, 96:5               17:22, 18:18, 41:6,
   World [1] - 57:24          41:13, 42:15, 42:19,
   world [1] - 119:8          42:22, 78:19, 79:12,
   worried [1] - 59:24        80:1, 80:4, 80:7,
   worry [1] - 128:1          81:2, 81:10, 81:15,
   worth [3] - 81:7,          81:22, 82:1, 82:16,
    104:15, 131:15            82:20, 117:19,
   write [1] - 58:18          119:24, 120:25,
   written [2] - 134:17,      121:7, 122:7,
    134:22                    123:11, 123:14,
   wrote [1] - 134:19         123:17, 123:19,
                              124:18, 124:25,
                              127:5, 127:22,
              Y               128:9, 128:13,
   year [13] - 59:18,         128:15, 128:25,
    63:12, 63:21, 66:7,       129:9, 129:19,
    67:16, 69:8, 69:9,        131:15, 131:19,
    74:13, 75:17, 85:7,       134:10, 134:23,
    94:8, 98:18, 101:1        135:2, 135:6,
   Year's [2] - 5:20,         135:14, 135:18,
                              135:22, 136:1,
